Exhibit 10.11

EXECUTION VERSION

 

 

 

 

 

MASTER REPURCHASE AGREEMENT

 

Dated as of August 22, 2008

 

 

KBS GKK PARTICIPATION HOLDINGS II, LLC,

 

as Seller

and

 

CITIGROUP FINANCIAL PRODUCTS INC.,

as Buyer

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        Page

Section 1.

     Applicability    1

Section 2.

     Definitions and Accounting Matters    1

2.01.  

     Certain Defined Terms    1

2.02.  

     Accounting Terms and Determinations    22

Section 3.

     Transactions, Confirmations and Prepayments    22

3.01.  

     Transactions    22

3.02.  

     Confirmations    22

3.03.  

     Procedure for Transactions    22

3.04.  

     Debt Yield Test Failure    27

3.05.  

     Repurchase of Transaction Assets; Periodic Advance Repurchase Payments   
28

3.06.  

     Transaction Asset Defaults    29

3.07.  

     Prepayments; Funding Costs    29

3.08.  

     Voting and Consents under Transaction Assets    30

Section 4.

     Payments; Computations; Etc    31

4.01.  

     Payments    31

4.02.  

     Computations    33

4.03.  

     Intentionally Omitted    33

4.04.  

     Booking of Transactions    33

4.05.  

     Buyer’s Funding of Eurodollar Rate Transactions    33

4.06.  

     Limitation on Types of Transactions; Illegality    33

4.07.  

     Income Payments    34

4.08.  

     Compensation for Increased Costs    34

4.09.  

     No Re-Advances    34

Section 5.

     Transaction Asset Security    35

5.01.  

     Transaction Asset; Security Interest    35

5.02.  

     Further Documentation    36

5.03.  

     Changes in Locations, Name, etc    36

5.04.  

     Buyer’s Appointment as Attorney-in-Fact    36

5.05.  

     Performance by Buyer of Seller’s Obligations    37

5.06.  

     Limitation on Duties Regarding Preservation of Transaction Assets    38

5.07.  

     Powers Coupled with an Interest    38

5.08.  

     Release of Security Interest    38

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

        Page

5.09.  

     Release of Transaction Assets    38

Section 6.

     Conditions Precedent    38

6.01.  

     Initial Transaction    38

6.02.  

     Initial and Subsequent Transactions    39

6.03.  

     Additional Requirements    41

Section 7.

     Representations and Warranties    42

7.01.  

     Existence    42

7.02.  

     Financial Condition    42

7.03.  

     Litigation, Etc    43

7.04.  

     No Breach    43

7.05.  

     Action    43

7.06.  

     Approvals    43

7.07.  

     Use of Proceeds; Margin Regulations    44

7.08.  

     Taxes    44

7.09.  

     Investment Company Act    44

7.10.  

     Transaction Assets; Transfer of Ownership and Precautionary Security
Interest    44

7.11.  

     Chief Executive Office/Jurisdiction of Organization    45

7.12.  

     Location of Books and Records    45

7.13.  

     Adequate Capitalization; No Fraudulent Transfer    45

7.14.  

     True and Complete Disclosure    45

7.15.  

     ERISA    46

7.16.  

     Subsidiaries    46

7.17.  

     Servicing Rights    46

Section 8.

     Covenants of Seller    46

8.01.  

     Financial Statements, Reports, etc    46

8.02.  

     Litigation    48

8.03.  

     Existence, etc    48

8.04.  

     Prohibition of Fundamental Changes    49

8.05.  

     Debt Yield Test Failure    49

8.06.  

     Notices    49

8.07.  

     Post-Closing DYT Asset Certificate    50

8.08.  

     Intentionally Omitted    50

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

        Page

8.09.  

     Intentionally Omitted    51

8.10.  

     Transactions with Affiliates    51

8.11.  

     Limitation on Liens    51

8.12.  

     Limitation on Guarantees    51

8.13.  

     Limitation on Distributions    51

8.14.  

     Maintenance of Tangible Net Worth    51

8.15.  

     Maintenance of Ratio of Total Indebtedness to Tangible Net Worth    51

8.16.  

     Interest Coverage Ratio    51

8.17.  

     Servicing Tape    51

8.18.  

     Servicer    52

8.19.  

     Intentionally Omitted    52

8.20.  

     Remittance of Prepayments    52

8.21.  

     DYT Asset Pool Representations, Warranties and Covenants; Negative Pledge
   52

Section 9.  

     Events of Default    52

Section 10.

     Remedies Upon Event of Default    55

Section 11.

     No Duty of Buyer    57

Section 12.

     Miscellaneous    57

12.01.  

     Waiver    57

12.02.  

     Notices    58

12.03.  

     Indemnification and Expenses    59

12.04.  

     Amendments    59

12.05.  

     Successors and Assigns    60

12.06.  

     Survival    60

12.07.  

     Captions    60

12.08.  

     Counterparts    60

12.09.  

     Agreement Constitutes Security Agreement; Governing Law    60

12.10.  

     Submission to Jurisdiction; Waivers    60

12.11.  

     WAIVER OF JURY TRIAL    61

12.12.  

     Acknowledgments    61

12.13.  

     Hypothecation or Pledge of Transactions    61

12.14.  

     Servicing    61

12.15.  

     Periodic Due Diligence Review    62

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Continued)

 

        Page

12.16.  

     Set-Off    63

12.17.  

     Intent    63

12.18.  

     Single-Purpose Entity    64

12.19.  

     Netting    65

12.20.  

     Non-Assignability    66

 

SCHEDULES         SCHEDULE 1      Representations and Warranties    SCHEDULE 2
     Filing Jurisdictions and Offices    SCHEDULE 3      Holders of Interests in
Seller    SCHEDULE 4      Initial Transaction Asset    SCHEDULE 5      DYT Asset
Pool    SCHEDULE 6      Organizational Chart of Guarantor    SCHEDULE 7     
Minimum Debt Yields    SCHEDULE 8      DYT Asset Liens    EXHIBITS        
EXHIBIT A      Form of Confirmation    EXHIBIT B      Form of Custodial
Agreement    EXHIBIT C      Form of Parent Guaranty and Indemnity    EXHIBIT D-1
     Form of Seller’s Release Letter    EXHIBIT D-2      Form of Repurchase
Facility Buyer’s Release Letter    EXHIBIT E      Intentionally Omitted   
EXHIBIT F      Form of Blocked Account Agreement    EXHIBIT G      Form of
Servicer Notice    EXHIBIT H      Form of Bailee Agreement    EXHIBIT I     
Form of Servicing Tape   

 

-iv-



--------------------------------------------------------------------------------

MASTER REPURCHASE AGREEMENT

MASTER REPURCHASE AGREEMENT dated as of August 22, 2008 (the “Agreement”),
between KBS GKK PARTICIPATION HOLDINGS II, LLC, a Delaware limited liability
company (“Seller”) and CITIGROUP FINANCIAL PRODUCTS INC., a Delaware corporation
(“Buyer”).

RECITALS

WHEREAS, Seller has requested that Buyer from time to time purchase Transaction
Assets (as defined below) owned by Seller, and Buyer is prepared to enter into
Transactions (as defined below) upon the terms and conditions hereof;

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

Section 1.          Applicability.    From time to time, the parties hereto may
enter into transactions in which Seller agrees to transfer to Buyer certain
Eligible Transaction Assets (as defined below) owned by Seller against the
transfer of funds by Buyer, with a simultaneous agreement by Buyer to transfer
to Seller such Eligible Transaction Assets, at a date certain or on demand,
against the transfer of funds by Seller. Each such transaction shall be referred
to as a “Transaction” and, unless otherwise agreed in writing, shall be governed
by this Agreement.

Section 2.          Definitions and Accounting Matters.

2.01.      Certain Defined Terms.    As used herein, the following terms shall
have the following meanings (all terms defined in this Section 2.01 or in other
provisions of this Agreement in the singular to have the same meanings when used
in the plural and vice versa):

“1934 Act” shall mean the Securities and Exchange Act of 1934, as amended.

“1940 Act” shall mean the Investment Company Act of 1940, as amended.

“Act of Insolvency” shall mean, with respect to any party, (i) the commencement
by such party as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, moratorium, dissolution, delinquency or
similar law, or the consent by such party to the appointment or election of a
receiver, conservator, trustee, custodian or similar official for such party or
any substantial part of its property, or the convening of any meeting of
creditors for purposes of commencing any such case or proceeding or seeking such
an appointment or election, (ii) the making by such party of a general
assignment for the benefit of creditors, or (iii) the admission in writing by
such party of such party’s inability to pay such party’s debts generally as they
become due.

“Affiliate” shall mean (i) with respect to Buyer, any entity which controls, is
controlled by, or is under common control with Buyer, and (ii) with respect to
Seller or any affiliate of Seller, as such term is defined in the Bankruptcy
Code. For purposes of this definition, “control” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise and “controlling” and “controlled” shall
have meanings correlative thereto.

“Aggregate Asset Value” shall mean the aggregate Asset Value of all Transaction
Assets subject to any Transaction outstanding under this Agreement.



--------------------------------------------------------------------------------

“Aggregate Goldman Repurchase Price” shall mean the aggregate Repurchase Price
of all Transaction Assets subject to any Transaction outstanding under the
Goldman MRA.

“Aggregate Repurchase Price” shall mean the aggregate Repurchase Price of all
Transaction Assets subject to any Transaction outstanding under this Agreement.

“Agreement” shall mean this Master Repurchase Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.

“Applicable DYT Advance Rate” shall mean the applicable percentage rate set
forth opposite the applicable “DYT Asset Type” in the chart below:

 

   

DYT Asset Type

 

  

DYT Advance Rate

 

   

Mortgage Loans

   75%    

Mezzanine Loan and B Notes

   60%    

CMBS rate AA

   70%    

CMBS rated A

   60%    

CMBS rated BBB

   50%    

CMBS rated BB

   35%    

Other DYT Assets

  

  To be

determined in Buyer’s sole

good faith discretion.

“Appraisal” means an appraisal of any Property prepared by a licensed appraiser
approved by Buyer, in accordance with the Uniform Standards of Professional
Appraisal Practice of the Appraisal Foundation, in compliance with the
requirements of Title 11 of the Financial Institution Reform, Recovery and
Enforcement Act and utilizing customary valuation methods such as the income,
sales/market or cost approaches, as any of the same may be updated by
recertification from time to time by the appraiser performing such Appraisal.

“Asset File” shall mean those documents set forth in a schedule to be delivered
by Seller to Custodian and which are delivered to the Custodian pursuant to the
terms of this Agreement and the Custodial Agreement, including, without
limitation, all documents required by Buyer to transfer a valid ownership
interest to Buyer and to grant to Buyer and perfect in Buyer a precautionary
first priority security interest in such Transaction Assets.

“Asset-Specific Transaction Balance” means a portion of the Transaction
allocable to a specific Transaction Asset. Such portion initially consists of
the sum of all Purchase Price payments with respect to the Transaction entered
into on account of such Eligible Transaction Asset, without subtracting from
such Purchase Price payments Buyer’s Transaction Costs and other costs and fees
to the extent advanced to Seller hereunder. Wherever this Agreement states that
Repurchase Price prepayments on account of the Transaction are to be allocated
or applied to or against the Asset-Specific Transaction Balance of a specific
Transaction Asset, the Asset-Specific Transaction Balance of such Transaction
Asset shall be deemed reduced accordingly by the amount of the Repurchase Price
prepayments so applied.

“Asset Value” shall mean, with respect to each Eligible Transaction Asset or
Transaction Asset, as applicable, the Purchase Rate multiplied by the Market
Value of such Eligible Transaction Asset or Transaction Asset, as applicable;
provided that, the following additional limitations shall apply:

 

2



--------------------------------------------------------------------------------

              (i)        Asset Value may be deemed to be zero or such greater
amount as Buyer shall determine in its sole good faith discretion with respect
to each Eligible Transaction Asset or Transaction Asset, as applicable:

                          (1)        in respect of which there is a breach of
(x) a representation and warranty set forth on Schedule 1 (in the case of any
Transaction Asset that is not a Citi Asset) or (y) any of the Citi Asset
Representations (in the case of any Transaction Asset that is a Citi Asset)
(assuming in either case that each representation and warranty is made as of the
date Asset Value is determined), or

                          (2)        in respect of which there is a delinquency
in the payment of interest on the Mortgage Note (or other evidence of
indebtedness of the Transaction Asset Obligor with respect to the Transaction
Asset), which continues for a period in excess of thirty (30) days (without
regard to any applicable grace periods), or

                          (3)        which has been released from the possession
of the Custodian under the Custodial Agreement for a period in excess of ten
(10) days other than as directed or consented to by Buyer in writing, or

                          (4)        which exceeds any LTV limitations
determined by Buyer, in its sole good faith discretion, to be correlative to the
Eurodollar Rate Spread determined by Buyer to be applicable to an Eligible
Transaction Asset approved by Buyer hereunder (but solely to the extent of such
excess); or

                          (5)        in respect of which Buyer has not received
the items described in Section 8.01(d) or Section 8.01(e) within the time
periods set forth in such Sections; and

              (ii)        any DYT Asset that is the subject of a Transaction
hereunder shall have an Asset Value of zero.

“Assignment and Pledge” means the assignment and pledge agreement executed in
connection with each Transaction whereby Seller assigns all its right, title and
interest, and grants a precautionary security interest to Buyer, in the related
Transaction Asset(s) and Transaction Asset Items.

“B Note” shall mean a Mortgage B Note or a Mezzanine B Note.

“Bailee” shall mean such third party bailee as Buyer may approve.

“Bailee Agreement” shall mean the Bailee Agreement among Seller, Buyer and
Bailee in the form of Exhibit H hereto.

“Bailee’s Trust Receipt and Certification” shall mean a Trust Receipt and
Certification in the form annexed to the Bailee Agreement as Attachment 2.

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

“Base Rate” means fifty (50) basis points (0.50%) in excess of the Federal Funds
Rate.

 

3



--------------------------------------------------------------------------------

“Blocked Account Agreement” shall mean a collection account control agreement
among Seller, Buyer and the Depository Bank substantially in the form of
Exhibit F hereto, as the same may be amended, supplemented or otherwise modified
from time to time.

“Business Day” shall mean any day, other than Saturday or Sunday, on which banks
in New York (and, with respect to any determination of LIBOR and any definitions
associated with the definitions of LIBOR, London) are open for business.

“Buyer” shall mean Citigroup Financial Products Inc. together with its
successors and/or assigns.

“Capital Expenditure” means hard and soft costs incurred by Seller or any
Affiliate of Seller that is an owner of a DYT Asset, with respect to
replacements and capital repairs made to Underlying Properties (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages, parking lots, and expenditures for building improvements or
major repairs), leasing commissions and tenant improvements, in each case to the
extent capitalized in accordance with GAAP.

“Capital Lease” means, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person or entity as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person or entity.

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a Capital Lease, and, for purposes of
this Agreement, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.

“Change of Control” shall mean any of the following events have occurred:

              (i)        a sale, transfer or other disposition of all or
substantially all of Seller’s or Guarantor’s assets (excluding any such action
taken in connection with any securitization transaction or sale of mortgage
loans in the ordinary course of Seller’s or Guarantor’s business); or

              (ii)        a merger, consolidation, acquisition of assets or
interests or other transaction pertaining to Guarantor, if more than 50% of the
combined voting interests of the continuing or surviving entity outstanding
immediately after such merger, consolidation, acquisition of assets or interests
or other transaction is not owned, directly or indirectly, by persons who were
holders of voting interests in the Guarantor immediately prior to the
consummation of such transaction.

“Citi Asset” shall mean (a) any Transaction Asset sold to Seller by Buyer or an
Affiliate of Buyer contemporaneously with any Transaction, including the Initial
Transaction Asset, and (b) any DYT Asset that has been sold by Buyer to Seller
or any other Affiliate of Guarantor prior to the date such DYT Asset becomes
part of the DYT Asset Pool.

“Citi Asset Representations” shall mean the representations that were made to
Seller (or, with respect to any DYT Assets, to Seller or any other Affiliate of
Guarantor that is the owner of a DYT Asset) by Buyer or an Affiliate of Buyer in
the conveyance document pursuant to which Seller (or, with respect to any DYT
Assets, Seller or any other Affiliate of Guarantor) acquired a Citi Asset.

“Citi Indebtedness” shall mean any indebtedness of Seller hereunder and under
any other arrangement between Seller, Guarantor, and their respective
Subsidiaries on the one hand, and Buyer or an Affiliate of Buyer on the other
hand.

 

4



--------------------------------------------------------------------------------

“CMBS” shall mean, in the singular or plural as the context requires, securities
backed by mortgages and other liens on commercial real estate and related
collateral or by securities, interests or other obligations backed directly or
indirectly by such mortgages.

“CMBS Securitization Documents” shall mean, with respect to any CMBS, any
pooling and servicing agreement or other agreement governing the issuance and
administration of such CMBS; any new issue asset summary books; the applicable
prospectus or offering memorandum; to the extent that the CMBS is certificated,
the relevant certificate duly endorsed in blank to Buyer and if the CMBS is not
certificated, all documents requested by Buyer to confirm that the CMBS is being
held in a security account under the control of the Buyer, or such other
evidence of confirmation of the pledge to the Buyer as the Buyer shall require;
and any other agreement or instrument evidencing or otherwise governing the
CMBS.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collection Account” shall have the meaning set forth in Section 4.01(a).

“Collections” shall mean, collectively, all collections and proceeds on or in
respect of all Transaction Assets, excluding collections required to be paid to
the Servicer or a Transaction Asset Obligor on the Transaction Asset.

“Confirmation” shall have the meaning provided in Section 3.02(a) hereof.

“Consolidated EBITDA” shall mean, for any period, determined with respect to any
Person(s) on an aggregate basis, an amount equal to the sum of (a) net income
(or loss) of such Person(s) for such period determined on an aggregate basis
(prior to any impact from minority interests and provision for income taxes, and
before deduction of preferred dividends on preferred stock, if any, of such
Person(s)), in accordance with GAAP, plus (to the extent actually included in
determination of such net income (or loss)) (i) depreciation and amortization
expense, (ii) interest expense, (iii) extraordinary or non-recurring gains and
losses.

“Consolidated Interest Expense” shall mean, for any period, determined without
duplication with respect to any Person(s) on an aggregate basis, the amount of
total interest expense incurred (in accordance with GAAP), including capitalized
or accruing interest.

“Current Debt Yield” shall mean, with respect to any Test Period, the quotient
of (x) trailing quarterly Net Operating Income for such Test Period (viewed on
an annualized basis) with respect to the Underlying Properties underlying the
Initial Transaction Asset, divided by (y) Total DYT Indebtedness for such Test
Period.

“Custodial Agreement” shall mean the Custodial Agreement to be entered into
among Seller, Custodian and the Buyer, in substantially the form of Exhibit B
hereto, as the same shall be modified and supplemented and in effect from time
to time.

“Custodial Identification Certificate” shall mean the certificate executed by
Seller in connection with the sale and precautionary pledge by Seller of an
Eligible Transaction Asset to Buyer, in the form of Annex 3 to the Custodial
Agreement.

“Custodian” shall mean LaSalle Bank, N.A., as custodian under the Custodial
Agreement, and its successors and permitted assigns thereunder.

 

5



--------------------------------------------------------------------------------

“DBSI” shall have the meaning provided in Schedule 8 hereto.

“Debt Service Coverage Ratio” shall mean the ratio of Net Underwritable Cash
Flow to interest expense on principal and interest paid on borrowings over the
trailing twelve months, based on the actual coupon rate for fixed interest rate
Transaction Assets and at the lifetime cap rate for any floating interest rate
Transaction Assets, the calculation of which shall be satisfactory to Buyer in
its sole good faith discretion.

“Debt Yield Test Cure” shall mean the conveyance to Buyer in strict accordance
with Section 3.04 of one or more DYT Assets having a Debt Yield Test Value that
(assuming that such DYT Assets are, on the date of calculation, the subject of a
Transaction consummated in accordance with Section 3.04), when added to the Debt
Yield Test Value of all DYT Assets that have previously become the subject of a
Transaction consummated in accordance with Section 3.04, shall be equal to or
greater than the Replacement Amount.

A “Debt Yield Test Failure” shall occur when the Current Debt Yield for any Test
Period, as at the last day of each Fiscal Quarter, is less than the Minimum Debt
Yield.

“Debt Yield Test Value” shall mean the product of the book value (as evidenced
to the satisfaction of Buyer in its sole good faith discretion) of a DYT Asset,
but not to exceed par, multiplied by (y) the Applicable DYT Advance Rate.

“Default” shall mean an Event of Default or an event that with notice or lapse
of time or both would become an Event of Default.

“Deposit Application Date” shall have the meaning set forth in Section 3.07(b).

“Deposit Funding Date” shall have the meaning set forth in Section 3.07(b).

“Depository Bank” shall mean LaSalle Bank, N.A.

“Diligence Materials” means the Preliminary Due Diligence Package together with
the materials requested in the Supplemental Due Diligence List.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Due Diligence Review” shall mean the performance by Buyer of any or all of the
reviews permitted hereunder with respect to any or all of the Transaction
Assets, as desired by Buyer from time to time, including pre-Transaction due
diligence and diligence under Section 12.15.

“DYT Asset” shall mean any asset now in, or subsequently becoming part of, the
DYT Asset Pool.

“DYT Asset Due Diligence Package” shall mean, with respect to any DYT Asset,
substantially all of the items set forth in (a) the definition of “Preliminary
Due Diligence Package” and (b) Section 3.02(b)(i)-(vi), to the extent presently
in Seller’s possession or control as set forth in the Post-Closing DYT Asset
Certificate (or as such items may subsequently become within Seller’s possession
or control).

“DYT Asset Pool” shall mean, collectively, the Mortgage Loans, Mezzanine Loans,
Mezzanine Loan Participations, B Notes, (or participations therein) and CMBS
that are described on Schedule 5 and Schedule 8 hereto (or on any supplement to
Schedule 5 hereto provided by Seller to Buyer subsequent to

 

6



--------------------------------------------------------------------------------

the date hereof in accordance with Section 8.21), and as to which the DYT Asset
Representations shall be correct from and after the date any such DYT Asset
becomes the subject of a Transaction hereunder.

“DYT Asset Representations” shall mean (a) with respect to DYT Assets that are
Citi Assets, the Citi Asset Representations, (b) with respect to DYT Assets that
are not Citi Assets and were acquired by Seller or any other Subsidiary of
Guarantor from any Person, (i) all of the representations and warranties in
Section 7.10 hereof and (ii) all of the representations and warranties that were
made to Seller or such Subsidiary of Guarantor at the time of such acquisition,
and (c) with respect to all DYT Assets that were originated by Seller or any
other Subsidiary of Guarantor, (i) all of the representations and warranties in
Section 7.10 hereof and (ii) all of the representations and warranties in the
applicable section of Schedule 1 attached hereto as modified by the Variance
Statement.

“DYT Notice” shall have the meaning provided in section 3.04(a) hereof.

“DYT Shortfall” shall mean, for any Test Period, the quotient of (a) the sum of
(i) Minimum Debt Yield for the applicable Test Period minus (ii) Current Debt
Yield for the applicable Test Period, divided by (b) Minimum Debt Yield for the
applicable Test Period.

“Effective Date” shall mean the date upon which the conditions precedent set
forth in Section 6.01 shall have been satisfied.

“Eligible Transaction Assets” shall mean stabilized and transitional Mortgage
Loans, Mezzanine Loans, Mezzanine Loan Participations, B Notes, (or
participations therein), Preferred Equity Interests, CMBS and Other Approved
Transaction Assets, that are not delinquent and as to which the representations
and warranties in Section 7.10 and the applicable section of Schedule 1 hereof
are correct and which are intended to be the subject of a Transaction; provided
that Buyer may waive compliance with any representations and warranties in the
applicable section of Schedule 1 in its sole good faith discretion; provided,
further, that with respect to any Citi Asset, the representations and warranties
contained in Schedule 1 hereof shall not be applicable for purposes of this
definition and instead, the Citi Asset Representations shall be applicable; and
provided, further, that DYT Assets shall be eligible to be the subject of a
Transaction hereunder solely for the purpose of enabling Seller to effect a Debt
Yield Test Cure.

“Equity Interest” shall mean any interest in a Person constituting a share of
stock or a partnership or membership interest (including, without limitation, a
Preferred Equity Interest) or other right or interest in a Person that is not
characterized as indebtedness under GAAP.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder. Section
references to ERISA are to ERISA, as in effect at the date of this Agreement
and, as of the relevant date, any subsequent provisions of ERISA, amendatory
thereof, supplemental thereto or substituted therefor.

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which Seller is a member and (ii) solely for purposes of potential
liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code
and the lien created under Section 302(f) of ERISA and Section 412(n) of the
Code, described in Section 414(m) or (o) of the Code of which Seller is a
member.

“Eurocurrency Reserve Requirements” shall mean, for any day as applied to any
Transaction, the aggregate (without duplication) of the rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
without limitation basic, supplemental, marginal and emergency reserves

 

7



--------------------------------------------------------------------------------

under any regulations of the Board of Governors of the Federal Reserve System or
other Governmental Authority having jurisdiction with respect thereto), dealing
with reserve requirements prescribed for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities”) in Regulation D of such Board
maintained by a member bank of such Governmental Authority.

“Eurodollar Base Rate” shall mean, with respect to any Eurodollar Contract
Period, the rate per annum equal to the rate appearing at page LIBOR01 on
Reuters as 30 day LIBOR on the second Business Day prior to the commencement of
any Eurodollar Contract Period, and if such rate shall not be so quoted, the
rate per annum at which Buyer is offered Dollar deposits at or about 10:00 A.M.,
New York City time, on such date by prime banks in the interbank eurodollar
market where the eurodollar and foreign currency exchange operations in respect
of its loans are then being conducted for delivery on such day for a period of
30 days and in an amount comparable to the amount of the Transactions to be
outstanding on such day.

“Eurodollar Contract Period” means, with respect to each Transaction Asset, a
period of thirty (30) days, and the number of days in such period being subject
to adjustment as follows: (a) in no event shall a Eurodollar Contract Period
extend beyond the Repurchase Date; (b) each such period (except the initial
Eurodollar Contract Period with respect to each Asset-Specific Transaction
Balance) shall end on the day immediately preceding the Payment Date which
occurs approximately thirty (30) days after the commencement of such period; and
(c) the initial Eurodollar Contract Period with respect to each Asset-Specific
Transaction Balance shall commence on the date of funding of the related
Transaction and shall end on the day immediately preceding the next occurring
Payment Date.

“Eurodollar Rate” shall mean, with respect to each Eurodollar Contract Period
pertaining to a Transaction, a rate per annum determined by Buyer in its sole
good faith discretion in accordance with the following formula (rounded upwards
to the nearest 1/100th of one percent), which rate as determined by Buyer shall
be conclusive absent manifest error by Buyer:

Eurodollar Base Rate

 

1.00 minus Eurocurrency Reserve

Requirements

“Eurodollar Rate Spread” means (A) as to each Purchase Rate the applicable
Eurodollar Rate Spread set forth below opposite such Purchase Rate for the
applicable “Transaction Asset Type” (as set forth in the chart below), or such
other Eurodollar Rate Spread as may be mutually agreed to by Seller and Buyer:

 

Transaction Asset Type

 

  

Purchase Rate  

 

  

Eurodollar Rate Spread

(expressed as percentage points

per annum and as basis points)

 

Initial Transaction Asset

   60%    1.50%*    150 bps*

All Eligible Transaction Assets other than Initial

Transaction Asset and DYT Assets

  

    To be

determined in Buyer’s sole

good faith

discretion.

  

To be determined in Buyer’s

 sole good faith discretion.

DYT Assets

   Not applicable.    Not applicable.

* In the event that at any time, and for so long as, the quotient of (a) the
outstanding amount of the Repurchase Price of the Initial Transaction Asset
divided by (b) the outstanding principal amount of the Initial Transaction
Asset, shall be less than fifty percent (50%), the Eurodollar Rate Spread with
respect to the Initial Transaction Asset shall be 1.00% (100 bps). In the event
that a Rate Step-Up shall become effective pursuant to the terms of this
Agreement, the Eurodollar Rate Spread for the Initial Transaction Asset shall be
1.00% (100bps) higher (for each day that such Rate Step-Up is in effect) than
the Eurodollar Rate Spread that would otherwise be in effect.

 

8



--------------------------------------------------------------------------------

“Eurodollar Substitute Rate” means a rate of interest equal to (a) the Base Rate
plus (b) the Eurodollar Rate Spread.

“Event of Default” shall have the meaning provided in Section 9 hereof.

“FDICIA” shall have the meaning provided in Section 12.17(d) hereof.

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by a money-center bank designated by the
Buyer from three federal funds brokers of recognized standing selected by Buyer.

“Fiscal Quarter” shall mean the three-month period ending on
March 31, June 30, September 30 and December 31 of each year, or such other
fiscal quarter of Seller as Seller may select from time to time with the prior
consent of Buyer, such consent not to be unreasonably withheld.

“Forced Amortization Payment” shall have the meaning provided in Section 3.06
hereof.

“Funding Costs” shall mean, collectively, the actual costs to Buyer of breaking
a Eurodollar contract prior to the expiration of the Eurodollar Contract Period
applicable thereto in connection with (a) any prepayment (whether voluntary or
involuntary) of all or any portion of an Asset-Specific Transaction Balance or
other principal repayments required or permitted under the Security Documents or
Transfer Documents, that is made at any time other than at the expiration of the
related Eurodollar Contract Period, (b) any voluntary or involuntary
acceleration of the Repurchase Date, such that the Repurchase Date occurs on any
date that is not the expiration date of the Eurodollar Contract Period with
respect to any Asset-Specific Transaction Balance, and (c) any other set of
circumstances not attributable solely to Buyer’s acts. Subject to the foregoing,
Funding Costs shall not include any diminution in yield suffered by Buyer upon
re-lending or re-investing the principal of the aggregate Repurchase Price of
the Transaction Assets after any prepayment thereof.

“GAAP” shall mean generally accepted accounting principles consistently applied
as in effect from time to time in the United States.

“Goldman” shall mean Goldman Sachs Mortgage Company.

“Goldman MRA” shall mean that certain Master Repurchase Agreement, dated as of
the date hereof, between Goldman, as buyer, and Goldman Seller, as seller, as
the same may be amended, supplemented or otherwise modified from time to time.

“Goldman Seller” shall mean KBS GKK Participation Holdings I, LLC, a Delaware
limited liability company.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any court or arbitrator having jurisdiction over Seller or any of its
properties.

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any

 

9



--------------------------------------------------------------------------------

Indebtedness of any other Person or otherwise protecting the holder of such
Indebtedness against loss (whether by virtue of partnership arrangements, by
agreement to keep-well, to purchase assets, goods, securities or services, or to
take-or-pay or otherwise); provided that the term “Guarantee” shall not include
(i) endorsements for collection or deposit in the ordinary course of business,
or (ii) obligations to make servicing advances for delinquent taxes and
insurance or other obligations in respect of an Underlying Property, to the
extent required by Buyer. The amount of any Guarantee of a Person shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith. The terms “Guarantee” and “Guaranteed”
used as verbs shall have correlative meanings.

“Guarantor” shall mean KBS Real Estate Investment Trust, Inc., a Maryland
corporation that has elected to be taxed as a real estate investment trust, and
that is the indirect owner of all of the equity interest in the Seller.

“Hedge Value” shall mean, with respect to any Business Day and a specific
Interest Rate Protection Agreement, the amount, if any, that is equal to the
amount that would be paid to Seller (expressed as a positive number) or paid by
Seller (expressed as a negative number) in consideration of an agreement between
Seller and an unaffiliated third party, that would have the effect of preserving
for Seller the net economic equivalent, as of such Business Day, of all payment
and delivery requirements payable to and by Seller under such Interest Rate
Protection Agreement until the termination thereof, as determined by Buyer
absent manifest error.

“Hedging Transactions” shall mean, with respect to any or all of the Transaction
Assets, other than the Initial Transaction Asset, any short sale of U.S.
Treasury Securities or mortgage-related securities, futures contract (including
Eurodollar futures) or options contract or any interest rate swap, cap or collar
agreement or similar arrangements providing for protection against fluctuations
in interest rates or the exchange of nominal interest obligations, either
generally or under specific contingencies, entered into by Seller or by the
underlying obligor with respect to any Transaction Asset and pledged to Seller
as collateral for such Transaction Asset, with one or more counterparties whose
unsecured debt is rated at least AA (or its equivalent) by S&P or Moody’s or,
with respect to any Hedging Transaction pledged to Seller as additional
collateral for a Transaction Asset, such other rating requirement applicable to
such Hedging Transaction set forth in the related Transaction Asset Documents or
which is otherwise reasonably acceptable to Buyer; provided that Seller shall
not grant or permit any liens, security interests, charges, or encumbrances with
respect to any such hedging arrangements for the benefit of any Person other
than Buyer.

“Income” shall mean, with respect to any Transaction Asset at any time, any
principal repaid and all interest, dividends or other distributions thereon.

“Indebtedness” shall mean, for any Person: (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within ninety (90) days of the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person;

 

10



--------------------------------------------------------------------------------

(e) Capital Lease Obligations of such Person; (f) obligations of such Person
under repurchase agreements, sale/buy-back agreements or like arrangements;
(g) Indebtedness of others Guaranteed by such Person; (h) all obligations of
such Person incurred in connection with the acquisition or carrying of fixed
assets by such Person; and (i) Indebtedness of general partnerships of which
such Person is a general partner.

“Indemnified Party” shall have the meaning provided in Section 12.03 hereof.

“Initial Cure Period” shall have the meaning provided in Section 9(a)(i) hereof.

“Initial DYT Notice” shall have the meaning provided in Section 3.04 hereof.

“Initial Transaction Asset” shall mean that certain Eligible Transaction Asset
commonly known as the “GKK/AFR Mezz Participation B” and evidenced by the
Participation Documents, and as more particularly described on Schedule 4
hereto.

“Initial Transaction Asset Purchase Price” shall mean the then outstanding and
unpaid aggregate Purchase Price with respect to the Initial Transaction Asset on
the date of determination.

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Transaction Assets other than the Initial Transaction Asset, any short sale
of US Treasury Securities, futures contract, mortgage related security,
Eurodollar futures contract, options related contract, interest rate swap, cap
or collar agreement or similar arrangement providing for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, entered into by Seller and any
other counterparty acceptable to Buyer.

“Knowledge” or “aware” or correlative expressions with respect to the knowledge
or awareness of Seller shall mean the actual knowledge of a Responsible Officer
of Seller or the receipt by Seller of notice given with respect to a matter in
accordance with the Transaction Documents or the Transaction Asset Documents.

“Late Fee” shall have the meaning set forth in Section 3.05(b) hereof.

“Late Fee Rate” shall mean, in respect of any Repurchase Price amount or any
other amount under this Agreement, the Confirmation or any other Transaction
Document that is not paid when due to Buyer (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum during the period from and including the due date to but excluding the
date on which such amount is paid in full equal to 4% per annum plus the Base
Rate.

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance. or any property interest similar to the foregoing,
including, without limitation, the right of any vendor, lessor or similar party
under any conditional sale agreement or title retention agreement or lease
(including where the effect thereof is such that the assets or properties
subject thereto do not constitute assets or properties of the obligor or lessee
under such agreement or lease under applicable generally accepted accounting
principles.

“Loan-to-Value Ratio” or “LTV” shall mean, as to any Eligible Transaction Asset
or Transaction Asset, as applicable, the ratio that (x) the aggregate
outstanding principal balance of all Indebtedness secured in whole or in part by
the related Underlying Property or direct or indirect beneficial interests
therein relating to such Eligible Transaction Asset or Transaction Asset, as
applicable, bears to (y) the value, determined by an Appraisal reasonably
acceptable to Buyer, of the related Underlying Property (together with all
applicable appurtenant interests and subject to all applicable liens,
encumbrances and

 

11



--------------------------------------------------------------------------------

tenancies), or direct or indirect beneficial interests therein which form the
basis of such Eligible Transaction Asset or Transaction Asset.

“Loss Proceeds” means amounts, awards or payments payable to Seller or any other
Affiliate of Guarantor that is the owner of a DYT Asset, any Transaction Asset
Obligor, any mortgage lender, or Buyer in respect of all or any portion of any
of the Underlying Properties in connection with a casualty or condemnation
thereof (after the deduction therefrom and payment to Seller or any other
Affiliate of Guarantor that is the owner of a DYT Asset, any Transaction Asset
Obligor, any mortgage lender or Buyer, respectively, of any and all reasonable
expenses incurred by Seller or any Affiliate of Guarantor that is the owner of a
DYT Asset and Buyer in the recovery thereof, including all attorneys’ fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such casualty or
condemnation).

“Market Value” shall mean, as of any date in respect of any Eligible Transaction
Asset or Transaction Asset, the price at which such Eligible Transaction Asset
or Transaction Asset could readily be sold as determined in Buyer’s sole good
faith discretion based upon objective criteria, which price may be determined to
be zero; it being understood and agreed that Buyer’s determination of Market
Value shall be conclusive upon the parties.

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of Seller
and/or Guarantor or any of their respective Subsidiaries, (b) the ability of
Seller and/or Guarantor or any of their respective Subsidiaries to perform its
obligations under any of the Transaction Documents to which it is a party,
(c) the validity or enforceability of any of the Transaction Documents, (d) the
rights and remedies of Buyer or any of its Affiliates under any of the
Transaction Documents, (e) the timely payment of the Periodic Advance Repurchase
Payments for the Transactions or other material amounts payable in connection
therewith or (f) the Asset Value of the Transaction Assets taken as a whole.

“Maximum Purchase Price” shall mean One Hundred Thirty Million Two Hundred Ten
Thousand Two Hundred Thirty-Seven and 50/100 Dollars ($130,210,237.50).

“Mezzanine B Note” shall mean the original executed subordinated promissory note
or other evidence (including a participation certificate and/or participation
agreement) of a subordinated interest owned by Seller with respect to a
Mezzanine Loan.

“Mezzanine Loan” shall mean a loan (including a participation therein) secured
by a pledge of Equity Interests in one or more entities holding direct or
indirect beneficial interests in an entity owning (or having a ground lease
interest in) a commercial (including hospitality and retail) or multi-family
residential property.

“Mezzanine Loan Participation” shall mean (a) a junior participation interest or
participation certificate in a Mezzanine Loan or (b) a Mezzanine B Note.

“Minimum Debt Yield” shall mean for any Test Period, the applicable rate set
forth on Schedule 7 hereto.

“Monthly Initial Transaction Asset Statement” shall mean, for each calendar
month during which this Agreement shall be in effect, monthly and year-to-date
unaudited financial statements prepared for the applicable month with respect to
the Underlying Properties underlying the Initial Transaction Asset, including a
balance sheet and operating statement as of the end of such month, together with
related statements of income (and Net Operating Income), which statements shall
be accompanied by an

 

12



--------------------------------------------------------------------------------

Officer’s Certificate certifying that the same are true and correct and were
prepared in accordance with GAAP applied on a consistent basis, subject to
changes resulting from audit and normal year-end audit adjustments. Each such
monthly report shall be accompanied by the following (provided, that such items
need only be provided to the extent such items are either (A) generated by KBS
Debt Holdings, LLC (in its sole discretion, it being agreed that KBS Debt
Holdings, LLC shall have no obligation to generate any such items) or
(B) generated by Persons other than KBS Debt Holdings, LLC and are received by
KBS Debt Holdings, LLC or its successor as mezzanine lender under the Senior
Mezzanine Loan):

(i) a summary of material leases (and, to the extent prepared by Seller or its
property manager in the ordinary course of business, each other lease) signed
during such month, which summary shall include the tenant’s name, lease term,
base rent, escalations, tenant improvements, leasing commissions paid, free rent
and other concessions;

(ii) then current rent roll and occupancy reports;

(iii) to the extent not otherwise described in this definition, copies of all
financial statements and similar reports delivered to Encumbered Property
Lenders (as defined in the Senior Mezzanine Loan Agreement); and

(iv) such other information as Buyer shall reasonably request, to the extent
readily available to Seller without material cost or expense.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first lien on the fee or leasehold interest in
real property securing the Mortgage Note and the assignment of rents and leases
related thereto.

“Mortgage B Note” shall mean the original executed subordinated promissory note
or other evidence (including a participation certificate and/or participation
agreement) of a subordinated interest owned by Seller with respect to a Mortgage
Loan.

“Mortgage Loan” shall mean a performing whole first mortgage loan (including a
participation therein) encumbering one or more commercial (including hospitality
and retail) or multi-family residential properties which Custodian has been
instructed to hold for Buyer pursuant to the Custodial Agreement, and which
includes, without limitation (i) the indebtedness evidenced by a Mortgage Note
and secured by a related Mortgage, and (ii) all right, title and interest of the
Seller in and to the Mortgaged Property covered by such Mortgage.

“Mortgage Note” shall mean the original executed promissory note or other
evidence of the indebtedness of a Transaction Asset Obligor with respect to a
Mortgage Loan.

“Mortgaged Property” shall mean the real property (including all improvements,
buildings, fixtures, building equipment and personal property thereon and all
additions, alterations and replacements made at any time with respect to the
foregoing) and all other collateral securing repayment of the debt evidenced by
a Mortgage Note or Mortgage B Note, as applicable.

“Mortgagor” shall mean the obligor on a Mortgage Note.

 

13



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan defined as such in
Section 3(37) of ERISA to which contributions are, have been, or were required
to have been, made by Seller or any ERISA Affiliate at any relevant time.

“Net Income” shall mean, with respect to any Person, for any period, the
consolidated net income for such period of such Person as reported in such
Person’s financial statements prepared in accordance with GAAP.

“Net Operating Income” shall mean, with respect to any Test Period, the excess
of (i) Operating Income for such Test Period, minus (ii) Operating Expenses for
such Test Period.

“Net Underwritable Cash Flow” shall mean the net operating income (making
certain assumptions regarding minimum vacancy levels, the lesser of actual and
“market” rental rates, management fees and other factors) less structural
reserves and reserves for tenant improvements and leasing commissions (whether
these three types of reserves are actually impounded or not), the calculation of
which shall be satisfactory to Buyer.

“Non-Table Funded” shall mean, with respect to any Transaction Asset, that the
Transaction Asset was not originated or acquired by Seller through a Table
Funding.

“Officer’s Certificate” shall mean the certificate of a Responsible Officer as
set forth in Section 6.02(b) hereof.

“Operating Expenses” means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Transaction
Asset Obligors during such period, determined in accordance with GAAP; provided,
however, that such expenses shall not include (i) depreciation, amortization or
other noncash items (other than expenses that are due and payable but not yet
paid), (ii) Price Differential, Repurchase Price or any other sums due and owing
with respect to the Transactions hereunder, (iii) income taxes or other taxes in
the nature of income taxes, (iv) Capital Expenditures, or (v) equity
distributions.

“Operating Income” means, for any period, all operating income of Transaction
Asset Obligors, from each of the Underlying Properties during such period,
determined in accordance with GAAP (but without straight-lining of rents), other
than (i) Loss Proceeds (but Operating Income will include rental loss insurance
proceeds to the extent allocable to such period), (ii) any revenue attributable
to a lease to the extent it is paid more than thirty (30) days prior to the due
date, (iii) any interest income from any source, (iv) any repayments received
from any third party of principal loaned or advanced to such third party by
Seller, (v) any proceeds resulting from the transfer of all or any portion of
such Underlying Property, (vi) sales, use and occupancy or other taxes on
receipts required to be accounted for by Seller to any government or
governmental agency, (vii) termination fees, and (viii) any other extraordinary
or non-recurring items.

“Other Approved Transaction Asset” shall mean such other Property of Seller as
Buyer shall accept as Transaction Assets for the Transactions.

“Outside Person” shall mean any Person that is not an Affiliate of Guarantor.

“Parent Guaranty” shall mean that certain Parent Guaranty and Indemnity dated of
even date herewith executed by Guarantor for the benefit of Buyer.

 

14



--------------------------------------------------------------------------------

“Participation Agreement” means that certain participation agreement dated as of
August 22, 2008, among KBS Debt Holdings, LLC, as mezzanine lender, Goldman
Seller, as Participant A, Seller, as Participant B, and Servicer, and evidencing
the creation of the certificated participation interest constituting the Initial
Transaction Asset.

“Participation Certificate “ means that certain participation certificate issued
to Seller under the Participation Agreement and more particularly described on
Schedule 4 hereto.

“Participation Documents” means the Participation Agreement and the
Participation Certificate.

“Payment Date” shall have the meaning set forth in Section 3.05(d) hereof.

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Periodic Advance Repurchase Payment” shall have the meaning set forth in
Section 3.05(b) hereof.

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Plan” means an employee benefit or other plan established or maintained by
Seller or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

“Post-Closing DYT Asset Certificate” shall mean a certificate signed by a
Responsible Officer of Seller, setting forth, with respect to each DYT Asset
described on Schedule 5 and Schedule 8, those of the items set forth in the
definition of “Preliminary Due Diligence Package” and in
Section 3.02(b)(i)-(vi) hereof that are in Seller’s possession or control.

“Preferred Equity Interest” shall mean any interest in a Person constituting a
preferred share of stock or a preferred partnership or membership interest or
other preferred right or interest in a Person that is not characterized as
indebtedness under GAAP.

“Preliminary Due Diligence Package” means with respect to any proposed
Transaction Asset (except with respect to (a) Citi Assets, as to which the
Preliminary Due Diligence Package need include only the summary memorandum
described in clause (i) below, and (b) DYT Assets, as to which the items set
forth below are referred to solely for the purpose of the definition herein of
“DYT Asset Due Diligence Package”), the following due diligence information
relating to such proposed Transaction Asset to be provided by Seller to Buyer
pursuant to this Agreement:

              (i)        a summary memorandum outlining the proposed
transaction, including potential transaction benefits (and for all Eligible
Transaction Assets other than Citi Assets, all material underwriting risks and
all Underwriting Issues) and all other characteristics of the proposed
transaction that Seller has identified and considered, including, without
limitation, internal credit memoranda for approval and underwriting (including a
credit approval memorandum representing the final terms of the proposed
transaction), and current financial statements for the proposed transaction;

              (ii)       current rent roll, if applicable;

              (iii)      cash flow pro-forma, plus historical information, if
available;

 

15



--------------------------------------------------------------------------------

              (iv)      description of the Transaction Asset (real property
lien, pledged loan or other Transaction Asset);

              (v)       indicative Debt Service Coverage Ratios;

              (vi)      indicative Loan-to-Value Ratio;

              (vii)     Seller’s or any Affiliate’s relationship with its
potential underlying borrower or any affiliate;

              (viii)    Phase I environmental site assessment (including
asbestos and lead paint report);

              (ix)      engineering and structural reports, if available;

              (x)       third party reports, including:

                          (1)        a current Appraisal;

                          (2)        Phase II environmental site assessment or
other follow-up environmental report if recommended in Phase I;

                          (3)        seismic reports, if available; and

                          (4)        operations and maintenance plan with
respect to asbestos-containing materials, if available;

              (xi)      evidence of terrorism insurance coverage (unless waived
by Buyer in its sole good faith discretion);

              (xii)     in the case of a B Note, Mezzanine Loan, Mezzanine Loan
Participation or Preferred Equity Interest, all information which would
otherwise be provided if the Transaction Asset were a Mortgage Loan, and in
addition, all documentation evidencing or otherwise relating to the B Note,
Mezzanine Loan, Mezzanine Loan Participation or Preferred Equity Interest,
including, without limitation, intercreditor agreements, participation
agreements, and shareholder agreements, as applicable;

              (xiii)    in the case of CMBS, (a) a copy of the applicable
pooling and servicing agreement, trust agreement, participation agreement or
similar document governing the issuance and administration of the CMBS; (b) a
copy of any new issue asset summary books; (c) copy of the applicable prospectus
or offering memorandum; (d) to the extent that the CMBS is certificated, an
original of the relevant certificate duly endorsed in blank to Buyer; (e) to the
extent that the CMBS is not certificated, all documents requested by Buyer to
confirm that the CMBS is being held in a security account under the control of
Buyer, or such other evidence of confirmation of the sale to Buyer as Buyer
shall require; (f) a copy of the documents specified above relating to, directly
or indirectly, the subject Transaction Asset, to the extent obtained by the
originating lender and available to Seller; and (g) a copy of any other
agreement or instrument evidencing or otherwise governing the CMBS;

              (xiv)    analyses and reports with respect to such other matters
concerning the Transaction Asset as Buyer may in its sole good faith discretion
require;

              (xv)     documents comprising such Transaction Asset, or current
drafts thereof, including, without limitation, underlying debt and security
documents, intercreditor agreements,

 

16



--------------------------------------------------------------------------------

participation agreements, shareholder agreements, guaranties, underlying
borrower’s organizational documents, warrant agreements, and loan and collateral
pledge agreements, as applicable;

              (xvi)    a list that specifically and expressly identifies any
Transaction Asset Documents that relate to such Transaction Asset that are not
in Seller’s possession and with respect to which a copy thereof has not been
previously delivered to Buyer; and

              (xvii)   the Purchase Rate that Seller requests with respect to
the subject Eligible Transaction Asset.

“Prepayment Deposit” shall have the meaning set forth in Section 3.07(b).

“Price Differential” shall mean, with respect to any Transaction hereunder as of
any date, the aggregate amount obtained by daily application of the applicable
Pricing Rate in effect from time to time for such Transaction to the outstanding
Purchase Price (reduced by any prepayments of Repurchase Price) for such
Transaction on each day during the period commencing on (and including) the
Purchase Date for such Transaction and ending on (but excluding) the Repurchase
Date (reduced by any amount of such Price Differential previously paid by Seller
to Buyer with respect to such Transaction, including any amounts paid in respect
of such Price Differential pursuant to Section 3.05 or any other partial
repayments).

“Pricing Rate” shall have the meaning provided in Section 3.05(b) hereof.

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

“Purchase Date” shall mean, with respect to an Eligible Transaction Asset, the
date on which such Eligible Transaction Asset is transferred by Seller to Buyer,
or its designee.

“Purchase Period” shall have the meaning provided in Section 3.01 hereof.

“Purchase Price” means the sum of the price at which a Transaction Asset is
purchased by Buyer from the Seller, as specified in the related Confirmation.
The Purchase Price for any Eligible Transaction Asset shall be equal to the
lesser of (a) the Market Value thereof multiplied by the applicable Purchase
Rate and (b) 100% of the outstanding principal balance of the Eligible
Transaction Asset, provided, that with respect to the Initial Transaction Asset,
Purchase Price shall mean the Maximum Purchase Price.

“Purchase Rate” means, for any Eligible Transaction Asset, the ratio, expressed
as a percentage, set forth opposite the applicable “Transaction Asset Type” in
the chart provided in the definition of Eurodollar Rate Spread or as otherwise
defined or limited herein.

“Quarterly DYT Asset Report” shall mean a current report as to the DYT Assets in
the form of Schedule 5 hereto.

“Rate Step-Up” shall mean that the Eurodollar Rate Spread applicable with
respect to the Initial Transaction Asset shall be 1.00% (100bps) higher (for
each day that a Rate Step-Up is in effect pursuant to this Agreement) than the
Eurodollar Rate Spread that would otherwise be in effect with respect to the
Initial Transaction Asset pursuant to the provisions of this Agreement.

 

17



--------------------------------------------------------------------------------

“Regulation T, U or X” shall mean Regulations T, U or X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

“Replacement Amount” shall mean the product of (a) the DYT Shortfall multiplied
by (b) the sum of the (i) the aggregate Repurchase Price of all Transaction
Assets plus (ii) the aggregate “Repurchase Price” of all “Transaction Assets”
under the Goldman MRA.

“Repurchase Date” shall mean the date on which Seller is to repurchase the
Transaction Assets from Buyer, which date, unless otherwise specified in the
related Confirmation shall be the date that is the Termination Date.

“Repurchase Obligations” shall have the meaning provided in Section 5.01(c)
hereof.

“Repurchase Price” shall mean the price at which a Transaction Asset is to be
transferred from Buyer, or its designee, to Seller upon termination of the
related Transaction, which will equal in each case (including Transactions
terminable upon demand) as the sum of (i) the Purchase Price and (ii) the Price
Differential, in each case as of the date of such determination, decreased by
all cash, Income and Periodic Advance Repurchase Payments (including Late Fees,
if any) actually received by Buyer.

“Requirement of Law” shall mean any law, treaty, rule, regulation, code,
directive, policy, order or requirement or determination of an arbitrator or a
court or other governmental authority whether now or hereafter enacted or in
effect.

“Responsible Officer” shall mean, as to any Person, the chief executive officer
or, with respect to financial matters, the chief financial officer of such
Person.

“S&P” shall mean Standard and Poor’s, a division of The McGraw-Hill Companies,
Inc.

“Section 4402” shall have the meaning provided in Section 12.19 hereof.

“Securitization” shall mean a sale or transfer of loans, including any
Transaction Asset, to an Affiliate of Seller or any other entity in which Seller
owns an interest, to effect one or more structured finance securitization
transactions, including, but not limited to, the creation of a REMIC (as defined
in the Code) or offering of collateralized debt obligations or any other
transaction involving the issuance and sale of securities backed by the
Transaction Assets or other liens on the subject collateral or backed by
securities, interests or other obligations backed directly or indirectly by such
Transaction Assets.

“Security Documents” means this Agreement, the Confirmations, and all other
agreements, instruments, assignments, certificates and documents, including
Uniform Commercial Code financing statements, delivered by or on behalf of
Seller to evidence or secure the Transaction(s) or otherwise in satisfaction of
the requirements of this Agreement, or the other documents listed above, as the
same may be amended or modified from time to time.

“Seller” shall have the meaning provided in the heading hereof.

“Seller Fee Reimbursement” shall mean the sum of $75,000.

“Senior Mezzanine Loan Agreement” shall mean the Amended and Restated Senior
Mezzanine Loan Agreement underlying the Initial Transaction Asset and made among
the borrowers named therein, Goldman and Citicorp North America, Inc. as
lenders, with an original closing date of April 1, 2008, and

 

18



--------------------------------------------------------------------------------

amended as of the date hereof, and assigned by Goldman and Citicorp North
America, Inc. to KBS Debt Holdings, LLC pursuant to that certain Assignment and
Assumption Agreement dated as of the date hereof.

“Servicer” shall mean (i) with respect to the Initial Transaction Asset, Archon
Group, L.P., a Delaware limited partnership, or, in the event Archon Group, L.P.
voluntarily resigns as servicer or is no longer legally able to act as servicer
(whether by reason of bankruptcy of Archon Group, L.P. or otherwise), such other
third party servicer reasonably acceptable to Buyer, and (ii) with respect to
any other Transaction Assets, a third party servicer reasonably acceptable to
Buyer and expressly approved by Buyer in writing

“Servicer Notice” shall have the meaning provided in Section 12.14(c) hereof.

“Servicing Agreement” shall have the meaning provided in Section 12.14(c)
hereof.

“Servicing Records” shall have the meaning provided in Section 12.14(b) hereof.

“Single-Purpose Entity” shall mean a Person, other than an individual, which is
formed or organized solely for the purpose of holding the Transaction Assets,
does not engage in any business unrelated to the Transaction Assets and the
financing thereof, does not have any assets other than the Transaction Assets
and the financing thereof or any indebtedness other than as permitted by this
Agreement, has its own separate books and records and its own accounts, in each
case which are separate and apart from the books and records and accounts of any
other Person, holds itself out as being a Person, separate and apart from any
other Person.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person.

“Supplemental Due Diligence List” means, with respect to any Eligible
Transaction Asset, information or deliveries concerning such proposed
Transaction Asset, such items that Buyer shall request in addition to the
Preliminary Due Diligence Package including, without limitation, a final LTV
ratio computation and a final Debt Service Coverage Ratio computation for such
proposed Transaction Asset.

“Table Funded” shall mean, with respect to any Transaction Asset, that the
Transaction Asset was originated or acquired by Seller with funds supplied by
Buyer pursuant to this Agreement. The term “Table Funding” shall have a
correlative meaning.

“Tangible Net Worth” shall mean, as of a particular date (a) all amounts which
would be included under capital of Guarantor and its consolidated Subsidiaries,
if any, on a balance sheet of Guarantor and its consolidated Subsidiaries at
such date, determined in accordance with GAAP, less (b) intangible assets of
Guarantor and its consolidated Subsidiaries, if any.

“Termination Date” shall mean the earliest to occur of (a) March 9, 2011,
(b) the maturity or sooner termination date of the Initial Transaction Asset (as
stated in the Participation Documents, and as

 

19



--------------------------------------------------------------------------------

same may be extended), or (c) such earlier date on which this Agreement shall
terminate in accordance with the provisions hereof or by operation of law.

“Test Period” shall mean each three (3) month period ending on the last day of a
Fiscal Quarter, which Test Period shall be evaluated by Buyer on the sooner to
occur of (a) sixty (60) days after the last day of such Fiscal Quarter and
(b) the date on which the financial report for such Fiscal Quarter described in
Section 8.01(c) hereof is delivered to Buyer.

“Total DYT Indebtedness” shall mean, for any Test Period, the aggregate
Indebtedness of Transaction Asset Obligors or their Subsidiaries with respect to
the Underlying Properties during such Test Period under (a) the Initial
Transaction Asset and (b) any indebtedness with respect to the Underlying
Properties underlying the Initial Transaction Asset that is senior in priority
of payment and/or priority of lien to the Initial Transaction Asset.

“Total Indebtedness” shall mean, for any period, the aggregate Indebtedness of
Guarantor during such period.

“Transaction” shall have the meaning provided in Section 1 hereof.

“Transaction Asset” shall mean any asset which has been sold by Seller to Buyer
in a Transaction hereunder, but which has not been repurchased by Seller. The
term “Transaction Asset” shall include the Initial Transaction Asset. The term
“Transaction Asset” shall also include a “DYT Asset” and an “Eligible
Transaction Asset” as the applicable context shall require.

“Transaction Asset Documents” shall mean, with respect to any Transaction Asset,
the documents comprising the Asset File for such Transaction Asset.

“Transaction Asset Items” shall have the meaning provided in Section 5.01(b)
hereof.

“Transaction Asset Note” shall mean a Mortgage Note or a promissory note,
participation certificate, or other evidence of the Indebtedness (or interest
therein) of a Transaction Asset Obligor with respect to a Mortgage Loan,
Mezzanine Loan, Mezzanine Loan Participation or B Note.

“Transaction Asset Obligor” shall mean any obligor under any Eligible
Transaction Asset or Transaction Asset, as applicable, and any issuer of any
security comprising any portion of the Eligible Transaction Asset or Transaction
Asset, as applicable.

“Transaction Asset Schedule” shall mean a list of the Transaction Asset
Documents with respect to the Eligible Transaction Assets to be sold pursuant to
this Agreement, attached to a Custodial Identification Certificate setting
forth, as to each Eligible Transaction Asset, the applicable information
specified on Annex 1 to the Custodial Agreement.

“Transaction Asset Schedule and Exception Report” shall mean the collateral loan
schedule and exception report prepared by the Custodian pursuant to the
Custodial Agreement.

“Transaction Asset Tape” shall mean a computer-readable file containing
information with respect to each Eligible Transaction Asset, to be delivered by
Seller to Buyer pursuant to Section 3.03(a) hereof, which tape fields are
identified on Annex I to the Custodial Agreement.

 

20



--------------------------------------------------------------------------------

“Transaction Costs” shall mean, with respect to any Transaction, all actual
out-of-pocket reasonable costs and expenses paid or incurred by Buyer and
relating to the making of such Transaction (including legal fees and other fees
described in Section 12.03 hereof).

“Transaction Documents” shall mean, collectively, this Agreement, the
Confirmation, the Custodial Agreement, the Parent Guaranty, the Servicing
Agreement and the Blocked Account Agreement.

“Transfer Documents” means this Agreement, the related Confirmation, the related
Assignment and Pledge, and all allonges, endorsements, powers, agreements,
instruments, certificates and documents delivered by or on behalf of Seller to
evidence the Transaction(s) or otherwise in satisfaction of the requirements of
this Agreement, or the other documents listed above as same may be amended or
modified from time to time.

“Trust Receipt” shall mean the receipt delivered by Custodian pursuant to the
provisions of Section 4 of the Custodial Agreement acknowledging receipt of a
Asset File in connection with a Transaction hereunder in the form of Annex 2 to
the Custodial Agreement.

“Underlying Property” means (a) any Property owned by a direct or indirect
subsidiary of the issuer of a Preferred Equity Interest, or (b) any Mortgaged
Property that is the subject of a B Note or a Mortgage Loan, or (c) any
Mortgaged Property underlying any Mezzanine Loan that is a Transaction Asset
hereunder (including the Initial Transaction Asset).

“Underwriting Issues” means with respect to any Transaction Asset as to which
Seller intends to request a Transaction, all information that has come to
Seller’s attention, based on the making of reasonable inquiries and the exercise
of reasonable care and diligence under the circumstances, which would be
considered a materially “negative” factor (either separately or in the aggregate
with other information), or a material defect in loan documentation or closing
deliveries (such as any absence of any material Transaction Asset Document(s)),
to a reasonable institutional lender in determining whether to originate or
acquire the Transaction Asset in question.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as in
effect on the date hereof in the State of New York; provided that if by reason
of mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interest in any Transaction Asset is governed by
the Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.

“Variance Statement” shall mean, with respect to any DYT Asset, a list prepared
and certified by a Responsible Officer of Seller that specifically and expressly
identifies (A) any representations and warranties contained in Schedule 1 hereof
that are not true and correct with respect to such DYT Asset, and (B) any
Transaction Asset Documents that relate to such DYT Asset that are not in
Seller’s or the relevant Servicer’s possession.

“Wire Delay” shall mean a delay resulting solely by reason of the “Fedwire Funds
Service,” the wire transfer network of the Federal Reserve Board, failing to
process in a timely manner a wire transfer payment (provided, that such wire
transfer payment was initiated by the payor on or sufficiently in advance of the
due date of such payment so that, but for such failure, the payment would have
been timely received).

 

21



--------------------------------------------------------------------------------

2.02.      Accounting Terms and Determinations.    Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to Buyer hereunder shall be prepared, in accordance
with GAAP; provided, that, to the extent that financial statements and
certificates and reports as to financial matters from Transaction Asset Obligors
are delivered under the Transaction Asset Documents based on cash-based real
estate accounting, such accounting basis shall be used in lieu of GAAP for such
financial statements and certificates and reports.

Section 3.          Transactions, Confirmations and Prepayments.

3.01.       Transactions.    Buyer agrees to enter, from time to time upon
Seller’s request, (and, as to the Initial Transaction Asset, on a committed
basis), and subject to the conditions of this Agreement, including those set
forth in Section 6.01 and Section 6.02 hereof, into Transactions with Seller, to
be funded in Dollars, from and including the Effective Date to and including the
Termination Date (as the same may be sooner terminated pursuant to the terms
hereof, the “Purchase Period”) in an aggregate Purchase Price at any one time
outstanding up to but not exceeding the Maximum Purchase Price. The Purchase
Price with respect to each Transaction Asset shall not exceed the Asset Value of
such Transaction Asset. Transactions with respect to any Eligible Transaction
Assets other than the Initial Transaction Asset will be on an uncommitted basis
in the sole and absolute discretion of Buyer.

3.02.      Confirmations.

              (a)        By the time specified in Section 3.03(d), Seller shall
execute and deliver to Buyer a confirmation of the related Transaction,
substantially in the form attached as Exhibit A hereto (a “Confirmation”). The
Confirmation shall specify any additional terms or conditions of the Transaction
agreed to by Buyer and not inconsistent with this Agreement. Upon the purchase
of each Transaction Asset, the Confirmation, together with this Agreement, shall
constitute conclusive evidence of the terms agreed between Buyer and Seller with
respect to the Transaction to which the Confirmation relates, and Seller’s
acceptance of the related Purchase Price shall constitute Seller’s agreement to
the terms of such Confirmation. It is the intention of the parties that each
Confirmation shall not be separate from this Agreement but shall be made a part
of this Agreement. In the event that any terms or conditions of any Confirmation
are inconsistent, or in direct conflict, with this Agreement, the terms of this
Agreement shall prevail; provided that the Confirmation and this Agreement shall
be construed to be cumulative to the extent possible.

              (b)        The date, Purchase Price, Repurchase Price and Purchase
Rate of each Transaction entered into by Buyer and Seller, and each payment made
on account of the Repurchase Price thereof, shall be recorded by Buyer from time
to time on its internal books and records (whether electronic or otherwise).
Failure of Buyer to make such notation shall not affect the obligations of
Seller to make a payment when due of any amount owing hereunder in respect of
the Transactions. Seller agrees that Buyer’s books and records showing the
amounts payable pursuant to this Agreement and the other Transaction Documents
and other Citi Indebtedness shall be admissible in any action or proceeding
arising therefrom, and shall, absent manifest error, constitute rebuttably
presumptive proof thereof, irrespective of whether any such amount payable is
also evidenced by a Confirmation or other instrument. Buyer will provide to
Seller a monthly statement of Transactions, payments, and other transactions
pursuant to this Agreement. Failure by Buyer to provide such monthly statement
shall not affect the obligations of Seller to make a payment when due of any
amount owing hereunder in respect of the Transactions. Such statement shall be
deemed correct, accurate, and binding on Seller absent manifest error.

3.03      Procedure for Transactions.

 

22



--------------------------------------------------------------------------------

              (a)        Preliminary Approval of Proposed Transaction Asset.

                          (i)        Seller may, from time to time during the
Purchase Period, submit to Buyer a Preliminary Due Diligence Package for Buyer’s
review and approval in order to request a Transaction hereunder with respect to
any proposed Transaction Asset that Seller proposes to sell to Buyer.
Notwithstanding the foregoing, (A) a complete Preliminary Due Diligence Package
for Citi Assets need include only the summary memorandum described in clause
(i) of the definition of Preliminary Due Diligence Package, and (B) [with
respect to DYT Assets initially selected by Buyer under Section 3.04(a), Seller
shall be required to submit a DYT Asset Due Diligence Package within the time
specified in Section 3.04(a)]. In no event shall Buyer be obligated to enter
into any Transaction after the expiration of the Purchase Period.

                          (ii)        With respect to Eligible Transaction
Assets other than DYT Assets, upon Buyer’s receipt of a complete Preliminary Due
Diligence Package, Buyer within two (2) Business Days shall have the right
(other than with respect to Citi Assets) to request, in Buyer’s sole and
absolute discretion, additional diligence materials and deliveries that Buyer
shall specify on a Supplemental Due Diligence List. Upon Buyer’s receipt of all
of the Diligence Materials or Buyer’s waiver thereof, Buyer, within five
(5) Business Days, shall either (A) notify Seller of the Asset Value for the
proposed Transaction Asset or (B) deny, in Buyer’s sole and absolute discretion,
Seller’s request for a Transaction. Buyer’s failure to respond to Seller within
five (5) Business Days following receipt of all Diligence Materials or Buyer’s
written waiver thereof shall be deemed to be a denial of Seller’s request for a
Transaction, unless Buyer and Seller have agreed otherwise in writing. Nothing
in this Section 3.03(a)(ii) or elsewhere in this Agreement shall, or be deemed
to, prohibit Buyer from determining in its sole discretion the adequacy,
correctness and appropriateness of, or from disapproving, any and all financial
and other underwriting data required to be supplied by Seller under this
Agreement.

              (b)        Additional Conditions to Approval of Proposed
Transaction Asset.    Upon Buyer’s notification to Seller of the Purchase Price
and the Asset Value for any proposed Transaction Asset, Seller shall, if Seller
desires to obtain a Purchase Price payment with respect to such proposed
Transaction Asset (other than with respect to a DYT Asset, as to which no
Purchase Price shall be funded by Buyer), satisfy the conditions set forth below
(in addition to satisfying the applicable conditions precedent to obtaining such
Purchase Price payment, as set forth in Section 6 of this Agreement) as
conditions precedent to Buyer’s approval of such proposed Transaction Asset as
an Eligible Transaction Asset, all in a manner, and pursuant to documentation,
satisfactory in all respects to Buyer and its counsel (provided, however, that
with respect to any Citi Asset, Seller shall only be required to provide the
items set forth in the following requirements to the extent received by Seller
or its Affiliate from Buyer or its Affiliate at the time Seller or its Affiliate
acquired the Citi Asset):

                          (i)        Environmental and Engineering.    If
applicable, Buyer shall have received an environmental report and an engineering
report, each in form and substance satisfactory to Buyer.

                          (ii)        Appraisal.     Buyer shall have received
an Appraisal.

                          (iii)        Insurance.     Buyer shall have received
certificates or other evidence of insurance demonstrating insurance coverage in
respect of the Mortgaged Property or Underlying Property, as applicable, of
types, in amounts, with insurers and otherwise in compliance with the terms,
provisions and conditions set forth in the Transaction Asset Documents or the
Transfer Documents. Such certificates or other evidence shall indicate that
Seller, as lender, will be named as an additional insured as its interest may
appear and shall contain a loss payee endorsement in favor of such additional
insured with respect to the property policies required to be maintained under
the Transaction Asset Documents.

 

23



--------------------------------------------------------------------------------

                          (iv)        Survey.     To the extent obtained by
Seller from the Transaction Asset Obligor with respect to any Eligible
Transaction Asset at the origination thereof, Buyer shall have received a
current survey of the Mortgaged Property or Underlying Property, as applicable,
in a form satisfactory to Buyer.

                          (v)        Lien Search Reports.    Buyer or its
counsel shall have received, as reasonably requested by Buyer, satisfactory
reports of UCC, tax lien, judgment and litigation searches and title reports and
updates, as applicable, conducted by search firms and/or title companies
acceptable to Buyer with respect to the Transaction Asset, Seller and the
related underlying Transaction Asset Obligor, such searches to be conducted in
each location Buyer shall reasonably designate.

                          (vi)        Title Insurance Policy.    (A) With
respect to a Mortgage Loan, Seller shall have delivered to Buyer (1) an
unconditional commitment to issue title insurance policies in favor of Seller
and Seller’s successors and/or assigns with respect to Seller’s interest in the
related real property with an amount of insurance that shall be not less than
the related Asset-Specific Transaction Balance (taking into account the proposed
Purchase Price) or such other amount as Buyer shall require in its sole
discretion, or (2) an endorsement or confirmatory letter from the title company
that issued the existing title insurance policy in favor of Seller and Seller’s
successors and/or assigns that amends the existing title insurance policy by
stating that the amount of the insurance is no less than the related
Asset-Specific Transaction Balance (taking into account the proposed Purchase
Price) or such other amount of title coverage as Buyer shall require in its sole
discretion. (B) With respect to a Mezzanine Loan Participation, a B Note,
Preferred Equity Interest, CMBS or Other Approved Transaction Asset, Seller
shall have delivered to Buyer such evidence as Buyer on a case-by-case basis, in
its sole discretion, shall require of the ownership of the real property
underlying such Transaction Asset including, without limitation, a copy of a
title insurance policy dated a date, and by a title insurer, in each case
acceptable to Buyer in its sole discretion, showing that title is vested in the
related Transaction Asset Obligor or in an entity in whom such Transaction Asset
Obligor holds a beneficial interest.

                          (vii)        Transfer Documents.    Seller shall have
executed and delivered to Buyer, in form and substance satisfactory to Buyer and
its counsel, all Purchase Documents for the proposed Transaction substantially
in the forms attached thereto or as otherwise approved by Buyer, conveying a
valid ownership interest in the proposed Transaction Asset(s) to Buyer and
perfecting a precautionary first priority security interest of Buyer in the
proposed Transaction Asset(s) (and, in each case except with respect to the
Initial Transaction Asset, in any Interest Rate Protection Agreements held by
Seller with respect thereto) which shall be subject to no Liens except as
expressly permitted by Buyer. Each of the Transfer Documents shall contain such
representations and warranties concerning the proposed Transaction Asset and
such other terms as shall be reasonably satisfactory to Buyer.

                          (viii)        Opinions of Counsel.    Buyer shall have
received (A) from counsel to Seller its legal opinion, as to (among other
things) enforceability of this Agreement and all documents executed and
delivered hereunder in connection with such Transaction, (B) in the event an
Eligible Transaction Asset is a Mortgage Loan or Mortgage B Note, at Buyer’s
option, an opinion from applicable local counsel as to the enforceability of the
assignment of mortgage to Buyer and the perfection of the Eligible Transaction
Asset under the laws of the applicable state, to the extent such opinion was
issued in connection with the related Mortgage Loan or Mortgage B Note, as
applicable, and (C) an opinion to Seller and its successors and assigns from
counsel to the underlying obligor on the underlying loan transaction, as
applicable, as to enforceability of the loan documents governing such
transaction in a form acceptable to Buyer (and shall include, without
limitation, opinions as to due formation, authority, choice of law and
perfection of security interests). Such legal opinions referred to in clauses
(A) and (B) above shall be addressed to Buyer and its successors and assigns
(and the opinion referred to in clause (C) above shall state that it may be
relied upon by the successors and assigns of Seller in Seller’s capacity as
lender

 

24



--------------------------------------------------------------------------------

on the underlying loan transaction), dated the related Purchase Date, and in
form and substance reasonably satisfactory to Buyer.

                          (ix)        Additional Real Estate Matters. To the
extent obtained by Seller from the Transaction Asset Obligor relating to any
Eligible Transaction Asset at the origination thereof, Seller shall have
delivered to Buyer such other real estate related certificates and documentation
as may have been requested by Buyer, such as (i) certificates of occupancy and
letters certifying that the property is in compliance with all applicable zoning
laws, each issued by the appropriate Governmental Authority and (ii) abstracts
of all leases in effect at the real property relating to such Transaction Asset.

                          (x)        B Notes, Mezzanine Loans, Mezzanine Loan
Participations and Preferred Equity Interests. In the case of a B Note,
Mezzanine Loan, Mezzanine Loan Participation or Preferred Equity Interest, Buyer
shall have received all documentation specified herein as if the underlying loan
were the direct Transaction Asset and, in addition, all documentation evidencing
or otherwise relating to the B Note, Mezzanine Loan, Mezzanine Loan
Participation or Preferred Equity Interest, as applicable.

                          (xi)        CMBS. In the case of CMBS, Buyer shall
have received (a) a copy of the applicable pooling and servicing agreement,
trust agreement, participation agreement or similar document governing the
issuance and administration of the CMBS; (b) a copy of any new issue asset
summary books; (c) copy of the applicable prospectus or offering memorandum;
(d) to the extent that the CMBS is certificated, an original of the relevant
certificate duly endorsed in blank to Buyer; (e) to the extent that the CMBS is
not certificated, all documents requested by Buyer to confirm that the CMBS is
being held in a security account under the control of Buyer, or such other
evidence of confirmation of the sale to Buyer as Buyer shall require; (f) a copy
of the documents specified above relating to, directly or indirectly, the
subject Transaction Asset, to the extent obtained by the originating lender and
available to Seller; and (g) a copy of any other agreement or instrument
evidencing or otherwise governing the CMBS.

                          (xii)        Other Documents. Buyer shall have
received such other documents as Buyer or its counsel shall reasonably request
with respect to each or any Transaction Asset.

              (c)        Transaction Asset Final Approval or Disapproval. Not
later than two (2) Business Days following the date upon which Seller has
tendered performance of the conditions enumerated in Section 3.03(b) or has
delivered such items or documents fully executed, if applicable, in final form,
Buyer shall either (i) if the Transaction Asset Documents or the Transfer
Documents with respect to the proposed Transaction Asset are not reasonably
satisfactory in form and substance to Buyer, notify Seller that Buyer has not
approved the proposed Transaction Asset as a Transaction Asset or (ii) notify
Seller and Bailee, if applicable, that Buyer has approved the proposed
Transaction Asset as a Transaction Asset. Buyer’s failure to respond to Seller
within two (2) Business Days shall be deemed to be a denial of Seller’s request
that Buyer approve the proposed Transaction Asset, unless Buyer and Seller have
agreed otherwise in writing.

              (d)        Procedure for Purchase of Eligible Transaction Assets.
Once Buyer has approved the Transaction Asset in accordance with Section 3.03(c)
above, Seller may request a Transaction hereunder, on any Business Day during
the period from and including the Effective Date to and including the
Termination Date, by delivering to Buyer, with a copy to Custodian, a
Confirmation, which Confirmation must be received by Buyer prior to 12:00 p.m.,
New York City time, one (1) Business Day prior to the requested Purchase Date.
Such Confirmation shall have attached to it an Officer’s Certificate signed by a
Responsible Officer of Seller as required by Section 6.02(b) hereof, as well as
a Transaction Asset Tape. Contemporaneously with the delivery of the
Confirmation, Seller shall deliver to Buyer with a copy to Custodian, a
Custodial Identification Certificate along with the

 

25



--------------------------------------------------------------------------------

accompanying Transaction Asset Schedule with respect to all proposed Transaction
Assets to be sold to Buyer on the applicable Purchase Date.

              (e)        Delivery of Asset Files and Transfer Documents.

              “Non-Table Funded” Transaction Asset:

                                      (1)         By no later than 12:00 p.m.,
New York City time, two (2) Business Days prior to any Purchase Date, Seller
shall deliver to the Custodian as to any Transaction Asset on a case-by-case
basis, (i) original counterparts of all Transaction Asset Documents comprising
the Asset File, (ii) the Transfer Documents described in Section 3.03(b)(vii)
above, and (iii) to the extent applicable, any other documents, reports or
updated information as Buyer shall request pursuant to Section 3.03(b) not
heretofore finally approved by Buyer.

              “Table Funded” Transaction Assets:

                                      (1)         By no later than 12:00 p.m.,
New York City time, on the Purchase Date, Seller shall cause the Bailee to
deliver to the Custodian and the Buyer by facsimile or e-mail (i) as to each
Eligible Transaction Asset, the original note evidencing the making of a loan
secured by such Transaction Asset, the Transfer Documents described in
Section 3.03(b)(vii) above, and a fully executed Bailee Agreement and Bailee’s
Trust Receipt and Certification issued by the Bailee thereunder, (ii) evidence
satisfactory to Buyer that all documents necessary to (a) transfer title to the
Eligible Transaction Asset to Seller and to perfect Seller’s interest in the
collateral relating thereto and (b) perfect Buyer’s interest in the Eligible
Transaction Assets, have been delivered to a party acceptable to Buyer for
recordation and filing, and (iii) copies of all other documents comprising the
Asset File for each Eligible Transaction Asset.

                                      (2)         By no later than 12:00 p.m.,
New York City time, on the third (3rd) Business Day following the applicable
Purchase Date, Seller shall cause the Bailee to deliver to the Custodian the
Asset File.

              (f)        Delivery of Transaction Asset Schedules and Trust
Receipts.    With respect to “Table Funded” Transaction Assets, by 1:00 p.m. New
York City time on each Purchase Date, Custodian shall provide to Buyer a
proposed Transaction Asset Schedule for the applicable Eligible Transaction
Assets. With respect to “Non-Table Funded” Transaction Assets, by no later than
1:00 p.m., New York City time, on the Purchase Date, Custodian shall deliver to
Seller and Buyer a Trust Receipt with a Transaction Asset Schedule in respect of
all of the Transaction Assets sold to Buyer on such Purchase Date. With respect
to “Table Funded” Transaction Assets, by no later than 1:00 p.m. New York City
time on the third (3rd) Business Day following the applicable Purchase Date, the
Custodian shall deliver to Buyer a Trust Receipt with a Transaction Asset
Schedule in respect of all of the Transaction Assets sold to Buyer on the
applicable Purchase Date.

              (g)        Entering into Transaction.    If Seller shall deliver a
Confirmation pursuant to Section 3.03(d) hereof and all conditions precedent set
forth in Sections 3.03 and 6.02 (and, in the case of the Initial Transaction,
6.01) have been met, and provided no Default or Event of Default shall have
occurred and be continuing, Buyer shall enter into a Transaction with Seller on
the requested Purchase Date with a Purchase Price in the amount so requested and
approved by Buyer.

 

26



--------------------------------------------------------------------------------

              (h)        Funding of Transaction.    Subject to the timely
receipt by Buyer of a Trust Receipt with a Transaction Asset Schedule as
provided above, and subject further to the provisions of Section 6 hereof, such
Purchase Price payment will then be made available to Seller by Buyer
transferring, via wire transfer, to the following account of Seller: Wells Fargo
Bank, San Francisco, CA, ABA # 121-000-248, Account #: 4121 762199, Account
Name: KBS GKK Participation Holdings II, LLC, the aggregate Purchase Price
amount of such Transaction in funds immediately available to Seller. Buyer may
consider on a case-by-case basis alternative funding arrangements requested by
Seller, including the funding through an escrow agent acceptable to Buyer in its
sole but reasonable discretion.

              (i)        Additional Documents.    From time to time, Seller
shall forward to the Custodian additional original documents or additional
documents evidencing (A) any assumption, modification, consolidation or
extension of a Transaction Asset permitted pursuant to the terms of this
Agreement and the Transaction Documents or (B) any amendment to the operative
documents with respect to an Equity Interest, in each case approved by Buyer in
accordance with the terms of this Agreement and the Transfer Documents or the
Security Documents, and upon receipt of any such other documents, the Custodian
shall hold such other documents as Buyer shall request from time to time in
accordance with the Custodial Agreement.

              (j)        Certified Copies.    With respect to any documents
which have been delivered or are being delivered to recording offices for
recording and have not been returned to Seller in time to permit their delivery
hereunder at the time required, in lieu of delivering such original documents,
Seller shall deliver to Buyer a true copy thereof with an Officer’s Certificate
certifying that such copy is a true, correct and complete copy of the original,
which has been transmitted for recordation. Seller shall deliver such original
documents to the Custodian promptly when they are received.

3.04.      Debt Yield Test Failure.

              (a)        If a Debt Yield Test Failure shall occur, and Buyer and
Goldman determine, in their sole and absolute discretion, that the aggregate
Debt Yield Test Value on the date of such Debt Yield Test Failure of (i) one or
more of the DYT Assets in the DYT Asset Pool that are not yet subject to a
Transaction, plus (ii) any DYT Assets that have theretofore become the subject
of a Transaction, would be, if such DYT Asset(s) described in clause (i) above
were Transaction Asset(s) hereunder, sufficient to result in a Debt Yield Test
Cure, Buyer and Goldman shall initially select, and shall give Seller written
notice of such initial selection within two (2) Business Days thereafter (an
“Initial DYT Notice”), one or more DYT Assets that Seller may wish to be
conveyed by Seller to Buyer and to become Transaction Assets hereunder and under
the Goldman MRA for the sole purpose of effecting such Debt Yield Test Cure.
Within three (3) Business Days after the giving of the Initial DYT Notice,
Seller shall submit to Buyer and Goldman (i) a Variance Statement as to each DYT
Asset identified in the Initial DYT Notice and (ii) a complete DYT Asset Due
Diligence Package for each DYT Asset specified in the Initial DYT Notice. Within
five (5) Business Days after such submission by Seller, Buyer and Goldman shall
make their selection of the DYT Asset that Buyer and Goldman wish to become
Transaction Assets hereunder and under the Goldman MRA to effect such Debt Yield
Test Cure and shall notify Seller thereof (a “DYT Notice”). Such selection of
DYT Assets shall be made in the sole and absolute discretion of Buyer and
Goldman. No Purchase Price shall be funded with respect to any DYT Assets.

              (b)        Upon receipt of the DYT Notice, Seller shall (or shall
cause Guarantor to require that the Subsidiary of Guarantor that owns such DYT
Asset) within two (2) Business Days, enter into a participation agreement with
respect to, and create certificated participations in, each such DYT Asset such
that a 43.75% participation therein can be conveyed to Buyer pursuant to this
Section 3.04 and a 56.25% participation therein can be conveyed to Goldman under
the Goldman MRA. Each such

 

27



--------------------------------------------------------------------------------

participation agreement shall be in form substantially similar to the
Participation Agreement and Participation Certificates, with such changes to be
made thereto that are reasonably required.

              (c)        Prior to 12:00 p.m., New York City time on the fifth
(5th) Business Day after Buyer has given the DYT Notice, Seller shall deliver to
Buyer, with a copy to Custodian, (i) an Officer’s Certificate attesting that the
most recent Quarterly DYT Asset Report is true and correct, and (ii) a
Confirmation for the participation in such DYT Asset(s), specifying the next
occurring Business Day as the Purchase Date. Such Confirmation shall have
attached to it an Officer’s Certificate signed by a Responsible Officer of
Seller as required by Section 6.02(b) hereof, and a Transaction Asset Tape.
Contemporaneously with the delivery of the Confirmation, Seller shall deliver to
Buyer with a copy to Custodian, a Custodial Identification Certificate along
with the accompanying Transaction Asset Schedule with respect to any DYT
Asset(s) to be conveyed to Buyer on the Purchase Date set forth in such
Confirmation.

              (d)        By no later than 12:00 p.m., New York City time,
two (2) Business Days prior to any Purchase Date related to any DYT Assets,
Seller shall deliver (A) to the Custodian original counterparts of all
Transaction Asset Documents comprising the Asset File for such DYT Asset(s) and
(B) to the Buyer the items described in Section 3.03(b)(vii) and (viii) above
for such DYT Asset(s). By no later than 1:00 p.m., New York City time, on the
Purchase Date related to any DYT Assets, Custodian shall deliver to Seller and
Buyer a Trust Receipt with a Transaction Asset Schedule in respect of the DYT
Assets conveyed to Buyer on such Purchase Date. From time to time, Seller shall
forward to the Custodian additional original documents or additional documents
evidencing any assumption, modification, consolidation or extension of any DYT
Asset that has become a Transaction Asset as permitted pursuant to the terms of
this Agreement and the Transaction Documents, and upon receipt of any such other
documents, the Custodian shall hold such other documents as Buyer shall request
from time to time in accordance with the Custodial Agreement.

              (e)        Notwithstanding anything herein to the contrary, Buyer
shall be entitled in its sole discretion, for any reason, to substitute for any
DYT Asset that is the subject of a Transaction hereunder any other DYT Asset in
the DYT Asset Pool, and in such event, Buyer shall give a DYT Notice to Seller,
and Seller shall timely comply with the requirements of Sections 3.04(b),
(c) and (d).

3.05.      Repurchase of Transaction Assets; Periodic Advance Repurchase
Payments.

              (a)        Seller hereby promises to pay in full on the
Termination Date the then Repurchase Price with respect to all Transaction
Assets then held by Buyer.

              (b)        Notwithstanding that Buyer and Seller intend all
Transactions hereunder to be sales of the related Transaction Assets to Buyer,
Seller hereby promises to pay to Buyer an amount equal to the accreted value of
the Price Differential of each Transaction (a “Periodic Advance Repurchase
Payment”) for the period from and including the date of such Transaction to but
excluding the date on which the Repurchase Price with respect to such
Transaction shall be paid in full, at a rate per annum (the “Pricing Rate”)
equal to the Eurodollar Rate plus the applicable Eurodollar Rate Spread.
Notwithstanding the foregoing, Seller hereby promises to pay to Buyer, to the
extent permitted by applicable law, a late fee (the “Late Fee”) at the
applicable Late Fee Rate with respect to any Repurchase Price Amount and to any
other amount payable by Seller hereunder that shall not be paid in full when due
for the period from and including the due date thereof to but excluding the date
the same is paid in full. Payment and acceptance of late fees pursuant to this
subsection shall not constitute a waiver of any Default and shall not otherwise
limit or prejudice any right of Buyer hereunder.

 

28



--------------------------------------------------------------------------------

              (c)        With respect to any Transaction Asset, Seller shall
repay to Buyer, upon Seller’s receipt thereof an amount equal to the amount of
casualty or condemnation proceeds paid to or for the benefit of, Seller any
Transaction Asset Obligor in respect of such Transaction Asset to the extent
that Seller is not required under the underlying loan documents with the
Transaction Asset Obligor to reserve, escrow, re-advance or apply such proceeds
for the benefit of such obligor or the underlying real property. So long as no
Default or Event of Default has occurred and is then continuing, such amounts
paid to Buyer shall be applied in reduction of the Asset-Specific Transaction
Balance relating to such Transaction Asset.

              (d)        Any Periodic Advance Repurchase Payments with respect
to a Transaction shall be made monthly in arrears on the fifteenth (15th) day of
each month (or the first Business Day thereafter if the fifteenth (15th) day of
the month is not a Business Day), or on any other Business Day of each month as
mutually agreed to by Buyer and Seller, and for the last month of this Agreement
on the first Business Day of such last month and on the Termination Date (each,
a “Payment Date”); provided that, Buyer may, in its sole discretion, require any
accrued but unpaid Periodic Advance Repurchase Payments to be paid
simultaneously with any prepayment of Repurchase Price made by Seller with
respect to any Transaction. Any Late Fee payable at the Late Fee Rate shall
accrue daily and shall be payable upon such accrual.

3.06.      Transaction Asset Defaults.    If at any time under any Transaction
Asset Document evidencing a Transaction Asset there is an “Event of Default” (as
defined in the applicable documents in the Asset File), or event with which the
giving of notice or lapse of time or both would become an “Event of Default” (as
defined in the applicable documents in the Asset File), Seller shall notify
Buyer of same, and if the quotient of (a) the outstanding Repurchase Price of
the Transaction Assets divided by (b) the aggregate outstanding principal amount
of the Transaction Assets, shall be greater than fifty percent (50%), Seller
shall thereafter, commencing on the next occurring Payment Date, make mandatory
payments on each Payment Date (“Forced Amortization Payments”) in reduction of
the Repurchase Price of the Transaction Assets, each in an amount equal to one
percent (1%) of the outstanding principal portion of the Repurchase Price of the
Transaction Assets, until such time as the quotient of (a) the outstanding
Repurchase Price of the Transaction Assets divided by (b) the aggregate
outstanding principal amount of the Transaction Assets, shall be equal to fifty
percent (50%).

3.07.      Prepayments; Funding Costs.

              (a)        Any Transaction Asset may be repurchased and
prepayments in reduction of the Repurchase Price for any Transaction Asset may
be made at any time without any penalty or premium upon two (2) Business Days
prior written notice to Buyer (or, in the event of a prepayment in reduction of
the Repurchase Price of any Transaction Asset that is voluntary (as opposed to
mandatory under the terms of this Agreement), upon two (2) Business Days prior
written notice given simultaneously to Buyer and Goldman); provided, however,
that any such payment and prepayment shall be accompanied by an amount
representing any accrued but unpaid Periodic Advance Repurchase Payments and
Late Fees and all other amounts then due under the Transaction Documents
(including, without limitation, all amounts due under Section 3 hereof). Each
prepayment in reduction of the Repurchase Price of any Transaction Asset that is
voluntary (as opposed to mandatory under the terms of this Agreement) shall be
made (A) in an amount of not less than One Hundred Thousand Dollars ($100,000)
(or the outstanding balance of the Repurchase Price, if less), and
(B) simultaneously with a pro rata prepayment in reduction of the “Repurchase
Price” under the Goldman MRA. So long as no Default or Event of Default has
occurred and is then continuing, each prepayment shall be applied to reduce any
Asset-Specific Transaction Balance as designated by Seller to Buyer in writing.

 

29



--------------------------------------------------------------------------------

              (b)        Funding Costs.

                          (i)        Seller shall compensate Buyer, upon written
request by Buyer (which request shall set forth the basis for requesting such
amounts), for all Funding Costs.

                          (ii)        Buyer shall deliver to Seller a statement
setting forth the amount and basis of determination of any Funding Cost, it
being agreed that such statement and the method of calculation shall be
conclusive and binding on Seller, absent manifest error. In addition, in the
event Seller provides Buyer not less than five (5) Business Days prior written
notice of a proposed voluntary prepayment under Section 3.07(a) hereof, Buyer
shall deliver to Seller a non-binding good faith estimate of the applicable
components and amount of Funding Costs which would be incurred by Seller if
Seller were to make such voluntary prepayment; provided, however, that Seller
shall remain liable for all Funding Costs shown on the statement referred to in
the first sentence of this subsection (b), notwithstanding such good faith
estimate.

In lieu of prepaying the Repurchase Price of any Transaction Asset when and as
otherwise required or permitted by this Agreement, Seller may on any Business
Day (a “Deposit Funding Date”) instead deposit with Buyer an amount equal to the
applicable prepayment, to be held by Buyer (the “Prepayment Deposit”) until such
date as application of the Prepayment Deposit on account of repurchase of such
Transaction Asset would not cause Buyer to suffer Funding Costs (the “Deposit
Application Date”). Any Prepayment Deposit held by Buyer shall: (a) constitute
additional security hereunder, for which the parties shall enter into such
security documents (and account establishment and administration documents) as
Buyer shall require; (b) be held by Buyer in an interest-bearing account
selected and controlled solely by Buyer, interest on which shall be added to
principal and applied in the same manner as principal; (c) at Buyer’s option, be
accompanied by a payment (as estimated by Buyer) equal to the difference between
the interest to be earned on the Prepayment Deposit and the interest that will
accrue on a portion of the Purchase Price of such Transaction Asset equal to the
Prepayment Deposit during the period from the Deposit Funding Date to the
Deposit Application Date; (d) with respect to the Transaction Assets, entitle
Seller to the same rights and benefits (including the right to releases, if any)
that would have been available to Seller if Seller had prepaid the Repurchase
Price (and designated Asset-Specific Transaction Balance(s)) by an amount equal
to the Prepayment Deposit; and (e) be applied on account of the Repurchase Price
on the Deposit Application Date.

3.08.      Voting and Consents under Transaction Assets.

              (a)        Unless and until a Default or Event of Default shall
have occurred hereunder, and otherwise in accordance with Section 10(f), Seller
shall have a revocable license to exercise all voting and consent rights with
respect to the Transaction Assets, provided that Seller’s exercise of such
rights does not materially impair the then-current Asset Value of any
Transaction Asset, is commercially reasonable and does not result in a
modification of the Transaction Asset or Transaction Asset Documents that would
permit or evidence any action defined as a “Unanimous Decision” in the
Participation Agreement. Such license shall be deemed automatically revoked upon
the occurrence of a Default or Event of Default hereunder.

              (b)        Notwithstanding the provisions of Section 3.08(a), if
Seller wishes to exercise any voting or consent right with respect to the
Transaction Assets that does not materially impair the then-current Asset Value
of any Transaction Asset and is commercially reasonable, but will or may result
in a modification of the Transaction Asset or Transaction Asset Documents that
would permit or evidence any action defined as a “Unanimous Decision” in the
Participation Agreement, Seller shall request Buyer’s written consent thereto no
later than ten (10) Business Days prior to the exercise of such voting or
consent right. Buyer shall notify Seller within five (5) Business Days
thereafter whether or not Buyer grants its

 

30



--------------------------------------------------------------------------------

consent, which consent shall not be unreasonably withheld. If Buyer shall fail
to notify Seller of the granting or withholding of consent within such five
(5) Business Day period, then Seller shall give Buyer a reminder notice, which
reminder notice shall reiterate the specific details of Seller’s initial request
for consent and shall contain the following caption on the first page thereof in
bold and capitalized type:

“YOU SHALL BE DEEMED TO HAVE APPROVED SELLER’S REQUEST FOR CONSENT TO A MATTER
UNDER SECTION 3.08(b) OF THE MASTER REPURCHASE AGREEMENT DATED AUGUST 22, 2008,
UNLESS YOU RESPOND TO THIS REMINDER NOTICE WITHIN TEN (10) BUSINESS DAYS AFTER
YOUR RECEIPT OF THIS REMINDER NOTICE.”

If Seller sends such reminder notice to Buyer as aforesaid and Buyer fails to
respond to Seller within ten (10) Business Days after its receipt of such
reminder notice by approving Seller’s request for consent under this
Section 3.08(b) or stating Buyer’s reason for disapproval, then Buyer shall be
deemed to have approved the Seller’s request for consent under this
Section 3.08(b) but such deemed approval shall not relieve Seller of compliance
with the other provisions of this Section 3.08.

              (c)        If Buyer notifies Seller within the five (5) Business
Day period referenced in Section 3.08(b) that it has elected to withhold consent
to Seller’s request made under Section 3.08(b), Seller shall nonetheless be
entitled to exercise the voting or consent right that is the subject of Seller’s
request; provided, however, that if, on the date of Seller’s initial request for
consent, the quotient of (a) the outstanding Repurchase Price of the Transaction
Assets divided by (b) the aggregate outstanding principal amount of the
Transaction Assets, shall be greater than fifty percent (50%), Seller shall,
commencing on the next occurring Payment Date, make Forced Amortization Payments
on each Payment Date in reduction of the Repurchase Price of the Transaction
Assets, each in an amount equal to one percent (1%) of the outstanding principal
portion of the Repurchase Price of the Transaction Assets, until such time as
the quotient of (a) the outstanding Repurchase Price of the Transaction Assets
divided by (b) the aggregate outstanding principal amount of the Transaction
Assets, shall be equal to fifty percent (50%).

Section 4.          Payments; Computations; Etc.

4.01.      Payments.

              (a)        On or before the date hereof, Seller and Buyer shall
establish and maintain with the Depository Bank a deposit account owned by, in
the name of and under the sole control of Buyer with respect to which the
Blocked Account Agreement shall have been executed (such account, together with
any replacement or successor thereof, the “Collection Account”). Seller shall
cause all Income or other assets (if cash) with respect to the Transaction
Assets to be deposited in the Collection Account no later than the next Business
Day following the collection and receipt thereof by Seller or the Servicer (or,
if received by Seller or the Servicer after 1:00 p.m. New York time, no later
than the second (2nd) Business Day following the collection and receipt thereof
by Seller or the Servicer). Simultaneously with the transfer of any Transaction
Assets to Buyer, Seller shall deliver to each Transaction Asset Obligor (or the
related collection account bank, as applicable), or the related lead lender or
servicer under a Transaction Asset, an irrevocable direction letter in form and
substance reasonably satisfactory to Buyer instructing such Person to remit to
the Collection Account all amounts payable to Seller under the related
Transaction Assets (unless such Transaction Asset Obligor or related servicer or
lender is already remitting payments to Servicer, whereupon Seller shall direct
Servicer to remit all such amounts into the Collection Account and service such
payments in accordance with the Servicing Agreement and the provisions hereof)
and shall provide to Buyer written proof of such delivery. If a Transaction
Asset Obligor (or the related collection account bank) or the related lead
lender or servicer under a Transaction Asset forwards any Income with respect to
such Transaction Asset to Seller rather than directly to the Collection Account,

 

31



--------------------------------------------------------------------------------

Seller shall (i) deliver an additional irrevocable direction letter to the
applicable Person and cause such Person to forward such amounts directly to the
Collection Account and (ii) hold such amounts in trust for Buyer and immediately
deposit in the Collection Account any such amounts. All Income in respect of the
Transaction Assets, which may, except with respect to the Initial Transaction
Asset, include payments in respect of associated Hedging Transactions, shall be
deposited directly into, or, if applicable, remitted directly from the
applicable underlying collection account to, the Collection Account.

              (b)        So long as no Event of Default shall have occurred and
be continuing, all Income on deposit in the Collection Account in respect of the
Transaction Assets (and, except with respect to the Initial Transaction Asset,
the associated Hedging Transactions) during each month shall be applied by the
Buyer on the fifteenth (15th) day of each subsequent month (or the first
Business Day thereafter if the fifteenth (15th) day of the month is not a
Business Day) as follows:

                          (i)        first, to Buyer an amount equal to all Late
Fees and other amounts payable by Seller and outstanding hereunder and under the
other Transaction Documents (other than the Repurchase Price);

                          (ii)        second, to Buyer an amount equal to the
Periodic Advance Repurchase Payment which has accrued and is outstanding in
respect of the Transactions as of such first Business Day of each subsequent
month;

                          (iii)        third, if a principal payment in respect
of any Transaction Asset has been made during such period, or if Seller has
received any other payment to which Seller is entitled under any Transaction
Asset Document or otherwise, to Buyer, in respect of the related Repurchase
Price an amount equal to the product of the amount of such principal or other
payment multiplied by the quotient of (x) the outstanding amount of the
Repurchase Price of the Initial Transaction Asset divided by (y) the outstanding
principal amount of the Initial Transaction Asset immediately prior to such
principal or other payment; and

                          (iv)        fourth, to remit to Seller the remainder,
if any.

If on the fifteenth (15th) day of any month, the amounts deposited in the
Collection Account shall be insufficient to make the payments required under
clauses (i) through (iii) of this Section 4.01(b), the same shall constitute an
Event of Default hereunder if the shortfall amount is not paid in full by Seller
within one (1) Business Day after such fifteenth (15th) day of the month.

              (c)        If an Event of Default shall have occurred and be
continuing, all Income on deposit in the Collection Account in respect of the
Transaction Assets (and, except with respect to the Initial Transaction Asset,
the associated Hedging Transactions) shall be applied on the Business Day next
following the Business Day on which such funds are deposited in the Collection
Account as follows:

                          (i)        first, to Buyer, all Late Fees and all
other amounts payable by Seller and outstanding hereunder and under the other
Transaction Documents (other than the Repurchase Price);

                          (ii)        second, to Buyer, an amount equal to the
Periodic Advance Repurchase Payment which has accrued and is outstanding in
respect of the Transactions as of such Business Day;

                          (iii)        third, to Buyer, in respect of the
aggregate Repurchase Price of the Transaction Assets, until such aggregate
Repurchase Price has been reduced to zero; and

                          (iv)        fourth, to Seller, the remainder.

 

32



--------------------------------------------------------------------------------

              (d)        If at any time during the term of any Transaction any
Income is distributed to Seller or Seller has otherwise received such Income and
has made a payment in respect of such Income to Buyer pursuant to this
Section 4.01, and for any reason such amount is required to be returned by Buyer
to the Transaction Asset Obligor under such Transaction Asset (either before or
after the Repurchase Date), Buyer may provide Seller with notice of such
required return, and Seller shall pay the amount of such required return to
Buyer by 11:00 a.m., New York time, on the Business Day following Seller’s
receipt of such notice.

              (e)        Except to the extent otherwise expressly provided
herein, if the due date of any payment under this Agreement would otherwise fall
on a day that is not a Business Day, such date shall be extended to the next
succeeding Business Day, and Periodic Advance Repurchase Payment shall be
payable for any Repurchase Price so extended for the period of such extension.

4.02.      Computations.    The amount of Periodic Advance Repurchase Payments
and Late Fees shall be computed on the basis of a 360-day year for the actual
days elapsed (including the first day but excluding the last day) occurring in
the period for which payable. Buyer shall determine any Pricing Rate or Late Fee
Rate payable with respect to Transactions hereunder, and such determination
shall be conclusive and binding, absent manifest error.

4.03.      Intentionally Omitted.

4.04.      Booking of Transactions.    Without limitation of Buyer’s rights to
sell, assign or transfer a Transaction or any interest therein, including any
participation interest therein, at any time and from time to time, Buyer may
make, carry or transfer such Transaction at, to, or for the account of any of
its branch offices or the office of an Affiliate of Buyer.

4.05.      Buyer’s Funding of Eurodollar Rate Transactions.    Seller hereby
expressly acknowledges and agrees that Buyer may fund a Transaction in any
manner it sees fit, including (i) through the actual purchase of a Eurodollar
deposit bearing interest at the rate obtained pursuant to the definition of
Eurodollar Rate in an amount equal to the Purchase Price of such Transaction and
having a maturity comparable to the relevant payment period or (ii) through
Buyer’s entering into or purchase of repurchase agreements, interest rate
agreements, swap agreements or other arrangements in such amounts as Buyer shall
determine (and which amounts may or may not, in Buyer’s sole discretion, be
“match funded” to such Transaction). Calculation of all amounts payable to Buyer
under this Section 4.05 shall be made as though Buyer had actually funded such
Transaction through the purchase of a Eurodollar deposit bearing interest at the
rate obtained pursuant to the definition of Eurodollar Rate in an amount equal
to the amount of such Transaction and having a maturity comparable to the
relevant payment period and through the transfer of such Eurodollar deposit from
an off-shore office of Buyer to a domestic office of Buyer in the United States
of America; provided, however, that Buyer may fund such Transaction in any
manner it sees fit and the foregoing assumptions shall be utilized only for
purposes of calculating amounts payable under this Section 4.05.

4.06.      Limitation on Types of Transactions; Illegality.    Anything herein
to the contrary notwithstanding, if:

              (a)        Buyer determines, which determination shall be
conclusive, that quotations of interest rates for the relevant deposits referred
to in the definition of “Eurodollar Base Rate” in Section 2.01 hereof are not
being provided in the relevant amounts or for the relevant maturities for
purposes of determining the amounts of Periodic Advance Repurchase Amounts or of
Late Fees for Transactions; or

 

33



--------------------------------------------------------------------------------

              (b)        Buyer determines, which determination shall be
conclusive, that the relevant rate of interest referred to in the definition of
“Eurodollar Base Rate” in Section 2.01 hereof upon the basis of which the
Pricing Rate for Transactions is to be determined is not likely adequate to
cover the cost to Buyer of making or maintaining Transactions; or

              (c)        Buyer determines, which determination shall be
conclusive, that it is or will be unlawful for Buyer to honor its obligation to
make or maintain Transactions hereunder using a Eurodollar Rate as a result of
compliance by Buyer in good faith with any law, treaty, governmental rule,
regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful); then Buyer
shall give Seller prompt notice thereof and, so long as such condition remains
in effect, Buyer shall be under no obligation to enter into additional
Transactions, and Seller shall either repurchase all such Transaction Assets as
may be held by Buyer or pay Periodic Advance Repurchase Payments on such
Transactions at a Pricing Rate per annum equal to the Eurodollar Substitute
Rate, such rate to be applied from the date of the occurrence of such condition
and until such repurchase.

4.07.      Income Payments.    Subject to Sections 4.01 and 10(m) hereof, Seller
shall be entitled to receive an amount equal to all Income paid or distributed
on or in respect of the Transaction Assets that is not otherwise received by
Seller, to the full extent it would be so entitled if the Transaction Assets had
not been sold to Buyer; provided that in no event shall Buyer be entitled to
receive any proceeds received from any Transaction Asset Obligor in connection
with the refinancing and/or final distribution to Buyer with respect to any
Transaction Assets to the extent same exceeds the sums provided to be paid to
Buyer under Section 3.06 and Section 8.20 of this Agreement.

4.08.      Compensation for Increased Costs.    If Buyer shall in good faith
determine that any change in any law, treaty or governmental rule, regulation or
order, or in the interpretation, administration or application thereof, or any
determination of a court or governmental authority, or compliance with any
guideline, request or directive issued or made by any central bank or other
governmental or quasi-governmental authority (whether or not having the force of
law):

              (a)        imposes, modifies or holds applicable any reserve
(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance or similar requirement against
assets held by, or deposits or other liabilities in or for the account of, or
advances or loans by, or other credit extended by, or any other acquisition of
funds by, any office of Buyer; or

              (b)        imposes any other condition on or affecting Buyer or
its obligations hereunder or the interbank Eurodollar market;

and the result of any of the foregoing is to increase the cost to Buyer of
agreeing to enter into, entering into or remain a party to, the Transactions
hereunder or to reduce any amount received or receivable by Buyer with respect
thereto; then, in any such case, Seller shall promptly (but in any event no
later than five (5) Business Days following any notice from Buyer of the same)
pay to Buyer, upon receipt of the statement referred to in the next sentence,
such additional amount or amounts as may be necessary to compensate Buyer for
any such increased cost or reduction in amounts received or receivable
hereunder. Buyer shall deliver to Seller a written statement, setting forth in
reasonable detail the basis for calculating the additional amounts owed to Buyer
under this Section 4.08, which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

4.09.      No Re-Advances.    No sums paid, repaid or prepaid by Seller
hereunder on account of the Repurchase Price of any Transaction Asset may be
re-advanced to Seller.

 

34



--------------------------------------------------------------------------------

Section 5.          Transaction Asset Security.

5.01.      Transaction Asset; Security Interest.

              (a)        Pursuant to the Custodial Agreement, the Custodian
shall hold the Transaction Asset Documents as exclusive bailee and agent for the
Buyer pursuant to terms of the Custodial Agreement and shall deliver Trust
Receipts (as defined in the Custodial Agreement) to the Buyer, each to the
effect that it has reviewed such Transaction Asset Documents in the manner and
to the extent required by the Custodial Agreement and identifying any
deficiencies in such Transaction Asset Documents as so reviewed.

              (b)        All of Seller’s right, title and interest in, to and
under each of the following items of property, whether now owned or hereafter
acquired, now existing or hereafter created and wherever located, is hereinafter
referred to as the “Transaction Asset Items”:

                          (i)        all Transaction Assets;

                          (ii)        all Transaction Asset Documents, including
without limitation all Confirmations, and all Servicing Records, Servicing
Agreements and any other collateral pledged or otherwise relating to such
Transaction Assets, together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, computer programs, computer storage
media, accounting records and other books and records relating thereto;

                          (iii)        all mortgage guaranties and insurance
(issued by governmental agencies or otherwise) and any mortgage insurance
certificate or other document evidencing such mortgage guaranties or insurance
relating to any Transaction Asset and all claims and payments thereunder;

                          (iv)        all other insurance policies and insurance
proceeds relating to any Transaction Asset or the related Mortgaged Property or
Underlying Property;

                          (v)        except with respect to the Initial
Transaction Asset, any Hedging Transactions and Interest Rate Protection
Agreements, relating to or constituting any and all of the foregoing;

                          (vi)        the Collection Account and all monies from
time to time on deposit in the Collection Account;

                          (vii)        all collateral, however defined, under
any other agreement between Seller or any of its Affiliates on the one hand and
Buyer or any of its Affiliates on the other hand (to the extent the inclusion of
such collateral in the Transaction Asset Items would not violate the provisions
of such other agreement);

                          (viii)        all “general intangibles”, “accounts”
and “chattel paper” as defined in the Uniform Commercial Code relating to or
constituting any and all of the foregoing; and

                          (ix)        any and all replacements, substitutions,
distributions on or proceeds of any and all of the foregoing.

              (c)        The parties intend that the Transactions hereunder be
sales and purchases and not loans; provided that in order to preserve the rights
of Buyer under this Agreement in the event that any court or other forum
re-characterizes any Transaction hereunder as a loan, Seller shall be deemed to
have

 

35



--------------------------------------------------------------------------------

assigned, pledged and granted a security interest in all of its right, title and
interest in, to and under the Transaction Assets and the related Transaction
Asset Items described in Section 5.01(b) above to Buyer, as security for the
prompt repayment and performance by Seller of its obligations under the
Transaction Documents and the Transactions entered into under this Agreement,
including, without limitation, Seller’s obligation to repurchase Transaction
Assets at the Repurchase Price, or if such obligation were to be
re-characterized as a loan, to repay such loan, and to pay any and all other
amounts owing hereunder and any and all Citi Indebtedness from time to time
outstanding (collectively, the “Repurchase Obligations”). Seller agrees to mark
its computer records to evidence the interests granted to Buyer hereunder.

              (d)        Seller acknowledges that neither it nor Guarantor has
any rights to service the Transaction Assets but only has rights as a party to
the Servicing Agreement. Without limiting the generality of the foregoing and in
the event that Seller or Guarantor is deemed to retain any residual rights under
the Servicing Agreement, and for the avoidance of doubt, Seller grants, assigns
and pledges hereby, and Guarantor shall grant, assign and pledge under the
Parent Guaranty, to Buyer a security interest in its rights under the Servicing
Agreement and proceeds related thereto and in all instances, whether now owned
or hereafter acquired, now existing or hereafter created. The foregoing
provision is intended to constitute a “security agreement or arrangement or
other credit enhancement” (as defined under Sections 101(47)(v) and 741(7)(xi)
of the Bankruptcy Code) related to this Agreement and the Transactions
hereunder.

5.02.      Further Documentation.    At any time and from time to time, upon the
written request of Buyer, and at the sole expense of Seller, Seller will
promptly and duly execute and deliver and, to the extent required by Buyer,
record in the applicable public records, or will promptly cause to be executed,
delivered and so recorded, such further instruments and documents and take such
further action as Buyer may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code in effect in any
jurisdiction with respect to the Liens created hereby or assignment of the
Transaction Asset Documents. Seller also hereby authorizes Buyer to file any
such financing or continuation statement without the signature of Seller to the
extent permitted by applicable law. A carbon, photographic or other reproduction
of this Agreement shall be sufficient as a financing statement for filing in any
jurisdiction.

5.03.      Changes in Locations, Name, etc.    Seller shall not (i) change the
location of its chief executive office/chief place of business from that
specified in Section 7.11 hereof or (ii) change its name, identity or corporate
structure (or the equivalent) or change the location where it maintains its
records with respect to the Transaction Assets unless it shall have given Buyer
at least fifteen (15) days prior written notice thereof and shall have delivered
to Buyer all Uniform Commercial Code financing statements and amendments thereto
as Buyer shall request and taken all other actions deemed necessary by Buyer to
continue its perfected status in the Transaction Asset with the same or better
priority.

5.04.      Buyer’s Appointment as Attorney-in-Fact.

              (a)        Seller hereby irrevocably constitutes and appoints
Buyer and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of Seller and in the name of Seller or in its own name, from
time to time in Buyer’s discretion, for the purpose of carrying out the terms of
this Agreement if an Event of Default shall have occurred and be continuing, to
take any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, Seller
hereby gives Buyer the power and right, on behalf of Seller, without assent by,
but with notice to, Seller, if an Event of Default shall have occurred and be
continuing, to do the following:

 

36



--------------------------------------------------------------------------------

                          (i)        in the name of Seller or its own name, or
otherwise, to take possession of and endorse and collect any checks, drafts,
notes, acceptances or other instruments for the payment of moneys due under any
mortgage insurance or with respect to any other Transaction Asset and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by Buyer for the purpose of collecting
any and all such moneys due under any such mortgage insurance or with respect to
any other Transaction Asset whenever payable;

                          (ii)        to pay or discharge taxes and Liens levied
or placed on or threatened against the Transaction Assets; and

                          (iii)        (A) to direct any party liable for any
payment under any Transaction Asset to make payment of any and all moneys due or
to become due thereunder directly to Buyer, or as Buyer shall direct; (B) to ask
or demand for, collect, receive payment of and receipt for, any and all moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Transaction Asset; (C) to sign and endorse any invoices,
assignments, verifications, notices and other documents in connection with any
of the Transaction Assets; (D) to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Transaction Assets or any portion thereof and to enforce any other
right in respect of any Transaction Asset; (E) to defend any suit, action or
proceeding brought against Seller with respect to any Transaction Asset; (F) to
settle, compromise or adjust any suit, action or proceeding described in
clause (E) above and, in connection therewith, to give such discharges or
releases as Buyer may deem appropriate; and (G) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Transaction Assets as fully and completely as though Buyer were the absolute
owner thereof for all purposes, and to do, at Buyer’s option and Seller’s
expense, at any time, and from time to time, all acts and things which Buyer
deems necessary to protect, preserve or realize upon the Transaction Assets and
Buyer’s Liens thereon and to effect the intent of this Agreement, all as fully
and effectively as Seller might do.

Seller hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

              (b)        Seller also authorizes Buyer, at any time and from time
to time, to execute, in connection with any sale provided for in Section 10(f)
hereof, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Transaction Assets.

              (c)        The powers conferred on Buyer pursuant to this
Section 5.04 are solely to protect Buyer’s interests in the Transaction Assets
and shall not impose any duty upon Buyer to exercise any such powers. Buyer
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither Buyer nor any of its shareholders,
officers, directors, or employees shall be responsible to Seller for any act or
failure to act hereunder, except for its own gross negligence or willful
misconduct.

5.05.      Performance by Buyer of Seller’s Obligations.    If Seller fails to
perform or comply with any of its agreements contained in the Transaction
Documents (except with respect to the payment of any amounts, whether in respect
of any principal, interest or otherwise, owing to any Buyer under this Agreement
or any other Transaction Document), Buyer may itself perform or comply, or
otherwise cause performance or compliance, with such agreement, and the expenses
of Buyer incurred in connection with such performance or compliance, together
with interest thereon at a rate per annum equal to the Late Fee Rate, shall be
payable by Seller to Buyer on demand and shall constitute Repurchase
Obligations.

 

37



--------------------------------------------------------------------------------

5.06.      Limitation on Duties Regarding Preservation of Transaction
Assets.    Buyer’s duty with respect to the custody, safekeeping and physical
preservation of the Transaction Asset Items in its possession, under
Section 9-207 of the Uniform Commercial Code or otherwise, shall be to deal with
such Transaction Asset Items in the same manner as Buyer deals with similar
property for its own account. Neither Buyer nor any of its directors, officers
or employees shall be liable for failure to demand, collect or realize upon all
or any part of the Transaction Assets or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Transaction Asset upon
the request of Seller or otherwise.

5.07.      Powers Coupled with an Interest.    All authorizations and agencies
herein contained with respect to the Transaction Assets are irrevocable and
powers coupled with an interest.

5.08.       Release of Security Interest.    Upon termination of this Agreement,
the performance of all obligations under the Transaction Documents and repayment
to Buyer of all Repurchase Obligations, Buyer shall release its security
interest in any remaining Transaction Assets.

5.09.       Release of Transaction Assets.     Provided that no Default or Event
of Default shall exist (other than one that (a) relates solely to the
Transaction Asset to be released and (b) will be cured simultaneously with or by
such release) and that Seller shall have paid all sums then due under the
Transaction relating thereto, upon (i) Seller’s payment in full of the
Asset-Specific Transaction Balance with respect to such Transaction Asset to be
released together with all accrued but unpaid Periodic Advance Repurchase
Payments on the applicable Transaction to the date of payment and all other sums
then due under such Transaction, and (ii) receipt by Buyer of a written request
from Seller for the release of such Transaction Asset, Buyer shall as soon as
practicable release (and Buyer shall reasonably cooperate with Seller to
facilitate reasonable escrow arrangements to facilitate a simultaneous release
of) the related Transaction Asset Documents and the related Transaction Asset
and any Liens related thereto to Seller. Buyer shall with reasonable promptness,
after a written request from Seller, execute any document or instrument
necessary to effectuate such release.

Section 6.          Conditions Precedent.

6.01.      Initial Transaction.    The obligation of Buyer to enter into the
initial Transaction hereunder is subject to the satisfaction, immediately prior
to or concurrently with the entering into such Transaction, of the condition
precedent that Buyer shall have received all of the following items, each of
which shall be satisfactory to Buyer and its counsel in form and substance:

              (a)        Transaction Documents.

                          (i)        Master Repurchase Agreement.    This
Agreement, duly executed and delivered by Seller;

                          (ii)        Custodial Agreement.    The Custodial
Agreement, duly executed and delivered by Seller and the Custodian;

                          (iii)        Parent Guaranty.    The Parent Guaranty,
duly completed and executed; and

                          (iv)        Blocked Account Agreement.    A Blocked
Account Agreement, duly executed by the parties thereto.

 

38



--------------------------------------------------------------------------------

              (b)        Organizational Documents.    A good standing
certificate and certified copies of the certificate of formation and limited
liability company agreement of Seller and of all limited liability company or
other authority for Seller with respect to the execution, delivery and
performance of the Transaction Documents and each other document to be delivered
by Seller from time to time in connection herewith (and Buyer may conclusively
rely on such certificates until it receives notice in writing from Seller to the
contrary), and (ii) a good standing certificate and certified copies of the
certificate of incorporation and by-laws for Guarantor and of all resolutions or
other authority for Guarantor with respect to the execution, delivery and
performance of the Transaction Documents to which each such Guarantor is a party
and each other document to be delivered by each such Guarantor from time to time
in connection herewith (and Buyer may conclusively rely on such certificates
until it receives notice in writing from Seller to the contrary);

              (c)        Legal Opinions.    (i) The legal opinion of counsel to
Seller referred to in Section 3.03(b)(viii)(A), (ii) a legal opinion of counsel
to Seller and Guarantor as to Delaware state law matters and a Delaware law
“authority to file” opinion, each reasonably satisfactory in scope and form to
Buyer, and (iii) a legal opinion of counsel to Seller and Guarantor, reasonably
satisfactory in scope and form to Buyer, as to the separate existence of Seller
and Guarantor, and certain factual matters which would be determinative of the
probability that, in the event that Guarantor were to become a debtor under
11 U.S.C. § 101 et seq., a federal bankruptcy court would not disregard such
separate existence and consolidate the assets and liabilities of Seller with
such debtor entity;

              (d)        Trust Receipt and Transaction Asset Schedule and
Exception Report.    A Trust Receipt, substantially in the form of Annex 2 of
the Custodial Agreement, dated the Effective Date, from the Custodian, duly
completed, with a Transaction Asset Schedule and Exception Report attached
thereto;

              (e)        Servicing Agreement(s).    Any Servicing Agreement,
certified as a true, correct and complete copy of the original together, with a
fully executed Servicer Notice and, if the Servicer is Seller or an Affiliate of
Seller, the letter of the applicable Servicer consenting to termination of such
Servicing Agreement upon the occurrence of an Event of Default;

              (f)        Seller Fee Reimbursement.    Payment of the Seller Fee
Reimbursement, to be funded to Buyer in accordance with a closing statement to
be approved by Buyer and Seller.

              (g)        Consents, Licenses, Approvals, etc.    Copies certified
by Seller of all consents, licenses and approvals, if any, required in
connection with the execution, delivery and performance by Seller of, and the
validity and enforceability of, the Transaction Documents, which consents,
licenses and approvals shall be in full force and effect; and

              (h)        Other Documents.    Such other documents as Buyer may
reasonably request.

6.02.      Initial and Subsequent Transactions.    The making of each
Transaction with Seller (including the initial Transaction) on any Business Day
is subject to the delivery of all Transaction Asset Documents pertaining to the
Eligible Transaction Assets to be sold for such Transactions, including a
Confirmation, duly executed and delivered by Seller, together with all
applicable documents required by Section 3.03(b) and the satisfaction of the
following further conditions precedent, both immediately prior to the entering
of such Transaction and also after giving effect thereto and to the intended use
thereof:

              (a)        No Default.    No Default or Event of Default shall
have occurred and be continuing on such date either before or after giving
effect to the making of the Purchase Price payment;

 

39



--------------------------------------------------------------------------------

              (b)         Representations and Warranties.    Both immediately
prior to the entering into such Transaction and also after giving effect thereto
and to the intended use thereof, the representations and warranties made by
Seller and Guarantor in Section 7 and Schedule 1 hereof (or (i) with respect to
Citi Assets, the representations and warranties made by Seller and Guarantor in
Section 7 and the Citi Asset Representations, and (ii) with respect to DYT
Assets, the representations and warranties made by Seller and Guarantor in
Section 7 and the DYT Asset Representations), and by Guarantor in the Parent
Guaranty and elsewhere in each of the Transaction Documents, shall be true,
correct and complete on and as of the applicable Purchase Date in all material
respects (but in the case of the representations and warranties in Section 7.10
and Schedule 1, or the Citi Asset Representations or the DYT Asset
Representations, as applicable, solely with respect to the Transaction Assets)
with the same force and effect as if made on and as of such date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date). Buyer shall have received an officer’s
certificate signed by a Responsible Officer of Seller certifying as to the
truth, accuracy and completeness of the above, which certificate shall
specifically include a statement that Seller is in compliance with all
governmental licenses and authorizations and is qualified to do business and in
good standing in all required jurisdictions except where failure so to qualify
would not be reasonably likely (either individually or in the aggregate) to have
a Material Adverse Effect. Buyer shall also receive a similar Certificate
executed by a Responsible Officer of Guarantor;

              (c)        Aggregate Asset Value.    The aggregate Purchase Price
of all Transaction Assets heretofore purchased hereunder (including the
Transaction Asset(s) contemplated to be purchased on such Purchase Date) shall
not exceed the Aggregate Asset Value of all such Transaction Assets;

              (d)        Due Diligence.    Subject to Buyer’s right to perform
one or more Due Diligence Reviews pursuant to Section 12.15 hereof, Buyer shall
have completed its due diligence review of the Transaction Asset Documents for
each Eligible Transaction Asset and DYT Asset (other than any Citi Asset) and
such other documents, records, agreements, instruments, mortgaged properties or
information relating to such Eligible Transaction Asset or DYT Asset as Buyer
deems appropriate to review and such review shall be satisfactory to Buyer in
its sole good faith discretion;

              (e)        Transaction Asset Schedule and Exception
Report.    Buyer shall have received from the Custodian a Transaction Asset
Schedule and Exception Report with only such Exceptions as are acceptable to
Buyer in its sole good faith discretion in respect of Eligible Transaction
Assets or DYT Assets to be sold hereunder on such Business Day;

              (f)        Trust Receipt.    In the case of a Transaction Asset
that is “Non-Table Funded”, Buyer shall have received a Trust Receipt dated the
Effective Date, substantially in the form of Annex 2 to the Custodial Agreement,
from the Custodian, duly completed, with a Transaction Asset Schedule and
Exception Report attached thereto. In the case of a Transaction Asset that is
“Table Funded”, Buyer shall have received a Bailee’s Trust Receipt and
Certification substantially in the form of Attachment 2 of Exhibit H hereto,
from the Bailee, duly completed, with a Transaction Asset Schedule and Exception
Report attached thereto;

              (g)        Legal Opinion.    As to all Transaction Assets
(including DYT Assets), a legal opinion of counsel to Seller in a form
satisfactory to Buyer in its sole good faith discretion, including, without
limitation, as to the enforceability of this Agreement as supplemented by the
related Confirmation, the enforceability of the Transfer Documents and as to the
valid creation and perfection of the Buyer’s security interest in each of the
Transaction Asset Items and each of the items specified in the related
Assignment and Pledge;

 

40



--------------------------------------------------------------------------------

              (h)        Filings, Registrations, Recordings.    Any documents
(including, without limitation, financing statements) required to be filed,
registered or recorded in order to create, in favor of Buyer, a perfected,
first-priority security interest in the Transaction Assets, subject to no Liens
other than those created hereunder, shall have been properly prepared and
executed for filing (including the applicable county(ies) if Buyer determines
such filings are necessary in its sole good faith discretion), registration or
recording in each office in each jurisdiction in which such filings,
registrations and recordings are required to perfect such first-priority
security interest; provided that, assignments of the Mortgages securing or
related to any Transaction Asset shall not be required to be recorded prior to
the occurrence of an Event of Default;

              (i)        Release Letter.    Buyer shall have received from
Seller either (I) a Warehouse Lender’s Release Letter substantially in the form
of Exhibit D-2 hereto (or such other form acceptable to Buyer) or (II) a
Seller’s Release Letter substantially in the form of Exhibit D-1 hereto (or such
other form acceptable to Buyer), covering each Eligible Transaction Asset to be
sold to Buyer;

              (j)        Intentionally Omitted.

              (k)        No Market Events.    With respect to all Transaction
Assets except the Initial Transaction Asset and the DYT Assets, none of the
following shall have occurred and/or be continuing:

                          (i)        any material change in financial markets,
outbreak or escalation of hostilities or material change in national or
international political, financial or economic conditions or any other event or
events shall have occurred resulting in the effective absence of a “repo market”
or comparable “lending market” for financing debt obligations secured by
mortgage loans or securities or resulting in Buyer not being able to finance any
Eligible Transaction Asset through the “repo market” or “lending market” with
traditional counterparties at rates which would have been reasonable prior to
the occurrence of such event or events;

                          (ii)        an event or events (including, without
limitation, a general suspension of trading on major stock exchanges or a
disruption in or moratorium on commercial banking activities or securities
settlement services) shall have occurred resulting in the effective absence of a
“securities market” for securities backed by mortgage loans or an event or
events shall have occurred resulting in Buyer not being able to sell securities
backed by mortgage loans at prices which would have been reasonable prior to
such event or events; or

                          (iii)        there shall have occurred a material
adverse change in the financial condition of Buyer which affects (or can
reasonably be expected to affect) materially and adversely the ability of Buyer
to fund its obligations under this Agreement ;and

              (l)        Transfer Documents.    Buyer shall have received from
Seller the executed Transfer Documents with respect to the related Transaction
Asset(s) and Transaction Asset Items, including, without limitation, any
allonges, endorsements, powers and other instruments required to transfer the
Transaction Assets to Buyer.

Each Confirmation by Seller hereunder shall constitute a certification by Seller
that all the conditions set forth in this Section 6 (other than Section 6.02(l))
have been satisfied (both as of the date of such notice, request or confirmation
and as of the date of such Transaction).

6.03.      Additional Requirements.

 

41



--------------------------------------------------------------------------------

              (a)        Seller and Buyer recognize and agree that the
categories of Transaction Assets defined herein as categories of assets which
may be submitted by Seller to Buyer for review by Buyer as Eligible Transaction
Assets or DYT Assets hereunder are general in nature and that the full scope of
such Transaction Asset categories may be unknown. Consequently, the appropriate
requirements are not fully known for (i) the documents to be provided by Seller
for underwriting and due diligence review by Buyer and (ii) submittals by Seller
in order to transfer ownership or to create and perfect a precautionary first
priority security interest in any Transaction Asset, as the case may be.
Therefore, Seller and Buyer agree that, as a further condition precedent to
funding a Transaction in respect of any Transaction Asset hereunder, and as a
further condition precedent to the conveyance to Buyer of any DYT Asset selected
by Buyer under Section 3.04, Seller shall have delivered to Buyer (I) all
information and original documents determined by Buyer in good faith to be
required for the transfer of ownership or the granting and perfection of a
precautionary first priority security interest therein, as the case may be, and
(II) (A) with respect to Citi Assets, copies (or originals, to the extent
reasonably available) of documents received by Seller (or in the case of a DYT
Asset that is a Citi Asset, by Seller or by the Subsidiary of Guarantor that is
the owner of such DYT Asset) in connection with the acquisition thereof, and
(B) with respect to all Eligible Transaction Assets and DYT Assets that are not
Citi Assets, copies (or originals, to the extent reasonably available) of
(1) all material documents constituting the Asset File, and (2) all information
and other documents determined by Buyer in good faith to be required for its
underwriting and examination of such Transaction Asset and that are available to
Seller after the exercise of commercially reasonable efforts to obtain same.

              (b)        Without limiting the generality of Section 6.03(a),
Seller shall execute and deliver all documents necessary for transfer of a valid
ownership interest and the granting of a precautionary first priority security
interest in any Eligible Transaction Asset, including without limitation (i) all
instruments evidencing indebtedness payable to or pledged to Seller as security
for a loan, (ii) all instruments granting or perfecting a security interest for
the benefit of Seller or pledged to Seller as security for a loan (including,
without limitation, collateral assignments, pledge agreements and UCC financing
statements), (iii) all instruments evidencing an interest in an entity pledged
to Seller as security for a loan (including partnership interests, shares of
corporate stock, participation interests, and other beneficial interests of any
kind), (iv) all instruments guaranteeing the repayment of indebtedness owed to
Seller, or pledged to Seller for the repayment of a Transaction and (v) all
agreements among holders of debt or equity interests providing for a priority
among such parties of interests in related assets forming the basis of a
Transaction Asset.

Section 7.          Representations and Warranties.    Seller represents and
warrants to Buyer for itself and on behalf of Guarantor that throughout the term
of this Agreement:

7.01.      Existence.    The Seller is a Delaware limited liability company,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization. Seller (a) has all requisite limited liability
company or other power, and has all governmental licenses, authorizations,
consents and approvals necessary to own its assets and carry on its business as
now being or as proposed to be conducted, except where the lack of such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Material Adverse Effect; and (c) are qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect. Seller is a wholly-owned indirect subsidiary
of Guarantor. The organizational structure chart of Guarantor attached as
Schedule 6 hereto is true, accurate and complete as of the Effective Date.

7.02.      Financial Condition.    Seller has heretofore furnished to Buyer a
copy of (a) the consolidated balance sheet of Guarantor and the consolidated
Subsidiaries of Guarantor for the fiscal year

 

42



--------------------------------------------------------------------------------

ended December 31, 2007 and the related consolidated statements of income and
stockholders equity and of cash flows for Guarantor and its consolidated
Subsidiaries for such fiscal year, setting forth in each case in comparative
form the figures for the previous year, with the opinion thereon of Ernst &
Young and (b) Guarantor’s consolidated balance sheet and the consolidated
balance sheets of its consolidated Subsidiaries for the quarterly fiscal period
of such entity ended March 31, 2008 and the related consolidated statements of
income and stockholders equity and of cash flows for Guarantor and its
consolidated Subsidiaries for such quarterly fiscal period[s], setting forth in
each case in comparative form the figures for the previous year. All such
financial statements are complete and correct and fairly present, in all
material respects, the consolidated financial condition of Guarantor and its
Subsidiaries and the consolidated results of their operations as at such dates
and for such fiscal periods, all in accordance with GAAP applied on a consistent
basis. Since March 31, 2008, there has been no material adverse change in the
consolidated business, operations or financial condition of Guarantor and its
consolidated Subsidiaries taken as a whole, from that set forth in said
financial statements.

7.03.      Litigation, Etc.    No Act of Insolvency has ever occurred with
respect to Seller or Guarantor. There is no action, suit, proceeding,
investigation, or arbitration pending or, to the best knowledge of Seller,
threatened against Seller or Guarantor or any of their respective assets, nor is
there any action, suit, proceeding, investigation, or arbitration pending or, to
Seller’s best knowledge, threatened against Guarantor which would reasonably be
expected to result in any material adverse change in the business, operations,
financial condition, properties, or assets of Seller or Guarantor, or which may
have an adverse effect on the validity of the Transaction Documents or any
action taken or to be taken in connection with the obligations of Seller under
any of the Transaction Documents. Seller is in compliance in all material
respects with all Requirements of Law. Neither Seller nor Guarantor is in
default in any material respect with respect to any judgment, order, writ,
injunction, decree, rule or regulation of any arbitrator or Governmental
Authority.

7.04.      No Breach.    Neither the execution and delivery of the Transaction
Documents, nor consummation by Seller of the transactions contemplated by the
Transaction Documents (or any of them), nor compliance by Seller with the terms,
conditions and provisions of the Transaction Documents (or any of them) will
conflict with or result in a breach of any of the terms, conditions or
provisions of (i) the certificate of formation and operating agreement of Seller
or respective organizational documents of Guarantor, (ii) any contractual
obligation to which Seller or Guarantor is now a party or the rights under which
have been assigned to Seller or Guarantor or the obligations under which have
been assumed by Seller or Guarantor or to which the assets of Seller or
Guarantor are subject or constitute a default thereunder in any material
respect, or result thereunder in the creation or imposition of any lien upon any
of the assets of Seller or Guarantor, other than pursuant to the Transaction
Documents, (iii) any judgment or order, writ, injunction, decree or demand of
any court applicable to Seller, or (iv) any applicable Requirement of Law in any
material respect. Seller has all necessary licenses, permits and other consents
from Governmental Authorities necessary to acquire, own and sell the Initial
Transaction Asset and for the performance of its obligations under the
Transaction Documents except where the failure to have any such license, permit
or consent would not have a Material Adverse Effect.

7.05.      Action.    Seller has all necessary limited liability company power,
authority and legal right to execute, deliver and perform its obligations under
each of the Transaction Documents; the execution, delivery and performance by
Seller of each of the Transaction Documents have been duly authorized by all
necessary corporate or other action on its part; and each Transaction Document
has been duly and validly executed and delivered by Seller and constitutes a
legal, valid and binding obligation of Seller, enforceable against Seller, in
accordance with its terms.

7.06.      Approvals.    No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority or any securities
exchange are necessary for the execution, delivery or

 

43



--------------------------------------------------------------------------------

performance by Seller of the Transaction Documents or for the legality, validity
or enforceability thereof, except for filings and recordings in respect of the
Liens created pursuant to this Agreement.

7.07.      Use of Proceeds; Margin Regulations.    Neither the entering into any
Transaction hereunder, nor the use of the proceeds thereof, will violate or be
inconsistent with any provisions of Regulation T, U or X. In addition, no part
of the proceeds of any Transaction will be used, whether directly, indirectly,
immediately, incidentally or ultimately (i) to purchase or carry any “margin
stock” within the meaning of Regulation U or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or is inconsistent with, such Regulation U or any other regulations of the Board
of Governors of the Federal Reserve System, or (iii) for any purposes prohibited
by any applicable law, order, rule, regulation, ordinance or similar code or
restriction. If requested by Buyer, Seller, any applicable Affiliate or
Subsidiary of Seller and the recipient of any portion of the proceeds all or any
portion of any Transaction shall furnish to Buyer a statement on Federal Reserve
Form G-3 referred to in Regulation U or any successor form thereto.

7.08.      Taxes.    Seller and Guarantor and their respective Subsidiaries have
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by any of them, except for any
such taxes as are being appropriately contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves
have been provided. The charges, accruals and reserves on the books of Seller
and Guarantor and their respective Subsidiaries in respect of taxes and other
governmental charges are, in the opinion of Seller, adequate.

7.09.      Investment Company Act.    Neither Seller nor Guarantor nor any of
their respective Subsidiaries is an “investment company”, or a company
“controlled” by an “investment company,” within the meaning of the 1940 Act.

7.10.      Transaction Assets; Transfer of Ownership and Precautionary Security
Interest.

              (a)        Seller has not assigned, pledged, or otherwise conveyed
or encumbered any interest in the Transaction Assets to any other Person.
Immediately prior to the sale and precautionary pledge of such Eligible
Transaction Asset to Buyer, Seller, the Transaction Asset shall be free and
clear of any lien, encumbrance or impediment to transfer (including any “adverse
claim” as defined in Section 8-102(a)(1) of the UCC), and Seller shall be the
record and beneficial owner of and shall have good and marketable title to and
the right to sell and transfer the Transaction Asset to Buyer and, upon transfer
of any Transaction Asset to Buyer, Buyer shall be the owner of such Transaction
Asset (other than for U.S. Federal, state and local income and franchise tax
purposes) free of any adverse claim, subject to Seller’s rights pursuant to this
Agreement. Seller has full right, power and authority to sell and assign to
Buyer the Transaction Assets free and clear of any interest or claim of third
party or any of its Affiliates. No Transaction Asset sold or to be sold to Buyer
hereunder was acquired by Seller from an Affiliate of Seller. In the event the
related Transaction is recharacterized as a secured financing of the Transaction
Asset, the provisions of this Agreement are effective to create in favor of
Buyer a valid security interest in all rights, title and interest of Seller in,
to and under the Transaction Assets and Buyer shall have a valid, perfected
first priority security interest in the Transaction Assets.

              (b)        Upon satisfaction of all conditions precedent to a
Transaction hereunder, the provisions of this Agreement are effective to either
constitute a sale of the applicable Transaction Assets or create in favor of
Buyer, a valid security interest in all right, title and interest of Seller in,
to and under the applicable Transaction Assets.

 

44



--------------------------------------------------------------------------------

              (c)        With respect to each Transaction Asset, upon receipt by
the Custodian of each Transaction Asset Note, endorsed in blank by a duly
authorized officer of Seller (provided that, a Transaction Asset Note will not
be delivered with respect to a B Note or a Preferred Equity Interest, unless the
B Note is evidenced by a Transaction Asset Note), the Buyer shall have a fully
perfected first priority security interest therein, in the Transaction Asset
evidenced thereby and in Seller’s interest in the related Mortgaged Property or
Underlying Property, as applicable.

              (d)        Upon the filing of financing statements on Form UCC-1
naming Buyer as “Secured Party” and Seller as “Debtor”, and describing the
Transaction Assets and Transaction Asset Items, in the jurisdictions and
recording offices listed on Schedule 2 attached hereto, the security interests
granted hereunder in the Transaction Assets and Transaction Asset Items will
constitute a fully perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of Seller in, to and under such
Transaction Assets and Transaction Asset Items which can be perfected by filing
under the Uniform Commercial Code.

              (e)        Upon (i) the delivery to Buyer or its designee of CMBS
or other Transaction Assets constituting securities (as defined in Article 8 of
the Uniform Commercial Code) in accordance with Section 6.02 hereof and (ii) the
filing of UCC financing statements naming Buyer as “Secured Party” and Seller as
“Debtor”, and describing the Transaction Assets, in the jurisdictions and
recording offices for which security interests may be perfected in the
Transaction Asset by the filing of UCC financing statements, either Buyer will
have a valid ownership interest or the security interests granted hereunder in
the Transaction Asset will constitute fully perfected first priority security
interests under the Uniform Commercial Code in all right, title and interest of
Seller in, to and under such Transaction Asset, and, without limiting the
foregoing, to the extent that such Transaction Asset is held in an account of
Buyer with a “securities intermediary”, Buyer will have a “securities
entitlement” (as defined in Article 8 of the Uniform Commercial Code) in the
Transaction Asset referenced in the foregoing clause (i).

7.11.      Chief Executive Office/Jurisdiction of Organization.    On the
Effective Date, and during the four months immediately preceding the Effective
Date, Seller’s chief executive office is and has been located at 620 Newport
Center Drive, Suite 1300, Newport Beach, CA 92660. On the Effective Date,
Seller’s jurisdiction of organization is Delaware.

7.12.        Location of Books and Records.    The location where Seller keeps
its books and records, including all computer tapes and records relating to the
Transaction Asset is its chief executive office.

7.13.      Adequate Capitalization; No Fraudulent Transfer.    Seller has, as of
each Purchase Date, adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations. Seller is generally able to pay, and as of the
date hereof is paying, its debts as they come due. Seller has not become, and is
not presently, financially insolvent nor will Seller be made insolvent by virtue
of Seller’s execution of or performance under any of the Transaction Documents
within the meaning of the bankruptcy laws or the insolvency laws of any
jurisdiction. Seller has not entered into any Transaction Document or any
Transaction pursuant thereto in contemplation of insolvency or with intent to
hinder, delay or defraud any creditor. Seller has not received any written
notice that any payment or other transfer made to or on account of Seller from
or on account of any Transaction Asset Obligor or any other person obligated
under any Transaction Asset Documents is or may be void or voidable as an actual
or constructive fraudulent transfer or as a preferential transfer.

7.14.        True and Complete Disclosure.    The information, reports,
financial statements, exhibits and schedules furnished in writing by or on
behalf of Seller to Buyer in connection with the negotiation, preparation or
delivery of this Agreement and the other Transaction Documents or included
herein or

 

45



--------------------------------------------------------------------------------

therein or delivered pursuant hereto or thereto, when taken as a whole, do not,
with respect to such matters prepared by Seller or its Affiliates and, to
Seller’s knowledge with respect to such matters prepared or furnished by third
parties, contain any untrue statement of material fact or omit to state any
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading. All written
information furnished after the date hereof by or on behalf of Seller to Buyer
in connection with this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby will be (but with respect to
information obtained by Seller from Transaction Asset Obligors, only to Seller’s
knowledge) true, complete and accurate in every material respect, or (in the
case of projections) based on reasonable estimates, on the date as of which such
information is stated or certified. There is no fact known to a Responsible
Officer of Seller, after due inquiry, that could reasonably be expected to have
a Material Adverse Effect (other than, with respect to Citi Assets, information
already known to Buyer) that has not been disclosed herein, in the other
Transaction Documents or in a report, financial statement, exhibit, schedule,
disclosure letter or other writing furnished to Buyer for use in connection with
the transactions contemplated hereby or thereby.

7.15.      ERISA.    Each Plan to which Seller and Guarantor and their
respective Subsidiaries make direct contributions, and, to the knowledge of
Seller and Guarantor, each other Plan and each Multiemployer Plan, is in
compliance in all material respects with, and has been administered in all
material respects in compliance with, the applicable provisions of ERISA, the
Code and any other Federal or State law. No event or condition has occurred and
is continuing as to which Seller would be under an obligation to furnish a
report to Buyer under Section 8.01(g) hereof.

7.16.      Subsidiaries.    Schedule 3 sets forth the name of each direct or
indirect Subsidiary of Seller and Guarantor, and the name of each shareholder of
Guarantor and of each holder of membership interests in Seller, and the form of
organization, jurisdiction of organization and the interests held by each direct
and indirect shareholder or holder, respectively.

7.17.      Servicing Rights.    Seller acknowledges that neither it nor any of
its Affiliates has any right to service any Transaction Asset and such rights
are unsevered interests in the Transaction Assets.

Section 8.          Covenants of Seller.    Seller covenants and agrees with
Buyer that, so long as any Transaction is outstanding and until payment in full
of all Repurchase Obligations:

8.01.      Financial Statements, Reports, etc.    Seller shall deliver to Buyer
on behalf of Guarantor:

              (a)        as soon as available and in any event within forty-five
(45) days after the end of each of the first three quarterly fiscal periods of
each fiscal year of Guarantor and its consolidated Subsidiaries, the unaudited,
consolidated balance sheet of Guarantor and its consolidated Subsidiaries as at
the end of such period and the related unaudited, consolidated statements of
income and stockholders equity and of cash flows of Guarantor and its
consolidated Subsidiaries for such period and the portion of the fiscal year
through the end of such period, setting forth in each case in comparative form
the figures for the corresponding periods in the previous fiscal year,
accompanied by a certificate of a Responsible Officer of Seller, which
certificate shall state that said consolidated financial statements fairly
present the consolidated financial condition and results of operations of
Guarantor and its consolidated Subsidiaries in accordance with GAAP,
consistently applied, as at the end of, and for, such period (subject to normal
year-end audit adjustments);

              (b)        as soon as available and in any event within ninety
(90) days after the end of each fiscal year of Guarantor, commencing with the
fiscal year ending December 31, 2008, the consolidated financial statement of
Guarantor and its consolidated Subsidiaries as at the end of such fiscal year,
prepared in accordance with GAAP, including the consolidated balance sheets and
related consolidated

 

46



--------------------------------------------------------------------------------

statements of income and stockholders equity and of cash flows for Guarantor and
its consolidated Subsidiaries for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, accompanied by an
opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall not be qualified as to scope of audit or
going concern, and shall state that said annual consolidated financial
statements fairly present the consolidated financial condition and results of
operations of Guarantor and its consolidated Subsidiaries as at the end of, and
for, such fiscal year in accordance with GAAP;

              (c)        promptly following receipt from the applicable
Transaction Asset Obligor and in no event later than sixty (60) days following
the end of each calendar quarter, unaudited, certified financial statements for
each Transaction Asset Obligor under each Transaction Asset (including DYT
Assets) that has been conveyed to Buyer under this Agreement, together with
property level information, including but not limited to operating statements
and occupancy reports, to the extent available after the exercise of
commercially reasonable efforts to obtain such information;

              (d)        promptly following receipt from the applicable
Transaction Asset Obligor and in no event later than ninety (90) days following
the end of each fiscal year, annual unaudited, certified financial statements
for each Transaction Asset Obligor under each Transaction Asset financed under
this Agreement and operating statements with respect to each Underlying
Property, to the extent available after the exercise of commercially reasonable
efforts to obtain such information;

              (e)        within five (5) Business Days after Buyer’s request,
such further information with respect to the operation of any real property, the
Transaction Asset, and the financial affairs of Seller or Guarantor, as may be
reasonably requested by Buyer, including all business plans prepared by or for
Seller or such Guarantor;

              (f)        a copy of any financial or other report Seller shall
receive from any Transaction Asset Obligor with respect to any Transaction Asset
within fifteen (15) days after Seller’s receipt thereof;

              (g)        the Monthly Initial Transaction Asset Statement and the
Quarterly DYT Asset Report;

              (h)        such other reports as Buyer shall reasonably require;
and

              (i)        as soon as reasonably possible, and in any event within
fifteen (15) Business Days after a Responsible Officer of Seller knows, or with
respect to any Plan or Multiemployer Plan to which Seller or any of its
Subsidiaries makes direct contributions, has reason to believe, that any of the
events or conditions specified below with respect to any Plan or Multiemployer
Plan has occurred or exists, a statement signed by a senior financial officer of
Seller setting forth details respecting such event or condition and the action,
if any, that Seller or its ERISA Affiliate proposes to take with respect thereto
(and a copy of any report or notice required to be filed with or given to PBGC
by Seller or an ERISA Affiliate with respect to such event or condition):

                           (i)        any reportable event, as defined in
Section 4043(c) of ERISA and the regulations issued thereunder, with respect to
a Plan, as to which PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified within thirty (30) days of the
occurrence of such event (provided that, a failure to meet the minimum funding
standard of Section 412 of the Code or Section 302 of ERISA, including without
limitation the failure to make on or before its due date a required installment
under Section 412(m) of the Code or Section 302(e) of ERISA, shall be a
reportable event regardless of the issuance of any waivers in accordance with
Section 412(d) of the Code); and any request for a waiver under Section 412(d)
of the Code for any Plan;

 

47



--------------------------------------------------------------------------------

                           (ii)        the distribution under Section 4041(c) of
ERISA of a notice of intent to terminate any Plan or any action taken by Seller
or any ERISA Affiliate to terminate any Plan;

                           (iii)        the institution by PBGC of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, or the receipt by Seller or any ERISA Affiliate
of a notice from a Multiemployer Plan that such action has been taken by PBGC
with respect to such Multiemployer Plan;

                           (iv)        the complete or partial withdrawal from a
Multiemployer Plan by Seller or any ERISA Affiliate that results in liability
under Section 4201 or 4204 of ERISA (including the obligation to satisfy
secondary liability as a result of a purchaser default) or the receipt by Seller
or any ERISA Affiliate of notice from a Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA or that
it intends to terminate or has terminated under Section 4041A of ERISA;

                           (v)        the institution of a proceeding by a
fiduciary of any Multiemployer Plan against Seller or any ERISA Affiliate to
enforce Section 515 of ERISA, which proceeding is not dismissed within thirty
(30) days; and

                           (vi)        the adoption of an amendment to any Plan
that would result in the loss of tax-exempt status of the Plan and trust of
which such Plan is a part if Seller or any ERISA Affiliate fails to provide
timely security to such Plan if and as required by the provisions of
Section 401(a)(29) of the Code or Section 307 of ERISA.

Seller will cause Guarantor, to furnish to Buyer, at the time it furnishes each
set of financial statements pursuant to paragraphs (b) and (c) above, a
certificate of a Responsible Officer of Guarantor (i) to the effect that, to the
best of such Responsible Officer’s knowledge, Guarantor during such fiscal
period or year has observed or performed all of its respective covenants and
other agreements, and satisfied every condition, contained in this Agreement and
the other Transaction Documents to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default,
Event of Default or Material Adverse Effect except as specified in such
certificate (and, if any Default or Event of Default has occurred and is
continuing, describing the same in reasonable detail and describing the action
Guarantor has taken or proposes to take with respect thereto) and (ii) setting
forth a calculation as of the last day of such fiscal quarter the ratio required
by Section 8.15.

8.02.       Litigation.    Seller will promptly upon becoming aware thereof, and
in any event within ten (10) days after service of process on Seller for any of
the following, give to Buyer notice of all litigation, actions, suits,
arbitrations, investigations (including, without limitation, any of the
foregoing which are pending against Seller or to Seller’s knowledge, threatened
to Seller in writing) or other legal or arbitrable proceedings involving Seller
or any of its Subsidiaries or affecting any of the Property of any of them
before any Governmental Authority that (i) questions or challenges the validity
or enforceability of any of the Transaction Documents or any action to be taken
in connection with the transactions contemplated hereby, (ii) makes a claim or
claims in an aggregate amount greater than $1,000,000, (iii) which, individually
or in the aggregate could be reasonably likely to have a Material Adverse
Effect, or (iv) requires filing with the Securities and Exchange Commission in
accordance with the 1934 Act and any rules thereunder.

8.03.      Existence, etc.    Seller will:

              (a)        preserve and maintain its legal existence and all of
its material rights, privileges, licenses and franchises (provided that, nothing
in this Section 8.03(a) shall prohibit any transaction

 

48



--------------------------------------------------------------------------------

expressly permitted under Section 8.04 hereof or Seller discontinuing any
activity, license or franchise which it determines no longer to be worth
maintaining in its commercially reasonable discretion);

              (b)        comply with the Requirements of Law and orders of
Governmental Authorities (including, without limitation, all environmental laws)
if failure to comply with such requirements would be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect;

              (c)        keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied;

              (d)        not move its chief executive office from the address
referred to in Section 7.11 or change its jurisdiction of organization from the
jurisdiction referred to in Section 7.11 unless it shall have provided Buyer
fifteen (15) days’ prior written notice of such change;

              (e)        pay and discharge prior to the date on which penalties
attach thereto all taxes, assessments and governmental charges or levies imposed
on it or on its income or profits or on any of its Property which, if not timely
paid, may become a Lien on it or any of its Property, except for any such tax,
assessment, charge or levy the payment of which is being contested in good faith
and by proper proceedings and against which adequate reserves are being
maintained; and

              (f)        permit representatives of Buyer, during normal business
hours, to examine, copy and make extracts from its books and records, to inspect
any of its Properties, and to discuss its business and affairs with its
officers, all to the extent reasonably requested by Buyer.

8.04.      Prohibition of Fundamental Changes.    Seller shall not voluntarily
enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation, winding up or
dissolution) or sell all or substantially all of its assets; provided, that
Seller may merge or consolidate with any other Person if (a) Seller is the
surviving entity, (b) after giving effect thereto, one hundred percent (100%) of
the legal and beneficial membership interest in Seller continues to be owned
directly or indirectly by Guarantor, and (c) after giving effect thereto, no
Default or Event of Default would exist hereunder. Seller shall not issue any
membership interests in itself. Seller shall not permit Guarantor to allow KBS
Debt Holdings, LLC, to assign or transfer all or any portion of its membership
interests in Seller, except to an entity that is a direct or indirect wholly
owned Subsidiary of Guarantor and that assumes the obligations of KBS Debt
Holdings, LLC under the Participation Agreement, and further provided that no
such assignment or transfer shall affect the legal status of Seller or
Guarantor. Anything in this Agreement to the contrary notwithstanding, one
hundred percent (100%) of the legal and beneficial membership interest in Seller
shall at all times be owned directly or indirectly by Guarantor, and KBS Capital
Markets Group LLC and KBS Capital Advisors LLC shall at all times respectively
serve as dealer manager and advisor to Guarantor.

8.05.      Debt Yield Test Failure.    If at any time there exists a Debt Yield
Test Failure, Seller shall effect a Debt Yield Test Cure in strict accordance
with the requirements of Section 3.04 hereof, but only to the extent that DYT
Assets are available for such purpose.

8.06.      Notices.    Seller shall give notice to Buyer:

              (a)        promptly upon receipt of notice or knowledge of the
occurrence of any Default or Event of Default;

              (b)        with respect to any Transaction Asset, promptly upon
receipt of any principal prepayment (in full or partial) of such Transaction
Asset (provided, that if Servicer has failed to notify

 

49



--------------------------------------------------------------------------------

Seller of the receipt of such principal prepayment on a timely basis, and Seller
has not otherwise obtained actual knowledge of such prepayment, Seller shall not
be required to give such notice to Buyer until three (3) Business Days after
Seller is either notified by Servicer that such prepayment has been received or
Seller otherwise obtains actual knowledge of such prepayment);

              (c)        with respect to any Transaction Asset, immediately upon
receipt of written notice or actual knowledge that the Underlying Property has
been damaged by waste, fire, earthquake or earth movement, windstorm, flood,
tornado or other casualty, or otherwise damaged in any material way so as to
affect adversely the Asset Value of such Transaction Asset; provided, however,
that upon Seller’s failure to timely comply with this covenant, the Rate Step-Up
shall apply to the Initial Transaction Asset for each day after the date Seller
receives written notice or actual knowledge of such event until the date notice
of such event is delivered to Buyer, and such failure shall not be deemed an
Event of Default hereunder;

              (d)        promptly upon receipt of written notice or actual
knowledge of (i) any default related to any Transaction Asset, (ii) any Lien or
security interest (other than security interests created hereby or by the other
Transaction Documents) on, or claim asserted against, any of the Transaction
Asset or (iii) any event or change in circumstances which could reasonably be
expected to have a Material Adverse Effect or render any of the representations
or warranties set forth in the section of Schedule 1 that is applicable to such
Transaction Asset to be untrue; provided, however, that upon Seller’s failure to
timely comply with this covenant, the Rate Step-Up shall apply to the Initial
Transaction Asset for each day after the date Seller receives written notice or
actual knowledge of such event until the date notice of such event is delivered
to Buyer, and such failure shall not be deemed an Event of Default hereunder;

              (e)        promptly upon any modification or amendment to any
document evidencing or securing any Transaction Asset sold to Buyer;

              (f)        with respect to any DYT Asset, no later than five
(5) Business Days prior to the sale of any DYT Asset as permitted under
Section 8.21 hereof (which notice shall be accompanied by a supplement to
Schedule 5 hereto reflecting the sale of such DYT Asset); and

              (g)        no later than five (5) Business Days prior to the
effecting of any change in the organizational structure of Seller permitted
under Section 8.04, whereby (a) one hundred percent (100%) of the legal and
beneficial membership interest in Seller shall no longer be owned by KBS Debt
Holdings, LLC or (b) one hundred percent (100%) of the legal and beneficial
membership interest in KBS Debt Holdings, LLC shall no longer be owned by KBS
Limited Partnership, or (c) one hundred percent (100%) of the legal and
beneficial partnership interest in KBS Limited Partnership shall no longer be
owned by Guarantor.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of Seller, setting forth details of the occurrence referred
to therein and stating what action Seller has taken or proposes to take with
respect thereto.

8.07.      Post-Closing DYT Asset Certificate.    Seller shall deliver the
Post-Closing DYT Asset Certificate to Buyer within thirty (30) days after the
date hereof; provided, however, that upon Seller’s failure to timely comply with
this covenant, the Rate Step-Up shall apply to the Initial Transaction Asset for
each day after the expiration of said thirty (30) day period until the
Post-Closing DYT Asset Certificate is delivered to Buyer, and such failure shall
not be deemed an Event of Default hereunder.

8.08.      Intentionally Omitted.

 

50



--------------------------------------------------------------------------------

8.09.      Intentionally Omitted.

8.10.      Transactions with Affiliates.    Seller will not enter into any
transaction relating to a Transaction Asset, including without limitation any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless such transaction is (a) contemplated by or not
otherwise prohibited under the Transaction Documents, (b) in the ordinary course
of Seller’s business and (c) upon fair and reasonable terms no less favorable to
Seller than it would obtain in a comparable arm’s length transaction with a
Person which is not an Affiliate, or make a payment that is not otherwise
permitted by this Section 8.10 to any Affiliate.

8.11.      Limitation on Liens.    Seller will defend the Transaction Assets and
Transaction Asset Items against, and will take such other action as is necessary
to remove, any Lien, security interest or claim on or to the Transaction Assets
and Transaction Asset Items, other than the security interests created under
this Agreement, and Seller will defend the right, title and interest of Buyer in
and to any of the Transaction Assets and Transaction Asset Items against the
claims and demands of all persons whomsoever.

8.12.      Limitation on Guarantees.    Seller shall not create, incur, assume
or suffer to exist any Guarantees.

8.13.      Limitation on Distributions.    After the occurrence and during the
continuation of any Event of Default, Seller shall not, and shall cause
Guarantor to not make any payment on account of, or set apart assets for, a
sinking or other analogous fund for the purchase, redemption, defeasance,
retirement or other acquisition of any equity or partnership interest of Seller
or Guarantor, whether now or hereafter outstanding, or make any other
distribution in respect of any of the foregoing or to any shareholder or equity
owner of Seller or Guarantor either directly or indirectly, whether in cash or
property or in obligations of Seller or Guarantor or any of Seller’s
consolidated Subsidiaries, provided, that, solely to the extent that there is no
breach of Section 4.01 or the Blocked Account Agreement by reason thereof, the
foregoing shall not restrict Seller or Guarantor from making distributions
necessary (i) to enable Guarantor to maintain its status under the Code as a
real estate investment trust within the meaning of Section 856 through 860 of
the Code or (ii) to allow Guarantor to avoid taxes on its undistributed real
estate investment trust taxable income.

8.14.      Maintenance of Tangible Net Worth.    The Seller shall not permit
Guarantor to have a Tangible Net Worth at any time (A) prior to the first
anniversary of the date hereof, of less than $1,080,400,000 and (B) on or after
the first anniversary of the date hereof, of less than 200% of the sum of
(x) the Aggregate Repurchase Price and (y) the Aggregate Goldman Repurchase
Price.

8.15.      Maintenance of Ratio of Total Indebtedness to Tangible Net
Worth.    The Seller shall not permit Guarantor at any time after the date
hereof to have a ratio of Total Indebtedness to Tangible Net Worth at any time
greater than 2.50 to 1.00.

8.16.      Interest Coverage Ratio.    The Seller shall not permit the ratio of
(a) Consolidated EBITDA of Guarantor to (b) Consolidated Interest Expense of
Guarantor to be less than 1.50: 1.00.

8.17.      Servicing Tape.    Seller shall provide to Buyer on the fifth
(5th) Business Day of each month a computer readable file containing servicing
information, in the form attached hereto as Exhibit I, with respect to the
Transaction Assets serviced hereunder by Seller or Servicer. Seller’s failure to
timely comply with the covenant contained in this Section 8.17 shall not be
deemed an Event of Default hereunder, provided, that if the covenant contained
in this Section 8.17 is not timely complied with, and the missing computer
readable file in question pertains to Transaction Asset(s) that are not being
serviced

 

51



--------------------------------------------------------------------------------

by Archon Group, L.P., the Rate Step-Up shall apply to the Initial Transaction
Asset for each day after the expiration of said five (5) Business Day period
until such computer readable file is delivered to Buyer.

8.18.      Servicer.    Seller shall not cause the Transaction Assets to be
serviced by any servicer other than Servicer.

8.19.      Intentionally Omitted.

8.20.      Remittance of Prepayments.    Seller shall remit, with sufficient
detail to enable Buyer to appropriately identify the Transaction, or
Transactions, to which any amount remitted applies, to Buyer on each Business
Day all principal prepayments that Seller has received during the previous
Business Day in an amount equal to the sum of the Asset-Specific Transaction
Balances being prepaid, together with all interest due thereon through the date
of such remittance, any and all charges due with respect to such Transactions
and any and all costs and expenses incurred by Buyer (as provided in this
Agreement) in connection with such Transactions and the prepayment by the
applicable Transaction Asset Obligor.

8.21.      DYT Asset Pool Representations, Warranties and Covenants; Negative
Pledge.    Seller has not selected the DYT Assets included in the DYT Asset Pool
on the date hereof in a manner so as to adversely affect Buyer’s interests. No
Lien encumbers any DYT Asset except as listed on Schedule 8. With respect to all
DYT Assets, as of each date upon which a DYT Asset is conveyed to Buyer pursuant
to Section 3.04, Seller shall be deemed to make the DYT Asset Representations to
Buyer as to such DYT Asset conveyed to Buyer on such date. Seller will not, and
will not permit Guarantor to permit any of Guarantor’s Subsidiaries to, create,
incur, assume or permit to exist any Lien on any DYT Asset, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof to secure any of its Indebtedness (or any Indebtedness of such
Subsidiary) or any guarantee, indemnity or other surety obligation in respect of
Indebtedness of any other Person, except for Liens under the Goldman MRA in
favor of Goldman and existing Liens listed on Schedule 8. Notwithstanding
anything herein to the contrary, Seller or any other Subsidiary of Guarantor
that is the respective owner of any DYT Asset that is not the subject of a
Transaction hereunder, may sell such DYT Asset in the ordinary course of such
entity’s business, to any third-party unaffiliated Person upon five (5) Business
Days’ prior written notice to Buyer, and upon such sale, such DYT Asset shall
automatically, and without the need for any further act or instrument, be deemed
released by Buyer from the DYT Asset Pool, provided, however, that if the
proceeds of such sale are used (within thirty (30) days after the date of the
closing of such sale) by Seller, Guarantor or any Subsidiary of Guarantor to
acquire a Mortgage Loan, Mezzanine Loan, Mezzanine Loan Participation, B Note,
(or participation therein), Preferred Equity Interest or CMBS, Seller shall (or
shall cause Guarantor to cause the Subsidiary of Guarantor that is the purchaser
of such asset to), within one (1) Business Day after the acquisition of such
asset, submit to Buyer a supplement to Schedule 5 hereto showing such asset,
which shall be subject to Buyer’s approval in its sole good faith discretion,
and thereafter, such asset shall be deemed a DYT Asset and part of the DYT Asset
Pool hereunder. Notwithstanding anything herein to the contrary, a future
decrease in the Market Value of any DYT Asset shall neither (i) constitute an
Event of Default hereunder nor (ii) require Seller to tender to Buyer any
additional assets for inclusion in the DYT Asset Pool.

Section 9.          Events of Default.    Each of the following events shall
constitute an event of default (an “Event of Default”) hereunder:

              (a)        (i) Seller shall default in the payment of any
Repurchase Price with respect to any Transaction when due (whether at stated
maturity or upon acceleration) or shall default in the payment of any Forced
Amortization Payments when due; or (ii) Seller shall default in the payment of
(A) any Repurchase Price with respect to any Transaction when due by reason of a
mandatory or optional prepayment by a Transaction Asset Obligor, or (B) any
Periodic Advance Repurchase Payment when due,

 

52



--------------------------------------------------------------------------------

and in either case such default shall continue unremedied for three (3) Business
Days (the “Initial Cure Period”) (provided, however, that if such default has
occurred solely by reason of error by Servicer or Depository Bank or by reason
of Wire Delay, and the misdirected funds have been received by Seller or any
Affiliate of Seller, Seller shall be entitled to a period of time expiring no
later than (i) the expiration of the Initial Cure Period, and (ii) two
(2) Business Days from the time Seller is notified (whether by Servicer,
Depository Bank or otherwise) that it or its Affiliate has received such
misdirected funds, within which to cure such default, and further provided, that
if such default has occurred solely by reason of error by Servicer or Depository
Bank or by reason of Wire Delay, and the misdirected funds have not been
received by Seller or any Affiliate of Seller, such default shall not constitute
an Event of Default hereunder, and from and after the end of the Initial Cure
Period until the date such default is cured, the Rate Step-Up shall apply to the
Initial Transaction Asset); or (iii) Guarantor shall default in the payment of
any amount due under the Parent Guaranty when due; or

              (b)        Seller shall default in the payment of any other amount
payable by it hereunder or under any other Transaction Document after
notification by Buyer of such default, and such default shall have continued
unremedied for five (5) Business Days; or

              (c)        (A) any representation, warranty or certification made
or deemed made herein or in any other Transaction Document by Seller or
Guarantor or any certificate furnished to Buyer pursuant to the provisions
hereof or thereof shall have been incorrect or untrue in any material respect
when made or repeated or deemed to have been made or repeated; provided, that if
the representations and warranties set forth in Schedule 1 made by Seller are
incorrect or untrue in any material respect, same shall not be considered an
Event of Default if Buyer terminates the Transaction and Seller repurchases the
related Transaction Asset no later than ten (10) Business Days after receiving
written notice of such incorrect or untrue representation; provided, however,
that if Seller shall have made any such representation with knowledge that it
was materially incorrect or untrue at the time made, such misrepresentation
shall constitute an Event of Default, or if Buyer shall have determined in its
sole discretion that there exists a pattern of materially false or materially
misleading representations and warranties by Seller, same shall constitute an
Event of Default; or (B) any of the representations or warranties of Guarantor
in the Parent Guaranty shall have been incorrect or untrue in any material
respect when made or repeated or deemed to have been made or repeated and such
misrepresentation or breach of warranty has not been cured within ten
(10) Business Days of after receiving written notice of such incorrect or untrue
representation or warranty; or

              (d)        Seller or Guarantor shall fail to comply with any of
the requirements of Section 8.03(a), Sections 8.04 through 8.05, Sections 8.06
(a),(b), (e),(f) or (g), Sections 8.10 through 8.13, Sections 8.18 through 8.21,
or Section 12.18 hereof; or Seller shall fail to comply with any of the
requirements of Sections 8.03(b), (c), (d) or (f) and such default shall
continue unremedied for a period of five (5) Business Days; or Seller shall fail
to comply with any of the requirements of Sections 8.03(e), and such default
shall continue unremedied for a period of five (5) Business Days after written
notice of such default given by Buyer (provided, however, that if within such
five (5) Business Day period Seller shall have notified Buyer that it believes
in good faith that the tax, assessment, governmental charge or levy giving rise
to such asserted default has been imposed in error, then Seller shall have up to
an additional thirty (30) days within which to cure such default provided no
Lien shall attach to any Transaction Assets or DYT Assets by reason of such
additional cure period); or Seller shall fail to comply with any of the
requirements of Sections 8.14 through 8.16 hereof and such default shall
continue unremedied for a period of sixty (60) days; or Seller shall fail to
observe or perform any other covenant or agreement contained in this Agreement
or any other Transaction Document and such failure to observe or perform shall
continue unremedied for a period of five (5) Business Days; it being understood
and agreed that the sole remedy of Buyer with respect to a breach of the
covenants contained in Sections 8.01(d) or 8.01(e) shall be to affect the
determination of Asset Value with respect to the subject Transaction Asset;

 

53



--------------------------------------------------------------------------------

or Guarantor shall fail to observe any of the covenants contained in
Section 5(b) of the Parent Guaranty and such default shall continue unremedied
for a period of sixty (60) days; or Guarantor shall fail to observe any of the
covenants contained in Section 5(a) or 5(c) of the Parent Guaranty; or Guarantor
shall fail to observe or perform any other covenant or agreement under the
Parent Guaranty and such failure to observe or perform shall continue unremedied
for a period of five (5) Business Days; or

              (e)        a final judgment by any competent court in the United
States of America for the payment of money (in the case of Seller) or for the
payment of money in an amount greater than $10,000,000 in the aggregate (in the
case of Guarantor) shall have been rendered against Seller or any such
Guarantor, as applicable, and remained undischarged or unpaid for a period of
thirty (30) days, during which period execution of such judgment is not
effectively stayed; or

              (f)        A Change of Control shall have occurred with respect to
Seller or Guarantor; or

              (g)        An Act of Insolvency shall have occurred with respect
to Seller or Guarantor; or

              (h)        the Custodial Agreement or any Transaction Document
shall for whatever reason be terminated or cease to be in full force and effect
(other than by reason of Custodian’s or Buyer’s acts, as applicable), or the
enforceability thereof shall be contested by Seller; or

              (i)        Seller shall grant, or suffer to exist, any Lien on any
Transaction Asset or Transaction Asset Item or DYT Asset except the Liens
contemplated hereby; or the Liens contemplated hereby shall cease to be first
priority perfected Liens on the Transaction Assets or Transaction Asset Items,
as applicable, in favor of Buyer or shall be Liens in favor of any Person other
than Buyer; or

              (j)        Seller or Guarantor or any of their respective
Affiliates shall be in default under any note, indenture, loan agreement,
guaranty, swap agreement or any other contract to which it is a party, which
default (i) involves the failure to pay any (a) Citi Indebtedness or (b) any
recourse Indebtedness of Guarantor (other than Citi Indebtedness and
non-recourse loans secured by first mortgage liens on the Underlying Properties
or by pledges of the equity in the owner(s) thereof) in an amount greater than
$20,000,000 in the aggregate (it being understood and agreed that Indebtedness
in excess of $20,000,000 in the aggregate under any springing, “bad boy” and
similar contingent guaranties made by Guarantor shall only be included as
recourse Indebtedness of Guarantor for the purpose of this Section 9(j) at such
time as the holder of such guaranty exercises its rights to receive payment
thereunder), or (ii) permits the acceleration of the maturity of obligations by
any other party to or beneficiary of such note, indenture, loan agreement,
guaranty, swap agreement or other contract, including, without limitation, any
Citi Indebtedness (including a default in the payment of any repurchase price or
periodic payments with respect to, or principal of or interest on, any Citi
Indebtedness when due, whether at stated maturity, upon acceleration or at
mandatory or optional prepayment, if applicable); provided, however, that any
such default, failure to perform or breach shall not constitute an Event of
Default under this Section 9(j) if Seller or Guarantor, as applicable, cures
such default, failure to perform or breach, as the case may be, within the grace
period, if any, provided under the applicable agreement; or

              (k)        A Debt Yield Test Failure shall have occurred, there
are available DYT Assets in the DYT Asset Pool, Buyer shall have notified Seller
to cure such Debt Yield Test Failure in accordance with Section 3.04 hereof, and
Seller shall have failed to timely effect a Debt Yield Test Cure in accordance
with Section 3.04 hereof.

 

54



--------------------------------------------------------------------------------

Section 10.        Remedies Upon Event of Default.

If an Event of Default occurs and is continuing (provided that an Event of
Default, once occurred, shall be deemed to be continuing unless expressly waived
by Buyer), the following rights and remedies are available to Buyer:

              (a)        Any obligation of Buyer to enter into any additional
Transactions with Seller shall automatically terminate without further action by
any Person.

              (b)        Buyer may, at its option (which option shall be deemed
to have been exercised immediately upon the occurrence of an Event of Default
referred to in Section 9(g)), by notice to Seller, declare an Event of Default
to have occurred hereunder and, upon the exercise or the deemed exercise of such
option, the Repurchase Date for each Transaction hereunder shall, if it has not
already occurred, be deemed immediately to occur (except that, in the event that
the Purchase Date for any Transaction has not yet occurred as of the date of
such exercise or deemed exercise, such Transaction shall be deemed immediately
canceled) and the Repurchase Price for each Transaction hereunder, together with
all interest thereon and all Late Fees and other fees and expenses accruing
under this Agreement shall be immediately due and payable. Upon the occurrence
of an Event of Default referred to in Section 9(g), the Repurchase Price,
together with all interest thereon and all Late Fees and other fees and expenses
accruing under this Agreement shall be immediately due and payable without any
further action by any Person. Buyer shall (except upon the occurrence of an
Event of Default referred to in Section 9(g)) give notice to Seller of the
exercise of such option as promptly as practicable.

              (c)        All Income paid after such exercise or deemed exercise
of the option referred to in Section 10(b) shall be retained by Buyer.

              (d)        Any Income actually received by Buyer and any proceeds
from the sale of the Transaction Assets pursuant to Section 10(j) or
Section 10(l) shall be applied to the aggregate unpaid Repurchase Price and any
other amounts owed by Seller under this Agreement.

              (e)        Buyer shall have the right to obtain physical
possession of the Servicing Records and all other files of Seller relating to
the Transaction Assets and all documents relating to the Transaction Assets
which are then or may thereafter come in to the possession of Seller or any
third party acting for Seller and Seller shall deliver to Buyer such assignments
as Buyer shall request. Buyer shall be entitled to specific performance of all
agreements of Seller contained in this Agreement and any other Transaction
Document.

              (f)        The license to exercise voting or consent rights with
respect to the Transaction Assets (including, with respect to the Initial
Transaction Asset, under the Participation Agreement, Participation
Certificates, Transaction Asset Note, and Transaction Asset Documents) shall be
deemed automatically revoked pursuant to Section 3.08, and all right, title and
interest of Seller in and to the Transaction Asset Note and Participation
Documents shall be deemed automatically revoked.

              (g)        Buyer shall have the power and right to act as Seller’s
attorney-in-fact as set forth in Section 5.04.

              (h)        Buyer may exercise Buyer’s rights under the Blocked
Account Agreement and Buyer may give Bank a Notice of such Event of Default (as
described in Exhibit F hereto).

              (i)        Buyer shall have the rights set forth in Section 12.14
with respect to servicing of the Transaction Assets.

 

55



--------------------------------------------------------------------------------

              (j)        At any time on the Business Day following notice to
Seller (which notice may be the notice given under subsection (b) of this
Section), in the event Seller has not repurchased all Transaction Assets on the
previous Business Day, Buyer may (A) immediately sell at a public or private
sale and at such price or prices as the Buyer may deem satisfactory any or all
Transaction Assets relating to any Transaction hereunder and apply the proceeds
thereof to the aggregate unpaid Repurchase Price and any other amounts owing by
Seller hereunder and/or (B) in its sole good faith discretion elect, in lieu of
selling all or a portion of such Transaction Assets, to give Seller credit for
such Transaction Assets in an amount equal to the Market Value of the
Transaction Assets against the aggregate unpaid Repurchase Price and any other
amounts owing by Seller hereunder. The proceeds of any disposition of
Transaction Assets shall be applied as determined by Buyer in its sole good
faith discretion, and Buyer shall remit to Seller the excess of the proceeds
over any amount due, or permitted to, Buyer under this Agreement or any other
Transaction Document. Buyer shall endeavor in good faith to provide Seller prior
notice of any sale pursuant to this Section 10(g), provided that the failure to
provide notice shall not in any way impose liability upon Buyer or invalidate
the sale and Buyer’s rights hereunder.

              (k)        Anything herein to the contrary notwithstanding, Buyer
shall have the right, with respect to all Transaction Assets and including the
Initial Transaction Asset, to enter into hedging arrangements, comparable to
those described in the definition of Interest Rate Protection Agreements, for
the account of Seller.

              (l)        Buyer may exercise, in addition to all other rights and
remedies granted to it in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Repurchase Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code.
Without limiting the generality of the foregoing, Buyer without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon Seller
or any other Person (each and all of which demands, presentments, protests,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Transaction Assets,
or any part thereof, and/or may forthwith sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Transaction Assets
or any part thereof (or contract to do any of the foregoing), in one or more
parcels or as an entirety at public or private sale or sales, at any exchange,
broker’s board or office of Buyer or elsewhere upon such terms and conditions as
it may deem advisable and at such prices as it may deem best, for cash or on
credit or for future delivery without assumption of any credit risk. Buyer shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Transaction Assets so sold, free of any right or equity of redemption in
Seller, which right or equity is hereby waived or released. Seller further
agrees, at Buyer’s request, to assemble the Transaction Asset Items and make
them available to Buyer at places that Buyer shall reasonably select, whether at
Seller’s premises or elsewhere. Buyer shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Transaction Asset or in any
way relating to the Transaction Asset or the rights of Buyer hereunder,
including without limitation reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Repurchase Obligations, in such order as
Buyer may elect, and only after such application and after the payment by Buyer
of any other amount required or permitted by any provision of law, including
without limitation Section 9-608(a)(1)(C) of the Uniform Commercial Code, need
Buyer account for the surplus, if any, to Seller. To the extent permitted by
applicable law, Seller waives all claims, damages and demands it may acquire
against Buyer arising out of the exercise by Buyer of any of its rights
hereunder, other than those claims, damages and demands arising from the gross
negligence or willful misconduct of Buyer. If any notice of a proposed sale or
other disposition of any Transaction Asset shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition. Seller shall remain liable for any deficiency
(plus accrued interest thereon as

 

56



--------------------------------------------------------------------------------

contemplated pursuant to Section 3.05(b)) if the proceeds of any sale or other
disposition of the Transaction Asset are insufficient to pay the Repurchase
Obligations and the fees and disbursements of any attorneys employed by Buyer to
collect such deficiency.

              (m)        (A) All proceeds of any Transaction Asset received by
Seller consisting of cash, checks and other near-cash items shall be held by
Seller in trust for Buyer, segregated from other funds of Seller, and shall
forthwith upon receipt by Seller be turned over to Buyer in the exact form
received by Seller (duly endorsed by Seller to Buyer, if required) and (B) any
and all such proceeds received by Buyer (whether from Seller or otherwise) may,
in the sole good faith discretion of Buyer, be held by Buyer as collateral
security for, and/or then or at any time thereafter may be applied by Buyer
against, the Repurchase Obligations (whether matured or unmatured), such
application to be in such order as Buyer shall elect. Any balance of such
proceeds remaining after the Repurchase Obligations shall have been paid in full
and this Agreement shall have been terminated shall be paid over to Seller or to
whomsoever may be lawfully entitled to receive the same. For purposes hereof,
proceeds shall include, but not be limited to, all principal and interest
payments on the Transaction Assets, all prepayments and payoffs, insurance
claims, condemnation awards, sale proceeds, real estate owned rents and any
other income and all other amounts received with respect to the Transaction
Asset.

              (n)        Seller shall be liable to Buyer for (i) the amount of
all reasonable legal or other expenses (including all costs and expenses of
Buyer in connection with the enforcement of this Agreement or any other
Transaction Document, whether in action, suit or litigation or bankruptcy,
insolvency or other similar proceeding affecting creditors’ rights generally,
and the reasonable fees and expenses of counsel (including the costs of internal
counsel of Buyer) incurred in connection with or as a result of an Event of
Default, (ii) damages in an amount equal to the cost (including all fees,
expenses and commissions) of entering into replacement transactions, and
(iii) any other loss, damage, cost or expense directly arising or resulting from
the occurrence and continuation of an Event of Default in respect of a
Transaction.

              (o)        Buyer may exercise one or more of the remedies
available under this Agreement immediately upon the occurrence and the
continuance of an Event of Default and at any time thereafter without notice to
Seller, including the right to set-off pursuant to Section 12.16. The remedies
provided herein are cumulative and not exclusive of any remedies provided under
any other agreement or by applicable law.

Section 11.        No Duty of Buyer.    The powers conferred on Buyer hereunder
are solely to protect Buyer’s interests in the Transaction Assets and shall not
impose any duty upon it to exercise any such powers. Buyer shall be accountable
only for amounts that it actually receives as a result of the exercise of such
powers, and neither it nor any of its respective officers, directors, employees
or agents shall be responsible to Seller for any act or failure to act
hereunder, except for its or their own gross negligence or willful misconduct.

Section 12.        Miscellaneous.

12.01.    Waiver.    No failure on the part of Buyer to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege under any Transaction Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any right, power or privilege under any
Transaction Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The remedies provided herein
are cumulative and not exclusive of any remedies provided by law.

 

57



--------------------------------------------------------------------------------

12.02.    Notices.    Except as otherwise expressly permitted by this Agreement,
all notices, requests and other communications provided for herein and under the
Custodial Agreement (including without limitation any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including without limitation by telex or telecopy) delivered to the
intended recipient at its respective address specified below:

                To Seller:

                             KBS GKK Participation Holdings II, LLC

                             c/o KBS Capital Advisors LLC

                             620 Newport Center Dr., Suite 1300

                             Newport Beach, CA 92660

                             Telephone: 949-417-6555

                             Facsimile: 949-417-6523

                             Attention: Jim Chiboucas

                                              with copies to:

                             Morgan, Lewis & Bockius, LLP

                             101 Park Avenue

                             New York, New York 10178

                             Attention: Richard Petretti, Esq.

                             Telephone: 212-309-6870

                             Facsimile: 212-309-6001

                To Buyer:

                             Citigroup Financial Products Inc.

                             388 Greenwich Street

                             New York, NY 10013

                             Attention: Richard Schlenger

                             Telephone: (212) 816-7806

                             Facsimile: (212) 816-8307

                                              with copies to

                             Sidley Austin LLP

                             787 Seventh Avenue

                             New York, New York 10019

                             Attention: Brian Krisberg, Esq.

                             Tel: (212) 839-8735

                             Fax: (212) 839-5599

or, as to any party, at such other address as shall be designated by such party
in a written notice to each other party. Except as otherwise provided in this
Agreement and except for notices given under Section 3 (which shall be effective
only on receipt), all such communications shall be deemed to have been duly
given when transmitted by telex or telecopy or personally delivered or, in the
case of a mailed notice, upon receipt, in each case given or addressed as
aforesaid.

 

58



--------------------------------------------------------------------------------

12.03.    Indemnification and Expenses.

              (a)        Seller agrees to hold Buyer and its Affiliates and
their respective officers, directors, employees, agents and advisors (each an
“Indemnified Party”) harmless from and indemnify any Indemnified Party against
all liabilities, losses, damages, judgments, costs and expenses of any kind
which may be imposed on, incurred by or asserted against such Indemnified Party
(collectively, the “Costs”) relating to or arising out of this Agreement, the
Confirmation, any other Transaction Document or any transaction contemplated
hereby or thereby, or any amendment, supplement or modification of, or any
waiver or consent under or in respect of, this Agreement, any Confirmation, any
other Transaction Document or any transaction contemplated hereby or thereby,
that, in each case, results from anything other than any Indemnified Party’s
gross negligence or willful misconduct. Without limiting the generality of the
foregoing, Seller also agrees to indemnify Buyer and hold Buyer harmless from
any net loss or expense (not to include any lost profit or opportunity)
(including, without limitation, reasonable attorneys’ fees and disbursements)
which Buyer actually sustains or incurs as a consequence of (i) default by
Seller in terminating any Transaction after Seller has given a notice in
accordance with Section 3.07 of a prepayment and termination of a Transaction,
or (ii) default by Seller in selling Eligible Transaction Assets to Buyer after
Seller has notified Buyer of a proposed Transaction and Buyer has agreed to
purchase such Eligible Transaction Assets in accordance with the provisions of
the Agreement. A certificate as to such costs, losses, damages and expenses,
setting forth the calculations therefor shall be submitted promptly by Buyer to
Seller and shall be conclusive and binding on Seller in the absence of manifest
error. Without limiting the generality of the foregoing, Seller further agrees
to hold any Indemnified Party harmless from and indemnify such Indemnified Party
against all Costs with respect to all Transaction Assets relating to or arising
out of any violation or alleged violation of any environmental law, rule or
regulation or any consumer credit laws, including without limitation the Truth
in Lending Act and/or the Real Estate Settlement Procedures Act, that, in each
case, results from anything other than such Indemnified Party’s gross negligence
or willful misconduct, or uncured breach of the Transaction Documents after
notice thereof provided, however, that Seller shall not be obligated to
indemnify Buyer for any such claims with respect to the Citi Assets. In any
suit, proceeding or action brought by an Indemnified Party in connection with
any Transaction Asset for any sum owing thereunder, or to enforce any provisions
of any Transaction Asset Document, Seller will save, indemnify and hold such
Indemnified Party harmless from and against all expense, loss or damage suffered
by reason of any defense, set-off, counterclaim, recoupment or reduction or
liability whatsoever of the account debtor or obligor thereunder, arising out of
a breach by Seller of any obligation thereunder or arising out of any other
agreement, indebtedness or liability at any time owing to or in favor of such
account debtor or obligor or its successors from Seller. Seller also agrees to
reimburse an Indemnified Party as and when billed by such Indemnified Party for
all such Indemnified Party’s costs and expenses incurred in connection with the
enforcement or the preservation of such Indemnified Party’s rights under this
Agreement, any Confirmation, any other Transaction Document or any transaction
contemplated hereby or thereby, including without limitation the reasonable fees
and disbursements of its counsel. In the event the sale of a Transaction Asset
is re-characterized as a loan, Seller hereby acknowledges that notwithstanding
the fact that the obligations of Seller are secured by such Transaction Asset,
all obligations of Seller hereunder are recourse obligations of Seller.

              (b)        Notwithstanding anything to the contrary contained
herein, Seller and Buyer shall each be responsible for their own costs incurred
with this Agreement, except to the extent provided in Section 10 and
Section 12.03(a).

12.04.    Amendments.    Except as otherwise expressly provided in this
Agreement, any provision of this Agreement may be amended, modified or
supplemented only by an instrument in writing signed by Seller and Buyer and any
provision of this Agreement may be waived by Buyer by an instrument in writing
signed by Buyer.

 

59



--------------------------------------------------------------------------------

12.05.    Successors and Assigns.    This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

12.06.    Survival.    The obligations of Seller under Sections 12.03 hereof
shall survive the repayment of the Transactions and the termination of this
Agreement. In addition, each representation and warranty made or deemed to be
made by a delivery of a confirmation by Seller herein or pursuant hereto shall
survive the making of such representation and warranty, and Buyer shall not be
deemed to have waived, by reason of entering into any Transaction, any Default
that may arise because any such representation or warranty shall have proved to
be false or misleading, notwithstanding that Buyer may have had notice or
knowledge or reason to believe that such representation or warranty was false or
misleading at the time such Transaction was entered into.

12.07.    Captions.    The table of contents and captions and section headings
appearing herein are included solely for convenience of reference and are not
intended to affect the interpretation of any provision of this Agreement.

12.08.    Counterparts.    This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

12.09.    Agreement Constitutes Security Agreement; Governing Law.    This
Agreement shall be governed by the internal laws of the State of New York and
shall constitute a security agreement within the meaning of the Uniform
Commercial Code.

12.10.    Submission to Jurisdiction; Waivers.    Seller hereby irrevocably and
unconditionally:

              (A)        SUBMITS FOR ITSELF AND ITS PROPERTY SOLELY FOR THE
PURPOSES OF ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, ANY
CONFIRMATION AND THE OTHER TRANSACTION DOCUMENTS, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE FEDERAL COURTS OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;

              (B)        CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE
BROUGHT IN SUCH COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;

              (C)        AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR
PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED
MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS
ADDRESS SET FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH
BUYER SHALL HAVE BEEN NOTIFIED; AND

              (D)        AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO
EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT
THE RIGHT TO SUE IN ANY OTHER JURISDICTION.

 

60



--------------------------------------------------------------------------------

12.11.    WAIVER OF JURY TRIAL.    EACH OF SELLER AND BUYER HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

12.12.    Acknowledgments.    Seller hereby acknowledges that:

              (a)        it has been advised by counsel in the negotiation,
execution and delivery of this Agreement, any Confirmation and the other
Transaction Documents;

              (b)        Buyer has no fiduciary relationship to Seller and the
relationship between Seller and Buyer is solely that of seller and buyer; and

              (c)        no joint venture exists between Buyer and Seller.

12.13.    Hypothecation or Pledge of Transactions.    Nothing contained in this
Agreement shall obligate Buyer to segregate any Transaction Asset delivered to
Buyer by Seller. Buyer shall have free and unrestricted use of all Transaction
Assets and nothing in this Agreement shall preclude Buyer from engaging in
repurchase transactions with the Transaction Assets or otherwise pledging,
repledging, transferring, hypothecating, or rehypothecating the Transaction
Assets, provided, that Buyer shall not engage in repurchase transactions with
the Transaction Assets or otherwise pledge, repledge, transfer, hypothecate, or
rehypothecate any Transaction Asset to the extent same would prevent, delay or
impede Buyer’s obligation to reconvey to Seller, and Seller’s right to
repurchase such Transaction Asset at any time as contemplated, required or
permitted hereby.

12.14.    Servicing.

              (a)        Seller covenants to maintain or cause the servicing of
the Transaction Assets to be maintained in conformity with accepted and prudent
servicing practices in the industry for the same type of loans as the
Transaction Assets and in a manner at least equal in quality to the servicing
Seller provides for assets similar to the Transaction Assets which Seller owns.
In the event that the preceding language is interpreted as constituting one or
more servicing contracts between Buyer and Seller, each such servicing contract
shall terminate automatically upon the earliest of (i) an Event of Default,
(ii) the date on which all the Repurchase Obligations have been paid in full or
(iii) the transfer of servicing approved by Seller.

              (b)        If any of the Transaction Assets are serviced by
Seller, (i) Seller agrees that Buyer is the collateral assignee of all servicing
records, including but not limited to any and all servicing agreements, files,
documents, records, data bases, computer tapes, copies of computer tapes, proof
of insurance coverage, insurance policies, appraisals, other closing
documentation, payment history records, and any other records relating to or
evidencing the servicing of the Transaction Asset (the “Servicing Records”), and
(ii) Seller grants Buyer a security interest in all servicing fees and rights
relating to the Transaction Assets and all Servicing Records to secure the
obligation of Seller or its designee to service in conformity with this Section
and any other obligation of Seller to Buyer. Seller covenants to safeguard such
Servicing Records and to deliver them promptly to Buyer or its designee
(including the Custodian) at Buyer’s request.

              (c)        If the Transaction Assets are serviced by Servicer,
Seller (i) shall provide a copy of the servicing agreement to Buyer, which shall
be in form and substance acceptable to Buyer (the “Servicing Agreement”), and
(ii) shall provide a Servicer Notice to the Servicer substantially in the form

 

61



--------------------------------------------------------------------------------

of Exhibit G hereto (a “Servicer Notice”) and shall cause the Servicer to
acknowledge and agree to the same. Any successor or assignee of a Servicer shall
be approved in writing by Buyer and shall acknowledge and agree to a Servicer
Notice prior to such successor’s assumption of servicing obligations with
respect to the Transaction Assets.

              (d)        For the avoidance of doubt, Seller shall not retain any
economic rights to the servicing other than Seller’s rights, if any, under the
Servicing Agreement. As such, Seller expressly acknowledges that the Transaction
Assets are sold to Buyer on a “servicing released” basis with such servicing
retained by Seller or, if the relevant Transaction Asset is serviced by a
Servicer, the Servicer in respect of that Transaction Asset.

              (e)        If the servicer of the Transaction Assets is Seller,
Seller shall provide to Buyer a letter from Seller or the Servicer, as the case
may be, to the effect that upon the occurrence of an Event of Default, Buyer may
terminate any Servicing Agreement and in any event transfer servicing to Buyer’s
designee, at no cost or expense to Buyer, it being agreed that Seller will pay
any and all fees required to terminate the Servicing Agreement and to effectuate
the transfer of servicing to the designee of Buyer.

              (f)        After the Purchase Date, until the rights to any
Transaction Assets under the Transaction Documents are relinquished by the
Custodian, Seller will have no right to modify or alter the terms of such
Transaction Assets and Seller will have no obligation or right to repossess such
Transaction Assets or substitute another Eligible Transaction Asset, except as
provided in the Custodial Agreement.

              (g)        In the event Seller is servicing the Transaction
Assets, Seller shall permit Buyer from time to time to inspect Seller’s or its
Affiliate’s servicing facilities, as the case may be, for the purpose of
satisfying Buyer that Seller or its Affiliate, as the case may be, has the
ability to service the Transaction Assets as provided in this Agreement.

              (h)        At all times when Seller or a Servicer is servicing any
Transaction Asset, Seller shall cause such party to deliver to Buyer a monthly
servicing update in such form as Buyer may reasonably require.

12.15.    Periodic Due Diligence Review.    Seller acknowledges that Buyer has
the right to perform continuing due diligence reviews with respect to the
Transaction Assets, for purposes of verifying compliance with the
representations, warranties and specifications made hereunder, or otherwise, and
Seller agrees that upon reasonable (but no less than one (1) Business Day’s)
prior notice to Seller, Buyer or its authorized representatives will be
permitted during normal business hours to examine, inspect, and make copies and
extracts of, the Asset Files and any and all documents, records, agreements,
instruments or information relating to such Transaction Asset in the possession
or under the control of Seller and/or the Custodian. Seller also shall make
available to Buyer a knowledgeable financial or accounting officer for the
purpose of answering questions respecting the Asset Files and the Transaction
Assets, and shall provide Buyer with operating statements and occupancy reports
(to the extent they are available after the exercise of commercially reasonable
efforts by Seller to obtain same) for each Underlying Property relating to a
Transaction Asset, as well as such other property-level information as Buyer may
request. Without limiting the generality of the foregoing, Seller acknowledges
that Buyer may enter into transactions with Seller based solely upon the
information provided by Seller to Buyer in the Transaction Asset Tape and the
representations, warranties and covenants contained herein, and that Buyer, at
its option, has the right at any time to conduct a partial or complete due
diligence review on some or all of the Transaction Assets, including without
limitation ordering new credit reports and new appraisals on the Underlying
Properties relating to any Transaction Assets and otherwise re-generating the
information used to originate such Transaction Assets. Buyer may underwrite such
Transaction Assets itself or engage a mutually agreed upon third party
underwriter to perform such underwriting. Seller agrees to

 

62



--------------------------------------------------------------------------------

cooperate with Buyer and any third party underwriter in connection with such
underwriting, including, but not limited to, providing Buyer and any third party
underwriter with access to any and all documents, records, agreements,
instruments or information relating to such Transaction Asset in the possession,
or under the control, of Seller. Buyer shall pay all out-of-pocket costs and
expenses (including fees and expenses of counsel, if any) incurred by Buyer in
connection with Buyer’s activities pursuant to this Section 12.15.

12.16.    Set-Off.    In addition to any rights and remedies of Buyer provided
by this Agreement and by law, Buyer shall have the right, without prior notice
to Seller, any such notice being expressly waived by Seller, to the extent
permitted by applicable law, upon any amount becoming due and payable by Seller
hereunder (whether at the stated maturity, by acceleration or otherwise) to
set-off and appropriate and apply against such amount any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by Buyer or any Affiliate thereof to or for the credit or the
account of Seller, any Affiliate of Seller, Guarantor, or any Affiliate of
Guarantor. Buyer agrees promptly to notify Seller after any such set-off and
application made by Buyer; provided that the failure to give such notice shall
not affect the validity of such set-off and application.

12.17.    Intent.

              (a)        The parties hereto recognize that each Transaction is a
“repurchase agreement” as that term is defined in Section 101 of the Bankruptcy
Code (except insofar as the type of assets subject to such Transaction or the
term of such Transaction would render such definition inapplicable), and a
“securities contract” as that term is defined in Section 741 of the Bankruptcy
Code (except insofar as the type of assets subject to such Transaction would
render such definition inapplicable) and that all payments hereunder are
intended to be “margin payments” or “settlement payments” as defined in
Section 101 of the Bankruptcy Code. Buyer and Seller agree that it is their
mutual intent that the transactions executed under this Agreement shall qualify
for safe harbor treatment provided by the Bankruptcy Code for “repurchase
agreements” as defined in Section 101 of the Bankruptcy Code and “securities
contracts” as defined in Section 741 of the Bankruptcy Code and, to that end,
Seller agrees that, from time to time upon the written request of Buyer, Seller,
at Buyer’s expense, will prepare, execute and deliver any supplements,
modifications, addendums or other documents as may be necessary or desirable, in
Buyer’s good faith discretion, in order to cause this Agreement and the
Transactions contemplated hereby to qualify as, comply with the provisions of,
or otherwise satisfy, maintain or preserve the criteria for safe harbor
treatment under the Bankruptcy Code; provided, however, that Buyer’s failure to
request, or Buyer’s or Seller’s failure to execute, such supplements,
modifications, addendums or other documents does not in any way alter or
otherwise change the intention of the parties hereto that this Agreement and the
Transactions hereunder shall qualify for safe harbor treatment under the
Bankruptcy Code.

              (b)        It is understood that either party’s right to liquidate
Transaction Assets delivered to it in connection with Transactions hereunder or
to exercise any other remedies pursuant to Section 10 hereof is a contractual
right to liquidate such Transaction as described in Sections 555 and 559 of the
Bankruptcy Code (except insofar as the type of Transaction Assets subject to
such Transaction would render such definition inapplicable).

              (c)        The parties agree and acknowledge that if a party
hereto is an “insured depository institution,” as such term is defined in the
Federal Deposit Insurance Act, as amended (“FDIA”), then each Transaction
hereunder is a “qualified financial contract,” as that term is defined in FDIA
and any rules, orders or policy statements thereunder (except insofar as the
type of Transaction Assets subject to such Transaction would render such
definition inapplicable).

 

63



--------------------------------------------------------------------------------

              (d)        It is understood that this Agreement constitutes a
“netting contract” as defined in and subject to Title IV of the Federal Deposit
Insurance Corporation Improvement Act of 1991 (“FDICIA”) and each payment
entitlement and payment obligation under any Transaction hereunder shall
constitute a “covered contractual payment entitlement” or “covered contractual
payment obligation”, respectively, as defined in and subject to FDICIA (except
insofar as one or both of the parties is not a “financial institution” as that
term is defined in FDICIA or regulations promulgated thereunder).

              (e)        This Agreement is intended to be a “repurchase
agreement” and a “securities contract” within the meaning of Section 555 and
Section 559 under the Bankruptcy Code.

12.18.    Single-Purpose Entity.    Seller hereby represents and warrants to
Buyer, and covenants with Buyer, that as of the date hereof and so long as any
of the Transaction Documents shall remain in effect:

              (a)        It is and intends to remain solvent and it has paid and
will pay its debts and liabilities (including employment and overhead expenses)
from its own assets as the same shall become due.

              (b)        It has complied and will comply with the provisions of
its memorandum and articles of association.

              (c)        It has done or caused to be done and will do all things
necessary to observe company formalities and to preserve its existence.

              (d)        It has maintained and will maintain all of its books,
records, financial statements and bank accounts separate from those of its
Affiliates, its shareholders and any other Person and it will file its own tax
returns (except to the extent consolidation is required under GAAP or as a
matter of law).

              (e)        It has been, is and will be, and at all times will hold
itself out to the public as, a legal entity separate and distinct from any other
entity (including any Affiliate), shall correct any known misunderstanding
regarding its status as a separate entity, shall conduct business in its own
name, shall not identify itself or any of its Affiliates as a division or part
of the other and shall maintain and utilize separate stationery, invoices and
checks.

              (f)        It has not owned and will not own any property or any
other assets other than the Transaction Assets and cash.

              (g)        It has not engaged and will not engage in any business
other than the origination, acquisition, ownership, financing and disposition of
the Transaction Assets in accordance with the applicable provisions of the
Transaction Documents.

              (h)        It has not entered into, and will not enter into, any
contract or agreement with any of its Affiliates, except upon terms and
conditions that are intrinsically fair and substantially similar to those that
would be available on an arm’s-length basis with Persons other than such
Affiliate.

              (i)        It has not incurred and will not incur any indebtedness
or obligation, secured or unsecured, direct or indirect, absolute or contingent
(including guaranteeing any obligation), other than (A) obligations under the
Transaction Documents, (B) obligations under the documents evidencing the
Transaction Assets and (C) unsecured trade payables, in an aggregate amount not
to exceed $100,000 at any one time outstanding, incurred in the ordinary course
of acquiring, owning, financing and disposing

 

64



--------------------------------------------------------------------------------

of the Transaction Assets; provided, however, that any such trade payables
incurred by Seller shall be paid within 60 days of the date incurred unless a
bona fide dispute exists.

              (j)        It has not made and will not make any loans or advances
to any other person, and shall not acquire obligations or securities of any
member or Affiliate of any member or any other Person.

              (k)        It will maintain adequate capital for the normal
obligations reasonably foreseeable in a business of its size and character and
in light of its contemplated business operations.

              (l)        Except to the extent permitted by Section 8.04, neither
it nor Guarantor will seek its dissolution, liquidation or winding up, in whole
or in part, or suffer any Change of Control, and to the extent within its
control, Seller will not suffer any consolidation or merger.

              (m)        It will not commingle its funds and other assets with
those of any of its Affiliates or any other Person.

              (n)        It has maintained and will maintain its assets in such
a manner that it will not be costly or difficult to segregate, ascertain or
identify its individual assets from those of any of its Affiliates or any other
Person.

              (o)        It has not held and will not hold itself out to be
responsible for the debts or obligations of any other Person.

              (p)        To the extent within its control, Seller shall not
permit Guarantor to take any of the following actions: (i) dissolve or
liquidate, in whole or in part, except in connection with a merger or
consolidation where such Guarantor is not the surviving entity if such
transaction will not effect a Change of Control; (ii) consolidate or merge with
or into any other entity or convey or transfer all or substantially all of its
properties and assets to any entity if such action would result in a Change of
Control; (iii) institute any proceeding to be adjudicated as bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against it, or file a petition or answer or consent seeking reorganization or
relief under the Bankruptcy Code or consent to the filing of any such petition
or to the appointment of a receiver, rehabilitator, conservator, liquidator,
assignee, trustee or sequestrator (or other similar official) of the such member
or Seller or of any substantial part of its property, or ordering the winding up
or liquidation of its affairs, or make an assignment for the benefit of
creditors, or admit in writing its inability to pay its debts generally as they
become due, or take any action in furtherance of any of the foregoing;
(iv) amend the memorandum and articles of association of Seller; or (v) permit
KBS Debt Holdings, LLC to transfer its equity interest in Seller.

              (q)        It has no liabilities, contingent or otherwise, other
than those normal and incidental to the acquisition, origination, ownership,
servicing, administration, enforcement, financing and disposition of the
Transaction Assets.

              (r)        It has conducted and shall conduct its business
consistent with the requirements of being a bankruptcy remote, Single-Purpose
Entity.

              (s)        It shall not maintain any employees.

12.19.    Netting.    If Buyer and Seller are “financial institutions” as now or
hereinafter defined in Section 4402 of Title 12 of the United States Code
(“Section 4402”) and any rules or regulations promulgated thereunder:

 

65



--------------------------------------------------------------------------------

              (a)        All amounts to be paid or advanced by one party to or
on behalf of the other under this Agreement or any Transaction hereunder shall
be deemed to be “payment obligations” and all amounts to be received by or on
behalf of one party from the other under this Agreement or any Transaction
hereunder shall be deemed to be “payment entitlements” within the meaning of
Section 4402, and this Agreement shall be deemed to be a “netting contract” as
defined in Section 4402; and

              (b)        The payment obligations and the payment entitlements of
the parties hereto pursuant to this Agreement and any Transaction hereunder
shall be netted as follows: In the event that either party (the “defaulting
party”) shall fail to honor any payment obligation under this Agreement or any
Transaction hereunder, the other party (the “nondefaulting party”) shall be
entitled to reduce the amount of any payment to be made by the nondefaulting
party to the defaulting party by the amount of the payment obligation that the
defaulting party failed to honor.

12.20.    Non-Assignability.

              (a)        This Agreement and the Transaction Documents are not
assignable by Seller or Guarantor. Buyer may from time to time assign or sell
all or a portion of its rights and obligations under this Agreement and the
Transaction Documents subject to the prior written consent of Seller, not to be
unreasonably withheld, conditioned or delayed; provided, however, that Buyer
shall maintain for review by Seller upon written request, a register of
assignees specifying the percentage or portion of such rights and obligations
assigned. Upon such assignment, (a) such assignee shall be a party hereto and to
each Transaction Document to the extent of the percentage or portion of such
rights and obligations assigned to such assignee and shall succeed to the
applicable rights and obligations of Buyer hereunder, and (b) Buyer shall, to
the extent that such rights and obligations have been so assigned by it to
either (i) an Affiliate of Buyer which assumes the obligations of Buyer or
(ii) to another Person which assumes the obligations of Buyer, be released from
its obligations hereunder and under the Transaction Documents. Unless otherwise
notified by Buyer in writing, Seller and Guarantor shall continue to take
directions solely from Buyer. Buyer may distribute to any prospective assignee
any document or other information delivered to Buyer by Seller or Guarantor.

              (b)        The Buyer may sell participations to one or more
Persons in or to all or a portion of its rights and obligations under this
Agreement; provided, however, that (i) the Buyer’s obligations under this
Agreement shall remain unchanged, (ii) the Buyer shall remain solely responsible
to the other parties hereto for the performance of such obligations, (iii) the
Buyer remains a party hereto in an agency capacity for such participants, and as
agent therefor, retains decision-making authority with respect to this Agreement
and all Transactions hereunder, and (iv) Seller and Guarantor shall continue to
deal solely and directly with the Buyer in connection with the Buyer’s rights
and obligations under this Agreement and the Transaction Documents.

              (c)        The Buyer may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 12.20, disclose to the assignee or participant or proposed assignee or
participant, as the case may be, any information relating to the Seller or
Guarantor or any of their respective Subsidiaries or to any aspect of the
Transactions that have been furnished to Buyer by or on behalf of the Seller or
Guarantor or any of their respective Subsidiaries; provided ,that such recipient
has executed a customary non-disclosure agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

[SIGNATURE PAGES FOLLOW]

 

66



--------------------------------------------------------------------------------

SELLER KBS GKK PARTICIPATION HOLDINGS II, LLC, a Delaware limited liability
company,   By:   KBS DEBT HOLDINGS, LLC,   a Delaware limited liability company,
its sole member   By:  

KBS LIMITED PARTNERSHIP,

a Delaware limited partnership,

its manager

    By:  

KBS REAL ESTATE INVESTMENT TRUST, INC.,

a Maryland corporation,

its general partner

      By:  

/s/ Charles J. Schreiber, Jr.

       

Charles J. Schreiber, Jr.

Chief Executive Officer

In the presence of:        

/s/ Debbie Montgomery

        Signature of witness         Name:         Address:         Occupation:

[Seller Signature Page]



--------------------------------------------------------------------------------

BUYER CITIGROUP FINANCIAL PRODUCTS INC. By:   /s/ Authorized Signatory Name:  

 

Title:  

 

[Buyer Signature Page]

 

Ex I-2